EXHIBIT 10.1

EXECUTION VERSION

ENABLE MIDSTREAM PARTNERS, LP,

AS ISSUER,

ANY GUARANTORS PARTY HERETO,

AND

U.S. BANK NATIONAL ASSOCIATION,

AS TRUSTEE

INDENTURE

Dated as of May 27, 2014

Debt Securities



--------------------------------------------------------------------------------

Reconciliation and tie between

Trust Indenture Act of 1939, as amended,

and the Indenture

 

Trust Indenture Act Section

   Indenture
Section  

(S)310(a)(1)

     608   

(a)(2)

     608, 612   

(b)

     605, 608, 609   

(S)311(a)

     605, 613   

(b)

     613   

(S)312(a)

     701   

(b)

     702   

(c)

     702   

(S)313(a)

     703   

(b)

     703   

(c)

     703   

(d)

     703   

(S)314(a)

     704   

(c)(1)

     102   

(c)(2)

     102   

(e)

     102   

(f)

     102   

(S)315(a)

     601, 602   

(b)

     603   

(c)

     601   

(d)

     602   

(e)

     515   

(S)316(a) (last sentence)

     101   

(a)(1)(A)

     502, 512   

(a)(1)(B)

     513   

(b)

     508   

(S)317(a)(1)

     503   

(a)(2)

     504   

(b)

     1003   

(S)318(a)

     108   

Note: This reconciliation and tie shall not, for any purpose, be deemed to be
part of the Indenture.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

     1   

Section 101

   Definitions; Rules of Construction      1   

Section 102

   Compliance Certificates and Opinions      9   

Section 103

   Form of Documents Delivered to Trustee      9   

Section 104

   Acts of Holders      10   

Section 105

   Notices, Etc. to Trustee, Company and any Guarantor      11   

Section 106

   Notice to Holders of Securities; Waiver      11   

Section 107

   Language of Notices      12   

Section 108

   Incorporation by Reference of Trust Indenture Act; Trust Indenture Act
Controls      12   

Section 109

   Effect of Headings and Table of Contents      12   

Section 110

   Successors and Assigns      12   

Section 111

   Separability Clause      12   

Section 112

   Benefits of Indenture      12   

Section 113

   Governing Law; Waiver of Trial by Jury      12   

Section 114

   Legal Holidays      13   

Section 115

   Counterparts/Signature Deliveries      13   

Section 116

   Judgment Currency      13   

Section 117

   Limitation on Individual Liability      13   

ARTICLE TWO SECURITIES FORMS

     14   

Section 201

   Forms Generally      14   

Section 202

   Form of Trustee’s Certificate of Authentication      14   

Section 203

   Securities in Global Form      14   

ARTICLE THREE THE SECURITIES

     15   

Section 301

   Amount Unlimited; Issuable in Series      15   

Section 302

   Currency; Denominations      18   

Section 303

   Execution, Authentication, Delivery and Dating      18   

Section 304

   Temporary Securities      19   

Section 305

   Registration, Transfer and Exchange      19   

Section 306

   Mutilated, Destroyed, Lost and Stolen Securities      22   

Section 307

   Payment of Interest and Certain Additional Amounts; Rights to Interest and
Certain Additional Amounts Preserved      23   

Section 308

   Persons Deemed Owners      24   

Section 309

   Cancellation      24   

Section 310

   Computation of Interest      25   

Section 311

   CUSIP and ISIN Numbers      25   

ARTICLE FOUR SATISFACTION AND DISCHARGE OF INDENTURE

     25   

Section 401

   Satisfaction and Discharge      25   

Section 402

   Defeasance and Covenant Defeasance      26   

Section 403

   Application of Trust Money      29   

Section 404

   Qualifying Trustee      29   

ARTICLE FIVE REMEDIES

     29   

Section 501

   Events of Default      29   

Section 502

   Acceleration of Maturity; Rescission and Annulment      30   

Section 503

   Collection of Indebtedness and Suits for Enforcement by Trustee      31   

Section 504

   Trustee May File Proofs of Claim      32   

Section 505

   Trustee May Enforce Claims without Possession of Securities      32   

Section 506

   Application of Money Collected      33   

Section 507

   Limitations on Suits      33   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 508

   Unconditional Right of Holders to Receive Principal and any Premium, Interest
and Additional Amounts      33   

Section 509

   Restoration of Rights and Remedies      34   

Section 510

   Rights and Remedies Cumulative      34   

Section 511

   Delay or Omission Not Waiver      34   

Section 512

   Control by Holders of Securities      34   

Section 513

   Waiver of Past or Existing Defaults      34   

Section 514

   Waiver of Stay or Extension Laws      35   

Section 515

   Undertaking for Costs      35   

ARTICLE SIX THE TRUSTEE

     35   

Section 601

   Certain Duties and Responsibilities      35   

Section 602

   Certain Rights of Trustee      35   

Section 603

   Notice of Defaults      37   

Section 604

   Not Responsible for Recitals or Issuance of Securities      38   

Section 605

   May Hold Securities      38   

Section 606

   Money Held in Trust      38   

Section 607

   Compensation and Reimbursement      38   

Section 608

   Corporate Trustee Required; Eligibility; Conflicting Interests      39   

Section 609

   Resignation and Removal; Appointment of Successor      39   

Section 610

   Acceptance of Appointment by Successor      41   

Section 611

   Merger, Conversion, Consolidation or Succession to Business      41   

Section 612

   Appointment of Authenticating Agent      42   

Section 613

   Preferential Collection of Claims Against Company      43   

ARTICLE SEVEN HOLDERS LISTS AND REPORTS BY TRUSTEE AND COMPANY

     43   

Section 701

   Company to Furnish Trustee Names and Addresses of Holders      43   

Section 702

   Preservation of Information; Communications to Holders      43   

Section 703

   Reports by Trustee      44   

Section 704

   Reports by Company      44   

ARTICLE EIGHT CONSOLIDATION, MERGER AND SALES

     45   

Section 801

   Company and Guarantors May Consolidate, etc., Only on Certain Terms      45
  

Section 802

   Successor Person Substituted for Company or Subsidiary Guarantor      46   

ARTICLE NINE SUPPLEMENTAL INDENTURES

     46   

Section 901

   Supplemental Indentures Without Consent of Holders      46   

Section 902

   Supplemental Indentures With Consent of Holders      48   

Section 903

   Execution of Supplemental Indentures      49   

Section 904

   Revocation of Consents      49   

Section 905

   Effect of Supplemental Indentures      49   

Section 906

   Reference in Securities to Supplemental Indentures      49   

Section 907

   Conformity with Trust Indenture Act      49   

Section 908

   Notice of Supplemental Indenture      50   

ARTICLE TEN COVENANTS

     50   

Section 1001

   Payment of Principal, any Premium, Interest and Additional Amounts      50   

Section 1002

   Maintenance of Office or Agency      50   

Section 1003

   Money for Securities Payments to Be Held in Trust      50   

Section 1004

   Additional Amounts      51   

Section 1005

   Waiver of Certain Covenants      52   

Section 1006

   Company and Guarantor Statement as to Compliance      52   

Section 1007

   Existence      52   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE ELEVEN REDEMPTION OF SECURITIES

     53   

Section 1101

   Applicability of Article      53   

Section 1102

   Election to Redeem; Notice to Trustee      53   

Section 1103

   Selection by Trustee of Securities to be Redeemed      53   

Section 1104

   Notice of Redemption      53   

Section 1105

   Deposit of Redemption Price      54   

Section 1106

   Securities Payable on Redemption Date      54   

Section 1107

   Securities Redeemed in Part      55   

Section 1108

   Repurchases on the Open Market      55   

ARTICLE TWELVE SINKING FUNDS

     55   

Section 1201

   Applicability of Article      55   

Section 1202

   Satisfaction of Sinking Fund Payments with Securities      55   

Section 1203

   Redemption of Securities for Sinking Fund      56   

ARTICLE THIRTEEN REPAYMENT AT THE OPTION OF HOLDERS

     56   

Section 1301

   Applicability of Article      56   

ARTICLE FOURTEEN SECURITIES IN FOREIGN CURRENCIES

     56   

Section 1401

   Applicability of Article      56   

ARTICLE FIFTEEN MEETINGS OF HOLDERS OF SECURITIES

     57   

Section 1501

   Purposes for Which Meetings May Be Called      57   

Section 1502

   Call, Notice and Place of Meetings      57   

Section 1503

   Persons Entitled to Vote at Meetings      57   

Section 1504

   Quorum; Action      57   

Section 1505

   Determination of Voting Rights; Conduct and Adjournment of Meetings      58
  

Section 1506

   Counting Votes and Recording Action of Meetings      59   

ARTICLE SIXTEEN GUARANTEE

     59   

Section 1601

   Guarantee Only of Securities of Any Series Designated      59   

Section 1602

   Subordinated or Conditional Guarantee      59   

Section 1603

   Subsidiary Guarantee      59   

Section 1604

   Execution and Delivery of Guarantee      61   

Section 1605

   Limitation on Guarantors’ Liability      61   

Section 1606

   Release of Guarantors from Guarantee      61   

Section 1607

   Guarantor Contribution      62   

ANNEX A NOTATION OF GUARANTEE

     64   

 

-iii-



--------------------------------------------------------------------------------

This INDENTURE (the “Indenture”), dated as of May 27, 2014, among ENABLE
MIDSTREAM PARTNERS, LP, a Delaware limited partnership (the “Company”), located
at One Leadership Square, 211 North Robinson Avenue, Suite 950, Oklahoma City,
Oklahoma 73102, any Guarantors (as defined herein) party hereto, and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, duly organized and validly
existing under the laws of the United States of America, as trustee (the
“Trustee”), located at 5555 San Felipe Street, Suite 1150, Houston, Texas 77056.

RECITALS

A. The Company and any Guarantors have duly authorized the execution and
delivery of this Indenture to provide for the issuance from time to time of the
Company’s Securities (as defined below), unlimited as to principal amount, to
bear such rates of interest, to mature at such time or times, to be issued in
one or more series and to have such other provisions as shall be fixed as
hereinafter provided, which Securities may be guaranteed by one or more
Guarantors, as provided in this Indenture.

B. All things necessary to make this Indenture a valid and legally binding
agreement of the Company and any Guarantors, in accordance with its terms, have
been done.

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

For and in consideration of the premises and the purchase of the Securities by
the Holders (as herein defined) thereof, it is mutually covenanted and agreed,
for the equal and proportionate benefit of all Holders of the Securities or of
any series thereof as follows:

ARTICLE ONE

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

Section 101 Definitions; Rules of Construction.

Except as otherwise expressly provided in or pursuant to this Indenture or
unless the context otherwise requires, for all purposes of this Indenture:

(1) the terms defined in this Article One have the meanings assigned to them in
this Article One, and include the plural as well as the singular;

(2) all other terms used herein that are defined in the Trust Indenture Act,
either directly or by reference therein or defined by a Commission rule under
the Trust Indenture Act, have the meanings assigned to them therein;

(3) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with generally accepted accounting principles and, except
as otherwise herein expressly provided, the terms “generally accepted accounting
principles” or “GAAP” with respect to any computation required or permitted
hereunder shall mean such accounting principles as are generally accepted in the
United States as of the date hereof;

(4) the words “herein,” “hereof,” “hereto” and “hereunder” and other words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision;

(5) the word “or” is used inclusively (for example, the phrase “A or B” means “A
or B or both,” not “either A or B but not both”);

(6) provisions apply to successive events and transactions;

(7) any reference to gender includes the masculine, feminine and the neuter, as
the case may be;



--------------------------------------------------------------------------------

(8) references to agreements and other instruments include subsequent amendments
thereto and restatements thereof;

(9) “including” means “including without limitation”;

(10) all exhibits are incorporated by reference herein and expressly made a part
of this Indenture;

(11) all references to articles, sections and exhibits (and subparts thereof)
are to articles, sections and exhibits of or to this Indenture; and

(12) any transaction or event shall be considered “permitted by” or made “in
accordance with” or “in compliance with” this Indenture or any particular
provision thereof if such transaction or event is not expressly prohibited by
this Indenture or such provision, as the case may be.

Certain terms used principally in certain Articles hereof are defined in those
Articles.

“Act,” when used with respect to any Holders, has the meaning specified in
Section 104.

“Additional Amounts” means any additional amounts that are required by this
Indenture or by any Security, under circumstances specified herein or therein,
to be paid by the Company in respect of certain taxes, assessments or other
governmental charges imposed on Holders specified therein and that are owing to
such Holders.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have the meanings correlative to
the foregoing.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Security, the rules and procedures of the
Depositary that apply to such transfer or exchange at the relevant time.

“Authenticating Agent” means any Person authorized by the Trustee pursuant to
Section 612 to act on behalf of the Trustee to authenticate Securities of one or
more series.

“Authorized Newspaper” means a newspaper, in an official language of the place
of publication or in the English language, customarily published on each day
that is a Business Day in the place of publication, whether or not published on
days that are Legal Holidays in the place of publication, and of general
circulation in each place in connection with which the term is used or in the
financial community of each such place. Where successive publications are
required to be made in Authorized Newspapers, the successive publications may be
made in the same or in different newspapers in the same city meeting the
foregoing requirements and in each case on any day that is a Business Day in the
place of publication. If it shall be impractical in the opinion of the Trustee
to make any publication of any notice required hereby in an Authorized
Newspaper, any publication or other notice in lieu thereof in any other
newspaper or other medium which is made or given with the approval of the
Trustee shall constitute a sufficient publication of such notice.

“Board of Directors” means:

(1) with respect to any corporation, the board of directors of the corporation
or any authorized committee thereof;

(2) with respect to a limited liability company, the managers, managing member,
managing members or board of directors, as applicable, of such limited liability
company or any authorized committee thereof;

(3) with respect to a partnership, the board of directors of the general partner
of the partnership or any authorized committee thereof; and

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

 

- 2 -



--------------------------------------------------------------------------------

“Board Resolution” means a copy of one or more resolutions (which may be
standing resolutions), certified by the Secretary or an Assistant Secretary of
the General Partner or a Guarantor to have been duly adopted by the Board of
Directors of the General Partner or such Guarantor and to be in full force and
effect on the date of such certification, and delivered to the Trustee.

“Business Day” means, unless otherwise specified with respect to any Securities
pursuant to Section 301, each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or another Place of Payment are
authorized or required by law, regulation or executive order to close.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Commission” means the United States Securities and Exchange Commission, as from
time to time constituted, created under the Exchange Act or any successor
agency.

“Common Units” means the common units representing limited partnership interests
in the Company.

“Company” means the Person named as the “Company” in the first paragraph of this
Indenture until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.

“Company Request” and “Company Order” mean, respectively, a written request or
order, as the case may be, signed in the name of the Company by the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
President, a Vice President, the Treasurer, an Assistant Treasurer, the
Secretary or an Assistant Secretary of the General Partner or other person
authorized by resolution of the Board of Directors of the General Partner, and
delivered to the Trustee.

“Conditional Guarantee” has the meaning specified in Section 1602.

“Corporate Trust Office” means the designated office of the Trustee at which the
corporate trust business of the Trustee shall at any particular time be
administered, which office at the date of original execution of this Indenture
is located at 5555 San Felipe Street, Suite 1150, Houston, Texas 77056.

“Corporation” includes corporations, partnerships, limited liability companies,
associations, companies (other than limited liability companies) and business
trusts.

“Currency” means, with respect to any payment, deposit or other transfer in
respect of the principal of or any premium or interest on or any Additional
Amounts with respect to any Security, Dollars or the Foreign Currency, as the
case may be, in which such payment, deposit or other transfer is required to be
made by or pursuant to the terms hereof or such Security and, with respect to
any other payment, deposit or transfer pursuant to or contemplated by the terms
hereof or such Security, means Dollars.

“CUSIP number” means the alphanumeric designation assigned to a Security by
Standard & Poor’s Corporation, CUSIP Service Bureau.

“Default” means any event that is, or after notice or lapse of time or both
would become, an “Event of Default.”

 

- 3 -



--------------------------------------------------------------------------------

“Defaulted Interest” has the meaning specified in Section 307.

“Definitive Security” means a certificated Security registered in the name of
the Holder thereof (other than a Depositary or its nominee) issued under this
Indenture pursuant to Section 301 and Section 305.

“Dollars” or “$” means a dollar or other equivalent unit of legal tender for
payment of public or private debts in the United States of America.

“Event of Default” has the meaning specified in Section 501.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor thereto, in each case as amended from time to time.

“Foreign Currency” means any currency, currency unit or composite currency,
including, without limitation, the euro, issued by the government of one or more
countries other than the United States of America or by any recognized
confederation or association of such governments.

“Funding Guarantor” has the meaning specified in Section 1607.

“GAAP” means generally accepted accounting principles in the United States,
which are in effect from time to time.

“General Partner” means (a) Enable GP, LLC, a Delaware limited liability company
that is the general partner of the Company, or (b) any successor general partner
of the Company.

“Global Security” means a Security issued under this Indenture in global form
pursuant to Section 301, bearing the legend set forth in Section 203 and
deposited with, or on behalf of, and registered in the name of, the Depositary
or its nominee.

“Government Obligations” means securities which are (i) direct obligations of
the United States of America or the other government or governments in the
confederation which issued the Foreign Currency in which the principal of or any
premium or interest on any Security or any Additional Amounts in respect thereof
shall be payable, in each case where the payment or payments thereunder are
supported by the full faith and credit of the United States or such government
or governments or (ii) obligations of a Person controlled or supervised by and
acting as an agency or instrumentality of the United States of America or such
other government or governments, in each case where the timely payment or
payments thereunder are unconditionally guaranteed as a full faith and credit
obligation by the United States of America or such other government or
governments, and which, in the case of (i) or (ii), are not callable or
redeemable at the option of the issuer or issuers thereof, and shall also
include a depositary receipt issued by a bank or trust company as custodian with
respect to any such Government Obligation or a specific payment of interest on
or principal of or other amount with respect to any such Government Obligation
held by such custodian for the account of the holder of a depositary receipt,
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depositary
receipt from any amount received by the custodian in respect of the Government
Obligation or the specific payment of interest on or principal of or other
amount with respect to the Government Obligation evidenced by such depositary
receipt.

“Guarantee” means a Conditional Guarantee or a Subsidiary Guarantee.

“Guarantors” means any Person who may execute this Indenture, or a supplement
hereto, for the purpose of providing a Guarantee of Securities pursuant to this
Indenture until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Guarantors” shall mean
such successor Person; provided, that such Person shall cease to be a Guarantor
at the time such Guarantee is terminated, released or discharged in accordance
with the terms of such Guarantee and this Indenture.

“Holder” means, in the case of any Registered Security, the Person in whose name
such Security is registered in the Security Register.

 

- 4 -



--------------------------------------------------------------------------------

“Indenture” means this instrument as it may from time to time be supplemented or
amended by one or more indentures supplemental hereto entered into pursuant to
the applicable provisions hereof and, with respect to any Security of any
series, by the terms and provisions of such Security established pursuant to
Section 301 (as such terms and provisions may be amended pursuant to the
applicable provisions hereof); provided, however, that, if at any time more than
one Person is acting as Trustee under this instrument, “Indenture” shall mean,
with respect to any one or more series of Securities for which such Person is
Trustee, this instrument as originally executed or as it may from time to time
be supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof and shall include the terms of
those particular series of Securities for which such Person is Trustee
established pursuant to Section 301, exclusive, however, of any provisions or
terms which relate solely to other series of Securities for which such Person is
not Trustee, regardless of when such terms or provisions were adopted.

“Independent Registered Public Accounting Firm” means a firm of accountants
that, with respect to the Company and any other obligor under the Securities, is
an independent registered public accounting firm within the meaning of the
Securities Act who may be the independent registered public accounting firm
regularly retained by the Company or who may be another independent registered
public accounting firm. Such firm shall be entitled to rely upon any Opinion of
Counsel as to the interpretation of any legal matters relating to this Indenture
or certificates required to be provided hereunder.

“Indexed Security” means a Security the terms of which provide that the
principal amount thereof payable at Stated Maturity may be more or less than the
principal face amount thereof at original issuance.

“Indirect Participant” means an entity that, with respect to any Depositary,
clears through or maintains a direct or indirect, custodial relationship with a
Participant.

“interest” means any interest specified in any Security as being payable with
respect to that Security and, with respect to any Original Issue Discount
Security that by its terms bears interest only after Maturity, means interest
payable after Maturity and, when used with respect to a Security which provides
for the payment of Additional Amounts pursuant to Section 1004, includes such
Additional Amounts.

“Interest Payment Date” means, with respect to any Security, the Stated Maturity
of an installment of interest on such Security.

“Judgment Currency” has the meaning specified in Section 116.

“Legal Holidays” has the meaning specified in Section 114.

“Maturity” means, with respect to any Security, the date on which the principal
of such Security or an installment of principal becomes due and payable as
provided in or pursuant to this Indenture, whether at the Stated Maturity or by
declaration of acceleration, notice of redemption or repurchase, notice of
option to elect repayment or otherwise, and includes the Redemption Date.

“New York Banking Day” has the meaning specified in Section 116.

“Office” or “Agency,” means, with respect to any Securities, an office or agency
of the Company maintained or designated in a Place of Payment for such
Securities pursuant to Section 1002 or any other office or agency of the Company
maintained or designated for such Securities pursuant to Section 1002 or, to the
extent designated or required by Section 1002 in lieu of such office or agency,
the Corporate Trust Office of the Trustee.

“Officer” means, with respect to any Person, the Chief Executive Officer, the
Chief Financial Officer, the Chief Operating Officer, the President, any Vice
President (without regard to qualifiers such as “Executive” or “Senior”), the
Treasurer, an Assistant Treasurer, the Controller, the Secretary or an Assistant
Secretary of such Person (or in the case of a limited partnership, the general
partner of such Person), or other Person authorized by resolution of the Board
of Directors of such Person.

 

- 5 -



--------------------------------------------------------------------------------

“Officer’s Certificate” means a certificate signed by an Officer of the General
Partner or a Guarantor that, if applicable, complies with the requirements of
Section 314(e) of the Trust Indenture Act and is delivered to the Trustee.

“Opinion of Counsel” means a written opinion of counsel, who may be an employee
of or counsel for the Company, the General Partner, a Guarantor, or an affiliate
thereof or other counsel that, if applicable, complies with the requirements of
Section 314(e) of the Trust Indenture Act.

“Original Issue Discount Security” means a Security issued pursuant to this
Indenture that provides, at any time prior to the final Stated Maturity of such
Security, for declaration of an amount less than the principal amount thereof to
be due and payable upon acceleration pursuant to Section 502.

“Outstanding” means, when used with respect to any Securities, as of the date of
determination, all such Securities theretofore authenticated and delivered under
this Indenture, except:

(1) any such Security theretofore cancelled by the Trustee or delivered to the
Trustee for cancellation including Securities tendered and exchanged for other
securities of the Company;

(2) any such Security of any series for which payment of money at the Maturity
thereof in the necessary amount has been theretofore deposited pursuant hereto
(other than pursuant to Section 402) with the Trustee or any Paying Agent (other
than the Company) in trust or set aside and segregated in trust by the Company
(if the Company shall act as its own Paying Agent) for the Holders of such
series of Securities, provided that, if such Securities are to be redeemed,
notice of such redemption has been duly given pursuant to this Indenture or
provision therefor satisfactory to the Trustee has been made;

(3) any such Security of any series with respect to which the Company has
effected defeasance or covenant defeasance pursuant to the terms hereof, except
to the extent provided in Section 402;

(4) any such Security that has been paid pursuant to Section 306 or in exchange
for or in lieu of which other Securities have been authenticated and delivered
pursuant to this Indenture, unless there shall have been presented to the
Trustee proof satisfactory to it that such Security is held by a “protected
purchaser” (as such term is defined in the New York Uniform Commercial Code) in
whose hands such Security is a valid obligation of the Company; and

(5) any such Security converted or exchanged as contemplated by this Indenture
into Common Units or other securities, cash or other property, if the terms of
such Security provide for such conversion or exchange pursuant to Section 301;

provided, however, that in determining whether the Holders of the requisite
principal amount of Outstanding Securities of any series have given any request,
demand, authorization, direction, notice, consent or waiver hereunder or are
present at a meeting of Holders of Securities of such series for quorum
purposes, (i) the principal amount of an Original Issue Discount Security that
may be counted in making such determination and that shall be deemed to be
Outstanding for such purposes shall be equal to the amount of the principal
thereof that pursuant to the terms of such Original Issue Discount Security
would be declared (or shall have been declared to be) due and payable upon a
declaration of acceleration thereof pursuant to Section 502 at the time of such
determination, and (ii) the principal amount of any Indexed Security that may be
counted in making such determination and that shall be deemed Outstanding for
such purpose shall be equal to the principal face amount of such Indexed
Security at original issuance, unless otherwise provided in or pursuant to this
Indenture, and (iii) the principal amount of a Security denominated in a Foreign
Currency shall be the Dollar equivalent, determined on the date of original
issuance of such Security, of the principal amount (or, in the case of an
Original Issue Discount Security, the Dollar equivalent on the date of original
issuance of such Security of the amount determined as provided in (i) above) of
such Security, and (iv) Securities owned by the Company or any other obligor on
the Securities or any Affiliate of the Company or of such other obligor, shall
be disregarded and deemed not to be Outstanding, except that, in determining
whether the Trustee shall be protected in making any such determination or
relying upon any such request, demand, authorization, direction, notice, consent
or waiver, only Securities that a Responsible Officer actually knows to be so
owned shall be so disregarded. Securities so owned that shall have been pledged
in good faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of a Responsible Officer (A) the pledgee’s right so to act with
respect to such Securities and (B) that the pledgee is not the Company or any
other obligor on the Securities or an Affiliate of the Company or of such other
obligor.

 

- 6 -



--------------------------------------------------------------------------------

“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary.

“Paying Agent” means any Person authorized by the Company to pay the principal
of, or any premium or interest on, or any Additional Amounts with respect to,
any Security on behalf of the Company.

“Person” or “person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Place of Payment” means, with respect to any Security, the place or places
where the principal of, or any premium or interest on, or any Additional Amounts
with respect to such Security are payable as provided in or pursuant to this
Indenture or such Security.

“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same indebtedness as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 306 in exchange for or in lieu of a
lost, destroyed, mutilated or stolen Security shall be deemed to evidence the
same indebtedness as the lost, destroyed, mutilated or stolen Security.

“Redemption Date” means, with respect to any Security or portion thereof to be
redeemed, each date fixed for such redemption by or pursuant to this Indenture
or such Security.

“Redemption Price” means, with respect to any Security or portion thereof to be
redeemed, the price at which it is to be redeemed including, if applicable,
accrued and unpaid interest and Additional Amounts as determined by or pursuant
to this Indenture or such Security.

“Registered Security” means any Security established pursuant to Section 201
that is registered in the Security Register.

“Regular Record Date” for the interest payable on any Registered Security on any
Interest Payment Date therefor means the date, if any, specified in or pursuant
to this Indenture or such Security as the “Regular Record Date.”

“Required Currency” has the meaning specified in Section 116.

“Responsible Officer” means any officer of the Trustee in its Corporate Trust
Office with direct responsibility for the administration of this Indenture, and
also, with respect to a particular corporate trust matter, any other officer of
the Trustee to whom such matter is referred because of such officer’s knowledge
of and familiarity with the particular subject.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
thereto, in each case as amended from time to time.

“Security” or “Securities” means any note or notes, bond or bonds, debenture or
debentures, or any other evidences of indebtedness, as the case may be,
authenticated and delivered under this Indenture; provided, however, that, if at
any time there is more than one Person acting as Trustee under this Indenture,
“Securities,” with respect to any such Person, shall mean Securities
authenticated and delivered under this Indenture, exclusive, however, of
Securities of any series as to which such Person is not Trustee.

“Security Register,” “Security Registrar” and “Registrar” have the respective
meanings specified in Section 305.

“series” means a series of Securities established under this Indenture.

 

- 7 -



--------------------------------------------------------------------------------

“Special Record Date” for the payment of any Defaulted Interest on any
Registered Security means a date fixed by the Trustee pursuant to Section 307.

“Stated Maturity” means, with respect to any Security or any installment of
principal thereof or interest thereon or any Additional Amounts with respect
thereto, the date established by or pursuant to this Indenture or such Security
as the fixed date on which the principal of such Security or such installment of
principal or interest is, or such Additional Amounts are, due and payable.

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity (other than a
partnership or limited liability company) of which more than 50% of the total
voting power of Voting Stock is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

(2) any partnership (whether general or limited) or limited liability company
(A) the sole general partner or member of which is such Person or a Subsidiary
of such Person, or (B) if there is more than a single general partner or member,
either (x) the only managing general partners or managing members of which are
such Person or one or more Subsidiaries of such Person (or any combination
thereof) or (y) such Person owns or controls, directly or indirectly, a majority
of the outstanding general partner interests, member interests or other Voting
Stock of such partnership or limited liability company, respectively.

“Subsidiary Guarantee” has the meaning specified in Section 1603.

“Subsidiary Guarantor” means a Subsidiary of the Company that provides a
Subsidiary Guarantee as set forth in Section 1603, but only so long as such
Subsidiary is a guarantor with respect to such Securities on the terms provided
in this Indenture or in an indenture supplemental hereto.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, and any
reference herein to the Trust Indenture Act or a particular provision thereof
shall mean such Act or provision, as the case may be, as amended or replaced
from time to time or as supplemented from time to time by rules or regulations
adopted by the Commission under or in furtherance of the purposes of such Act or
provision, as the case may be.

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument until a successor Trustee shall have become such with respect to one
or more series of Securities pursuant to the applicable provisions of this
Indenture, and thereafter “Trustee” shall mean each Person who is then a Trustee
hereunder; provided, however, that if at any time there is more than one such
Person, “Trustee” shall mean each such Person and as used with respect to the
Securities of any series shall mean only the Trustee with respect to the
Securities of such series.

“United States” means, except as otherwise provided in or pursuant to this
Indenture or any Security, the United States of America (including the states
thereof and the District of Columbia), its territories and possessions and other
areas subject to its jurisdiction.

“United States Alien” means, except as otherwise provided in or pursuant to this
Indenture or any Security, any Person who, for United States federal income tax
purposes, is a foreign corporation, a non-resident alien individual, a
non-resident alien fiduciary of a foreign estate or trust, or a foreign
partnership one or more of the members of which is, for United States federal
income tax purposes, a foreign corporation, a non-resident alien individual or a
non-resident alien fiduciary of a foreign estate or trust.

“U.S. Depositary” or “Depositary” means, with respect to any Security issuable
or issued in the form of one or more Global Securities, the Person designated as
U.S. Depositary or Depositary by the Company in or pursuant to this Indenture,
which Person must be, to the extent required by applicable law or regulation, a
clearing agency registered under the Exchange Act and, if so provided with
respect to any Security, any successor to such Person. If at any time there is
more than one such Person, “U.S. Depositary” or “Depositary” shall mean, with
respect to any Securities, the qualifying entity that has been appointed with
respect to such Securities.

 

- 8 -



--------------------------------------------------------------------------------

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors of such Person.

Section 102 Compliance Certificates and Opinions.

Except as otherwise expressly provided in or pursuant to this Indenture, upon
any application or request by the Company or a Guarantor to the Trustee to take
any action under any provision of this Indenture, the Company or such Guarantor
shall furnish to the Trustee an Officer’s Certificate stating that all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with and an Opinion of Counsel stating that,
in the opinion of such counsel, all such conditions precedent, if any, have been
complied with, except that in the case of any such application or request as to
which the furnishing of such documents or any of them is specifically required
by any provision of this Indenture relating to such particular application or
request, no additional certificate or opinion need be furnished.

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate delivered
pursuant to Section 1006) shall include:

(1) a statement that each individual signing such certificate or opinion has
read such condition or covenant and the definitions herein relating thereto;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of each such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such condition or covenant has been
complied with; and

(4) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

Section 103 Form of Documents Delivered to Trustee.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

Any certificate or opinion of an Officer of the General Partner or a Guarantor
may be based, insofar as it relates to legal matters, upon an Opinion of
Counsel, unless such Officer knows that the opinion with respect to the matters
upon which his certificate or opinion is based are erroneous. Any such Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an Officer or Officers of the
General Partner or a Guarantor stating that the information with respect to such
factual matters is in the possession of the Company or such Guarantor unless
such counsel knows that the certificate or opinion or representations with
respect to such matters are erroneous. Any certificate, statement or opinion of
an Officer of the General Partner or a Guarantor or any Opinion of Counsel may
be based, insofar as it relates to accounting matters, upon a certificate or
opinion of or representations by an accountant or firm of accountants in the
employ of the Company, unless such Officer or counsel, as the case may be, knows
that the certificate or opinion or representations with respect to the
accounting matters upon which his certificate, statement or opinion may be based
as aforesaid are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture or any Security, they may, but need not, be consolidated
and form one instrument.

 

- 9 -



--------------------------------------------------------------------------------

Section 104 Acts of Holders.

(1) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by or pursuant to this Indenture to be given or taken by
Holders may be embodied in and evidenced by one or more instruments (including
instruments in electronic, digital or other machine-readable form) of
substantially similar tenor signed by such Holders (whether in person or through
signatures in electronic, digital or other machine-readable form) or by an agent
duly appointed in writing (including writings in electronic, digital or other
machine-readable form) or may be embodied in and evidenced by the record of
Holders voting in favor thereof, either in person or by proxies duly appointed
in writing, at any meeting of Holders duly called and held in accordance with
the provisions of Article Fifteen, or a combination of such instruments or
record. Except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments or record or both are delivered to
the Trustee and, where it is hereby expressly required, to the Company. Such
instrument or instruments or record or both (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
signing such instrument or instruments or so voting at any such meeting. Proof
of execution of any such instrument or of a writing appointing any such agent,
or of the holding by any Person of a Security, shall be sufficient for any
purpose of this Indenture and (subject to Section 315 of the Trust Indenture
Act) conclusive in favor of the Trustee, the Company and the Guarantors and any
agent of the Trustee, the Company or the Guarantors, if made in the manner
provided in this Section 104. The record of any meeting of Holders of Securities
shall be proved in the manner provided in Section 1506.

Without limiting the generality of this Section 104, unless otherwise provided
in or pursuant to this Indenture, a Holder, including a U.S. Depositary that is
a Holder of a Global Security, may make, give or take, by a proxy or proxies,
duly appointed in writing, any request, demand, authorization, direction,
notice, consent, waiver or other Act provided in or pursuant to this Indenture
or the Securities to be made, given or taken by Holders, and a U.S. Depositary
that is a Holder of a Global Security may provide its proxy or proxies to the
beneficial owners of interests in any such Global Security through such U.S.
Depositary’s standing instructions and customary practices.

The Trustee may fix a record date for the purpose of determining the Persons who
are beneficial owners of interests in any permanent Global Security held by a
U.S. Depositary entitled under the procedures of such U.S. Depositary to make,
give or take, by a proxy or proxies duly appointed in writing, any request,
demand, authorization, direction, notice, consent, waiver or other Act provided
in or pursuant to this Indenture to be made, given or taken by Holders.

(2) The fact and date of the execution by any Person of any such instrument or
writing referred to in this Section 104 may be proved in any reasonable manner
which the Trustee deems sufficient and in accordance with such reasonable rules
as the Trustee may determine; and the Trustee may in any instance require
further proof with respect to any of the matters referred to in this
Section 104.

(3) The ownership, principal amount and serial numbers of Registered Securities
held by any Person, and the date of the commencement and the date of the
termination of holding the same, shall be proved by the Security Register.

(4) If the Company shall solicit from the Holders of any Registered Securities
any request, demand, authorization, direction, notice, consent, waiver or other
Act, the Company may at its option (but is not obligated to), by Board
Resolution, fix in advance a record date for the determination of Holders of
Registered Securities entitled to give such request, demand, authorization,
direction, notice, consent, waiver or other Act. If such a record date is fixed,
such request, demand, authorization, direction, notice, consent, waiver or other
Act may be given before or after such record date, but only the Holders of
Registered Securities of record at the close of business on such record date
shall be deemed to be Holders for the purpose of determining whether Holders of
the requisite proportion of Outstanding Securities have authorized or agreed or
consented to such request, demand, authorization, direction, notice, consent,
waiver or other Act, and for that purpose the Outstanding Securities shall be
computed as of such record date; provided that no such authorization, agreement
or consent by the Holders of Registered Securities shall be deemed effective
unless it shall become effective pursuant to the provisions of this Indenture
not later than six months after the record date.

 

- 10 -



--------------------------------------------------------------------------------

(5) Any request, demand, authorization, direction, notice, consent, waiver or
other Act by the Holder of any Security shall bind every future Holder of the
same Security and the Holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done or suffered to be done by the Trustee, any Security Registrar, any
Paying Agent or the Company in reliance thereon, whether or not notation of such
Act is made upon such Security.

Section 105 Notices, Etc. to Trustee, Company and any Guarantor.

Any request, demand, authorization, direction, notice, consent, waiver or other
Act of Holders or other document provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:

(1) the Trustee by any Holder or the Company shall be sufficient for every
purpose hereunder if made, given, furnished or filed in writing (which may be
via facsimile or other electronic means) to or with the Trustee at its Corporate
Trust Office, Attention: Corporate Finance, or

(2) the Company or any Guarantor by the Trustee or any Holder shall be
sufficient for every purpose hereunder (unless otherwise herein expressly
provided) if in writing and mailed, first-class postage prepaid or airmail
postage prepaid if sent from outside the United States, to the Company or any
Guarantor addressed to the attention of the Treasurer of the General Partner
(with a copy to the General Counsel) at the address of its principal office
specified in the first paragraph of this instrument or at any other address
previously furnished in writing to the Trustee by the Company or such Guarantor.

The Trustee agrees to accept notice pursuant to this Section sent by unsecured
facsimile transmission or electronic means; provided, however, that (1) the
party providing such written notice, subsequent to such transmission of written
notice, shall provide the originally executed notice to the Trustee in a timely
manner, and (2) such originally executed notice shall be signed by an authorized
representative of the party providing such notice; provided, further, that the
Company shall provide to the Trustee an incumbency certificate listing such
authorized representatives, which incumbency certificate shall be amended
whenever a person is to be added or deleted from the listing. The Trustee shall
not be liable for any losses, costs or expenses arising directly or indirectly
from the Trustee’s reasonable reliance upon such notice notwithstanding any
circumstance in which such notice is inconsistent with a subsequent notice.

Section 106 Notice to Holders of Securities; Waiver.

Except as otherwise expressly provided in or pursuant to this Indenture, where
this Indenture provides for notice to Holders of Securities of all or any series
of any event, such notice shall be sufficiently given to Holders of Registered
Securities of such series if in writing and mailed, first-class postage prepaid,
to each Holder of a Registered Security affected by such event, at such Holder’s
address as it appears in the Security Register, not later than the latest date
(if any), and not earlier than the earliest date (if any), prescribed for the
giving of such notice. In any case where notice to Holders of Registered
Securities is given by mail, neither the failure to mail such notice, nor any
defect in any notice so mailed, to any particular Holder of a Registered
Security shall affect the sufficiency of such notice with respect to other
Holders of Registered Securities given as provided herein. Any notice that is
mailed in the manner herein provided shall be conclusively presumed to have been
duly given or provided. In the case by reason of the suspension of regular mail
service or by reason of any other cause it shall be impracticable to give such
notice by mail, then such notification as shall be made with the approval of the
Trustee shall constitute a sufficient notification for every purpose hereunder.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders of Securities shall be filed with the Trustee, but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.

 

- 11 -



--------------------------------------------------------------------------------

Section 107 Language of Notices.

Any request, demand, authorization, direction, notice, consent, election or
waiver required or permitted under this Indenture shall be in the English
language, except that, if the Company so elects, any published notice may be in
an official language of the country of publication (with a copy in English to be
provided to the Trustee).

Section 108 Incorporation by Reference of Trust Indenture Act; Trust Indenture
Act Controls.

(a) If any provision hereof limits, qualifies or conflicts with the duties that
would be imposed by any of Sections 310 to 317 of the Trust Indenture Act
through operation of Section 318(c) thereof on any person, such imposed duties
shall control. The following Trust Indenture Act terms have the following
meanings:

“indenture securities” means the Securities;

“indenture security holder” means a Holder;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the indenture securities means the Company and any other obligor on
the indenture securities.

All other Trust Indenture Act terms used in this Indenture that are defined by
the Trust Indenture Act, defined in the Trust Indenture Act by reference to
another statute, or defined by Commission rule have the meanings assigned to
them by such definitions.

(b) If any provision of this Indenture limits, qualifies or conflicts with
another provision which is required to be included in this Indenture by the
Trust Indenture Act, the provision required by the Trust Indenture Act shall
control.

Section 109 Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

Section 110 Successors and Assigns.

All covenants and agreements in this Indenture by the Company or any Guarantor
shall bind its successors and assigns, whether so expressed or not.

Section 111 Separability Clause.

In case any provision in this Indenture or any Security shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

Section 112 Benefits of Indenture.

Nothing in this Indenture or any Security, express or implied, shall give to any
Person, other than the parties hereto, any Security Registrar, any Paying Agent,
any Authenticating Agent and their successors hereunder and the Holders of
Securities, any benefit or any legal or equitable right, remedy or claim under
this Indenture.

Section 113 Governing Law; Waiver of Trial by Jury.

This Indenture and the Securities shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
or instruments entered into and, in each case, performed in said state. Each of
the Company, the Guarantors and the Trustee hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Indenture, the
Securities or the transactions contemplated hereby.

 

- 12 -



--------------------------------------------------------------------------------

Section 114 Legal Holidays.

Unless otherwise specified in or pursuant to this Indenture or any Securities,
in any case where any Interest Payment Date, Stated Maturity or Maturity of any
Security, or the last date on which a Holder has the right to convert or
exchange Securities of a series that are convertible or exchangeable shall not
be a Business Day (a “Legal Holiday”) at any Place of Payment, then
(notwithstanding any other provision of this Indenture or any Security other
than a provision in any Security that specifically states that such provision
shall apply in lieu hereof) payment need not be made at such Place of Payment on
such date, and such Securities need not be converted or exchanged on such date
but such payment may be made, and such Securities may be converted or exchanged,
on the next succeeding day that is a Business Day at such Place of Payment with
the same force and effect as if made on the Interest Payment Date or at the
Stated Maturity or Maturity or on such last day for conversion or exchange, and
no interest shall accrue on the amount payable on such date or at such time for
the period from and after such Interest Payment Date, Stated Maturity, Maturity
or last day for conversion or exchange, as the case may be, to the next
succeeding Business Day. If this Indenture provides for a time period that ends
or requires performance of any non-payment obligation by a day that is not a
Business Day, then such time period shall instead be deemed to end on, and such
obligation shall instead be performed by, the next succeeding Business Day.

Section 115 Counterparts/Signature Deliveries.

This Indenture may be executed in several counterparts, each of which shall be
an original and all of which shall constitute but one and the same instrument.
Any executed counterpart delivered by facsimile or other electronic means shall
be deemed an original counterpart.

Section 116 Judgment Currency.

The Company and each Guarantor agrees, to the fullest extent that it may
effectively do so under applicable law, that (A) if for the purpose of obtaining
judgment in any court it is necessary to convert the sum due in respect of
(i) the principal of, or premium or interest, if any, or Additional Amounts on
the Securities of any series or (ii) a Guarantee (the “Required Currency”) into
a currency in which a judgment will be rendered (the “Judgment Currency”), the
rate of exchange used shall be the rate at which in accordance with normal
banking procedures the Trustee could purchase in The City of New York the
requisite amount of the Required Currency with the Judgment Currency on the New
York Banking Day preceding the day on which a final unappealable judgment is
given and (B) its obligations under this Indenture to make payments in the
Required Currency (i) shall not be discharged or satisfied by any tender, or any
recovery pursuant to any judgment (whether or not entered in accordance with
clause (a)), in any currency other than the Required Currency, except to the
extent that such tender or recovery shall result in the actual receipt, by the
payee, of the full amount of the Required Currency expressed to be payable in
respect of such payments, (ii) shall be enforceable as an alternative or
additional cause of action for the purpose of recovering in the Required
Currency the amount, if any, by which such actual receipt shall fall short of
the full amount of the Required Currency so expressed to be payable and
(iii) shall not be affected by judgment being obtained for any other sum due
under this Indenture. For purposes of the foregoing, “New York Banking Day”
means any day except a Saturday, Sunday or a Legal Holiday in The City of New
York or a day on which banking institutions in The City of New York are
authorized or obligated by law, regulation or executive order to be closed.

Section 117 Limitation on Individual Liability.

No recourse under or upon any obligation, covenant or agreement contained in
this Indenture or in any Security, or for any claim based thereon or otherwise
in respect thereof, shall be had against any incorporator, equity holder,
officer or director, as such, past, present or future, of the Company, the
General Partner, any Guarantor or any affiliate of any of them or of any
successor, either directly or through the Company, the General Partner or any
Guarantor, or any successor, whether by virtue of any constitution, statute or
rule of law, or by the enforcement of any assessment or penalty or otherwise; it
being expressly understood that this Indenture and the obligations issued
hereunder are solely obligations of the Company, and where applicable, any
Guarantor, that no such personal liability whatever shall attach to, or is or
shall be incurred by, the incorporators, equity holders, officers or directors,

 

- 13 -



--------------------------------------------------------------------------------

as such, of the Company, the General Partner, any Guarantor, or any successor,
or any of them, because of the creation of the indebtedness hereby authorized,
or under or by reason of the obligations, covenants or agreements contained in
this Indenture or in any Security or implied therefrom; and that any and all
such personal liability of every name and nature, either at common law or in
equity or by constitution or statute, of, and any and all such rights and claims
against, every such incorporator, equity holder, officer or director, as such,
because of the creation of the indebtedness hereby authorized, or under or by
reason of the obligations, covenants or agreements contained in this Indenture
or in any Security or implied therefrom, are hereby expressly waived and
released as a condition of, and as a consideration for, the execution of this
Indenture and the issuance of such Security.

ARTICLE TWO

SECURITIES FORMS

Section 201 Forms Generally.

Each Registered Security and temporary or permanent Global Security or
Definitive Security issued pursuant to this Indenture shall be in the form
established by or pursuant to a Board Resolution and set forth in an Officer’s
Certificate, or established in one or more indentures supplemental hereto, shall
have such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by or pursuant to this Indenture or any indenture
supplemental hereto and may have such letters, numbers or other marks of
identification and such legends or endorsements placed thereon as may be
required to comply with the rules of any securities exchange or automated
quotation system on which the Securities of such series may be listed or traded
or as may, consistently herewith, be determined by the Officers executing such
Security as evidenced by their execution of such Security.

Unless otherwise provided in or pursuant to this Indenture or any Securities,
the Securities shall be issuable in registered form without coupons and shall
not be issuable upon the exercise of warrants.

Definitive Securities shall be printed, lithographed or engraved or produced by
any combination of these methods on a steel engraved border or steel engraved
borders or may be produced in any other manner, all as determined by the
Officers of the General Partner executing such Securities, as evidenced by their
execution of such Securities.

Section 202 Form of Trustee’s Certificate of Authentication.

Subject to Section 612, the Trustee’s certificate of authentication shall be in
substantially the following form:

This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee By       Authorized Signatory Dated:
   

Section 203 Securities in Global Form.

Unless otherwise provided in or pursuant to this Indenture, a supplement to this
Indenture or any Securities, the Securities shall be issuable in permanent
global form. If Securities of a series shall be issuable in global form, any
such Security may provide that it or any number of such Securities shall
represent the aggregate amount of all Outstanding Securities of such series (or
such lesser amount as is permitted by the terms thereof) from time to time
endorsed thereon and may also provide that the aggregate amount of Outstanding
Securities represented thereby may from time to time be increased or reduced to
reflect exchanges, redemptions or transfer of beneficial interests from one
Global Security to another Global Security. Any endorsement of any Global
Security to reflect the amount, or

 

- 14 -



--------------------------------------------------------------------------------

any increase or decrease in the amount, or changes in the rights of Holders, of
Outstanding Securities represented thereby shall be made in such manner and by
such Person or Persons as shall be specified therein or in the Company Order to
be delivered pursuant to Section 303 or Section 304 with respect thereto.
Subject to the provisions of Section 303 and, if applicable, Section 304, the
Trustee shall deliver and redeliver any Security in permanent global form in the
manner and upon instructions given by the Person or Persons specified therein or
in the applicable Company Order.

Notwithstanding the provisions of Section 307, unless otherwise specified in or
pursuant to this Indenture or any Securities, payment of principal of, any
premium and interest on, and any Additional Amounts in respect of, any Security
in temporary or permanent global form shall be made to the Person or Persons
specified therein.

Notwithstanding the provisions of Section 308 and except as provided in the
preceding paragraph, the Company, the Trustee and any agent of the Company or
the Trustee shall treat as the Holder of such principal amount of Outstanding
Securities as is represented by a Global Security in the case of a Global
Security in registered form, the Holder of such Global Security in registered
form.

Each Global Security shall bear a legend in substantially the following form
(unless otherwise specified by the Depositary):

“THIS DEBT SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE THEREOF. THIS DEBT SECURITY MAY NOT BE TRANSFERRED TO, OR REGISTERED OR
EXCHANGED FOR SECURITIES REGISTERED IN THE NAME OF, ANY PERSON OTHER THAN THE
DEPOSITARY OR A NOMINEE THEREOF AND NO SUCH TRANSFER MAY BE REGISTERED, EXCEPT
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE. EVERY DEBT SECURITY
AUTHENTICATED AND DELIVERED UPON REGISTRATION OF TRANSFER OF, OR IN EXCHANGE FOR
OR IN LIEU OF, THIS DEBT SECURITY SHALL BE A GLOBAL SECURITY SUBJECT TO THE
FOREGOING, EXCEPT IN SUCH LIMITED CIRCUMSTANCES.”

ARTICLE THREE

THE SECURITIES

Section 301 Amount Unlimited; Issuable in Series.

The aggregate principal amount of Securities that may be authenticated and
delivered under this Indenture is unlimited. The Securities may be issued in one
or more series. With respect to any Securities to be authenticated and delivered
hereunder, there shall be established in or pursuant to a Board Resolution and
set forth in an Officer’s Certificate, or established in one or more indentures
supplemental hereto:

(1) the title of such Securities and the series, including CUSIP numbers in
which such Securities shall be included;

(2) any limit upon the aggregate principal amount of the Securities of such
series that may be authenticated and delivered under this Indenture (except for
Securities authenticated and delivered upon registration of, transfer of, or in
exchange for, or in lieu of, other Securities of such series pursuant to
Section 304, Section 305, Section 306, Section 906 or Section 1107, upon
repayment in part of any Registered Security of such series pursuant to Article
Thirteen or upon surrender in part of any Registered Security for conversion or
exchange into Common Units or other securities, cash or other property pursuant
to its terms, or pursuant to the terms of such Securities and except for any
Securities, that, pursuant to Section 303, are deemed never to have been
authenticated and delivered hereunder);

(3) if any of such Securities are to be issuable in global form, when any of
such Securities are to be issuable in global form and (a) whether such
Securities are to be issued in temporary or permanent global form or both,
(b) whether beneficial owners of interests in any such Global Security may
exchange such interests for

 

- 15 -



--------------------------------------------------------------------------------

Securities of the same series and of like tenor and of any authorized form and
denomination, and the circumstances under which any such exchanges may occur, if
other than in the manner specified in Section 305, and (c) the name of the
Depositary or the U.S. Depositary, as the case may be, with respect to any
Global Security;

(4) the date as of which any Global Security shall be dated (if other than the
date of original issuance of the first of such Securities to be issued);

(5) the date or dates, or the method or methods, if any, by which such date or
dates shall be determined, on which the principal and premium, if any, of such
Securities is payable;

(6) the rate or rates at which such Securities shall bear interest, if any, or
the method or methods, if any, by which such rate or rates are to be determined,
the date or dates, if any, from which such interest shall accrue or the method
or methods, if any, by which such date or dates are to be determined, the
Interest Payment Dates, if any, on which such interest shall be payable and the
Regular Record Date, if any, for the interest payable on Registered Securities
on any Interest Payment Date, whether and under what circumstances Additional
Amounts on such Securities or any of them shall be payable, the notice, if any,
to Holders regarding the determination of interest on a floating rate Security
and the manner of giving such notice, and the basis upon which interest shall be
calculated if other than that of a 360-day year of twelve 30- day months;

(7) if in addition to or other than the Borough of Manhattan, The City of New
York, the place or places where the principal of, any premium and interest on or
any Additional Amounts with respect to such Securities shall be payable, any of
such Securities that are Registered Securities may be surrendered for
registration of transfer or exchange, any of such Securities may be surrendered
for conversion or exchange and notices or demands to or upon the Company in
respect of such Securities and this Indenture may be served, the extent to
which, or the manner in which, any interest payment or Additional Amounts on a
Global Security on an Interest Payment Date, will be paid and the manner in
which any principal of or premium, if any, on any Global Security will be paid;

(8) whether any of such Securities are to be redeemable at the option of the
Company and, if so, the date or dates on which, the period or periods within
which, the price or prices at which and the other terms and conditions upon
which, such Securities may be redeemed, in whole or in part, at the option of
the Company;

(9) whether the Company is obligated to redeem or purchase any of such
Securities pursuant to any sinking fund or analogous provision or at the option
of any Holder thereof and, if so, the date or dates on which, the period or
periods within which, the price or prices at which, and the other terms and
conditions upon which, such Securities shall be redeemed or purchased, in whole
or in part, pursuant to such obligation, and any provisions for the remarketing
of such Securities so redeemed or purchased;

(10) the denominations in which any of such Securities that are Registered
Securities shall be issuable if other than denominations of $2,000 and any
multiple of $1,000 in excess thereof;

(11) if the Securities of the series will be convertible into Common Units
and/or exchangeable for other securities, cash or other property of the Company
or of any other Person, the terms and conditions upon which such Securities will
be so convertible or exchangeable, and any deletions from or modifications or
additions to this Indenture to permit or to facilitate the issuance of such
convertible or exchangeable Securities or the administration thereof;

(12) if other than the principal amount thereof, the portion of the principal
amount of any of such Securities that shall be payable upon declaration of
acceleration of the Maturity thereof pursuant to Section 502 or the method by
which such portion is to be determined;

(13) if other than Dollars, the Foreign Currency in which payment of the
principal of, any premium or interest on or any Additional Amounts with respect
to any of such Securities shall be payable;

 

- 16 -



--------------------------------------------------------------------------------

(14) if the principal of, any premium or interest on, or any Additional Amounts
with respect to, any of such Securities are to be payable, at the election of
the Company or a Holder thereof or otherwise, in Currency other than that in
which such Securities are stated to be payable, the date or dates on which, the
period or periods within which, and the other terms and conditions upon which,
such election may be made, and the time and manner of determining the exchange
rate between the Currency in which such Securities are stated to be payable and
the Currency in which such Securities or any of them are to be paid pursuant to
such election, and any deletions from or modifications of or additions to the
terms of this Indenture to provide for or to facilitate the issuance of
Securities denominated or payable, at the election of the Company or a Holder
thereof or otherwise, in a Foreign Currency;

(15) if the amount of payments of principal of, any premium or interest on, or
any Additional Amounts with respect to, such Securities may be determined with
reference to an index, formula, financial or economic measure or other method or
methods (which index, formula, measure or method or methods may be based,
without limitation, on one or more Currencies, commodities, equity indices or
other indices), the terms and conditions upon which and the manner in which such
amounts shall be determined and paid or be payable;

(16) any deletions from, modifications of or additions to the Events of Default
or covenants of the Company with respect to any of such Securities, whether or
not such Events of Default or covenants are consistent with the Events of
Default or covenants set forth herein;

(17) whether either or both of Section 402(2) relating to defeasance or
Section 402(3) relating to covenant defeasance shall not be applicable to the
Securities of such series, and any covenants relating to the Securities of such
series that shall be subject to covenant defeasance, and, if the Securities of
such series are subject to repurchase or repayment at the option of the Holders
thereof, whether the Company’s obligation to repurchase or repay such Securities
will be subject to defeasance or covenant defeasance, and any deletions from, or
modifications or additions to, the provisions of Article Four in respect of the
Securities of such series;

(18) if any of such Securities are to be issuable upon the exercise of warrants,
the time, manner and place for such Securities to be authenticated and
delivered;

(19) if there is more than one Trustee or a Trustee other than U.S. Bank
National Association, the identity of the Trustee and, if not the Trustee, the
identity of each Security Registrar, Paying Agent or Authenticating Agent with
respect to such Securities;

(20) whether the Securities are senior or subordinated debt securities and, if
subordinated debt securities, the terms of such subordination;

(21) whether the Securities of the series will be entitled to the benefits of
any Guarantee of any of the Guarantors pursuant to this Indenture, and the terms
of such Guarantee if such Guarantee is other than unconditional as set forth in
Section 1603;

(22) if the Securities of the series will be secured by any collateral, the
terms and conditions upon which such Securities shall be secured and, if
applicable, upon which such liens may be subordinated to other liens securing
other indebtedness of the Company or any guarantor and may be released; and

(23) any other terms of such Securities and any deletions from or modifications
or additions to this Indenture in respect of such Securities.

All Securities of any one series shall be substantially identical except as to
denomination and except as may otherwise be provided by the Company in or
pursuant to the Board Resolution and set forth in the Officer’s Certificate or
in any indenture or indentures supplemental hereto pertaining to such series of
Securities. The terms of the Securities of any series may provide, without
limitation, that the Securities of such series shall be authenticated and
delivered by the Trustee on original issue from time to time in accordance with
such procedures as are acceptable to the Trustee (including authentication and
delivery by the Trustee on original issue from time to time upon telephonic or
written order of persons designated in the Officer’s Certificate or supplemental
indenture (telephonic instructions to be promptly confirmed in writing by such
person) and that such persons are authorized to determine, consistent with such
Officer’s Certificate or any applicable supplemental indenture, such terms and
conditions of the Securities of such series as are specified in such Officer’s
Certificate or supplemental indenture).

 

- 17 -



--------------------------------------------------------------------------------

All Securities of any one series need not be issued at the same time and, unless
otherwise so provided by the Company, a series may be reopened for issuances of
additional Securities of such series or to establish additional terms of such
series of Securities. If any of the terms of the Securities of any series shall
be established by action taken by or pursuant to a Board Resolution, the Board
Resolution shall be delivered to the Trustee at or prior to the delivery of the
Officer’s Certificate setting forth the terms of such series.

Section 302 Currency; Denominations.

Unless otherwise provided in or pursuant to this Indenture or any Security, the
principal of, any premium and interest on and any Additional Amounts with
respect to, the Securities shall be payable in Dollars. Unless otherwise
provided in or pursuant to this Indenture, Registered Securities denominated in
Dollars shall be issuable in registered form without coupons in denominations of
$2,000 or any integral multiple of $1,000 in excess thereof. Securities not
denominated in Dollars shall be issuable in such denominations as are
established with respect to such Securities in or pursuant to this Indenture.

Section 303 Execution, Authentication, Delivery and Dating.

Securities shall be executed on behalf of the Company by any Officer of the
General Partner. The signature of any such Officer on the Securities may be
manual, facsimile, or delivered by any other electronic means.

Securities bearing the manual, facsimile, or electronically-delivered signatures
of individuals who were at any time the proper Officers of the General Partner
shall bind the Company, notwithstanding that such individuals or any of them
have ceased to hold such offices prior to the authentication and delivery of
such Securities or did not hold such offices at the date of such Securities.

At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Securities, executed by the Company, to the
Trustee for authentication and, provided that the Board Resolution and Officer’s
Certificate or supplemental indenture or indentures with respect to such
Securities referred to in Section 301 and a Company Order for the authentication
and delivery of such Securities have been delivered to the Trustee, the Trustee
in accordance with the Company Order and subject to the provisions hereof and of
such Securities shall authenticate and deliver such Securities. In
authenticating such Securities, and accepting the additional responsibilities
under this Indenture in relation to such Securities, the Trustee shall be
provided with, and (subject to Sections 315(a) through 315(d) of the Trust
Indenture Act) shall be fully protected in relying upon an Opinion of Counsel
and an Officer’s Certificate that contain the statements required by Section 102
and shall also be entitled to receive an Opinion of Counsel stating:

(1) if the form or forms of such Securities have been established by or pursuant
to a Board Resolution as permitted by Section 201, that such form or forms have
been established in conformity with the provisions of this Indenture;

(2) if the terms of such Securities have been, or in the case of Securities of a
series that are to be authenticated and delivered by the Trustee on original
issue from time to time, will be, established by or pursuant to a Board
Resolution as permitted by Section 301, that such terms have been, or in the
case of Securities of a series that are to be authenticated and delivered by the
Trustee on original issue from time to time, will be, established in conformity
with the provisions of this Indenture, subject, in the case of Securities of a
series that are to be authenticated and delivered by the Trustee on original
issue from time to time, to any conditions specified in such Opinion of Counsel;
and

(3) that (a) such Securities, when authenticated and delivered by the Trustee
and issued by the Company in the manner and subject to any conditions specified
in such Opinion of Counsel, will constitute valid and legally binding
obligations of the Company and (b) any Guarantees of such Securities, when such
Securities have been so authenticated, delivered and issued, will constitute
valid and legally binding obligations of the applicable Guarantor, in each case
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

- 18 -



--------------------------------------------------------------------------------

If such forms or terms have been so established, the Trustee shall not be
required to authenticate such Securities if the issue of such Securities
pursuant to this Indenture will affect the Trustee’s own rights, duties or
immunities under the Securities and this Indenture or otherwise in a manner
which is not reasonably acceptable to the Trustee.

Notwithstanding the provisions of Section 301 and of the second preceding
paragraph, if all Securities of a series are not to be originally issued at one
time, it shall not be necessary to deliver the Officer’s Certificate or Company
Order otherwise required pursuant to such second preceding paragraph at or prior
to the authentication of each Security of such series, if such documents are
delivered at or prior to the authentication upon original issuance of the first
Security of such series to be issued. This paragraph shall not be applicable to
Securities of a series that are issued as part of a reopening pursuant to the
last paragraph of Section 301.

Each Registered Security shall be dated the date of its authentication.

No Security shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Security a certificate
of authentication substantially in the form provided for in Section 202 or
Section 612 executed by or on behalf of the Trustee or by the Authenticating
Agent by the manual signature of one of its authorized signatories. Such
certificate upon any Security shall be conclusive evidence, and the only
evidence, that such Security has been duly authenticated and delivered
hereunder.

Notwithstanding the foregoing, if any Security shall have been authenticated and
delivered hereunder but never issued and sold by the Company, and the Company
shall deliver such Security to the Trustee for cancellation as provided in
Section 309, for all purposes of this Indenture such Security shall be deemed
never to have been authenticated and delivered hereunder and shall never be
entitled to the benefits of this Indenture.

Section 304 Temporary Securities.

Pending the preparation of Definitive Securities, the Company may execute and
deliver to the Trustee and, upon Company Order, the Trustee shall authenticate
and deliver, in the manner provided in Section 303, temporary Securities in lieu
thereof that are printed, lithographed, typewritten, or otherwise produced, in
any authorized denomination, substantially of the tenor of the Definitive
Securities in lieu of which they are issued, in registered form and with such
appropriate insertions, omissions, substitutions and other variations as the
Officers of the General Partner executing such Securities may determine, as
conclusively evidenced by their execution of such Securities. Such temporary
Securities may be in the form of Global Securities.

Except in the case of temporary Global Securities, which shall be exchanged in
accordance with the provisions thereof, if temporary Securities are issued, the
Company shall cause Definitive Securities to be prepared without unreasonable
delay. After the preparation of Definitive Securities of the same series and
containing terms and provisions that are identical to those of any temporary
Securities, such temporary Securities shall be exchangeable for such Definitive
Securities upon surrender of such temporary Securities at an Office or Agency
for such Securities, without charge to any Holder thereof. Upon surrender for
cancellation of any one or more temporary Securities, the Company shall execute
and the Trustee shall authenticate and deliver in exchange therefor a like
principal amount of Definitive Securities of authorized denominations of the
same series and containing identical terms and provisions. Unless otherwise
provided in or pursuant to this Indenture with respect to a temporary Global
Security, until so exchanged the temporary Securities of any series shall in all
respects be entitled to the same benefits under this Indenture as Definitive
Securities of such series.

Section 305 Registration, Transfer and Exchange.

With respect to the Registered Securities of each series, if any, the Company
shall cause to be kept a register (each such register being herein sometimes
referred to as the “Security Register”) at an Office or Agency for such series
in which, subject to such reasonable regulations as it may prescribe, the
Company shall provide for the registration of the Registered Securities of such
series and of transfers of the Registered Securities of such series.

 

- 19 -



--------------------------------------------------------------------------------

Such Office or Agency shall be the “Security Registrar” or “Registrar” for that
series of Securities. Unless otherwise specified in or pursuant to this
Indenture or the Securities, the Trustee shall be the initial Security Registrar
for each series of Securities. The Company shall have the right to remove and
replace from time to time the Security Registrar for any series of Securities;
provided that no such removal or replacement shall be effective until a
successor Security Registrar with respect to such series of Securities shall
have been appointed by the Company and shall have accepted such appointment by
the Company. If the Trustee shall not be or shall cease to be Security Registrar
with respect to a series of Securities, it shall have the right to examine the
Security Register for such series at all reasonable times. There shall be only
one Security Register for each series of Securities.

A Global Security may not be transferred as a whole except by the Depositary to
a nominee of the Depositary, by a nominee of the Depositary to the Depositary or
to another nominee of the Depositary, or by the Depositary or any such nominee
to a successor Depositary or a nominee of such successor Depositary.
Notwithstanding the foregoing, except as may be provided pursuant to
Section 301, any Global Security or any beneficial interest therein shall be
exchangeable for Definitive Securities only if (i) the Depositary notifies the
Company that it is unwilling or unable to continue as Depositary and a successor
Depositary is not appointed by the Company within 90 days after the date the
Company is so informed in writing, (ii) the Depositary ceases to be a clearing
agency registered under the Exchange Act at a time when the Depositary is
required to be so registered, and a successor Depositary is not appointed by the
Company within 90 days after the date the Company becomes aware of such
cessation, (iii) the Company (subject to the Applicable Procedures) executes and
delivers to the Trustee a Company Order to the effect that such Global Security
shall be so exchangeable or (iv) an Event of Default has occurred and is
continuing with respect to such Securities and the Depositary requests the
issuance of Definitive Securities in exchange for such Global Security. If the
holder of a Global Security or the beneficial owners of interests in a Global
Security are entitled to exchange such interests for Definitive Securities as
the result of an event specified in clause (i), (ii), (iii) or (iv) of the
preceding sentence, the Company shall promptly make available to the Trustee
Definitive Securities in such form and denominations as are required by or
pursuant to this Indenture, and of the same series, containing identical terms
and in aggregate principal amount equal to the principal amount of such Global
Security, executed by the Company. Such Global Security shall be surrendered
from time to time by the U.S. Depositary or such other Depositary as shall be
specified in the Company Order with respect thereto, and in accordance with
instructions given to the Trustee and the U.S. Depositary or such other
Depositary, as the case may be (which instructions shall be in writing but need
not be contained in or accompanied by an Officer’s Certificate or be accompanied
by an Opinion of Counsel), as shall be specified in the Company Order with
respect thereto to the Trustee, as the Company’s agent for such purpose, to be
exchanged, in whole or in part, for Definitive Securities as described above
without charge. The Trustee shall authenticate and make available for delivery,
in exchange for each portion of such surrendered Global Security, a like
aggregate principal amount of Definitive Securities of the same series of
authorized denominations and of like tenor as the portion of such Global
Security to be exchanged; provided, however, that no such exchanges may occur
during a period beginning at the opening of business 15 days before any
selection of Securities of the same series to be redeemed and ending on the
relevant Redemption Date. Promptly following any such exchange in part, such
Global Security shall be returned by the Trustee to such Depositary or the U.S.
Depositary, as the case may be, or such other Depositary or U.S. Depositary
referred to above in accordance with the instructions of the Company referred to
above. If a Registered portion of a Global Security is exchanged for Definitive
Registered Securities after the close of business at the Office or Agency for
such Security where such exchange occurs on or after (i) any Regular Record Date
for such Security and before the opening of business at such Office or Agency on
the next Interest Payment Date, or (ii) any Special Record Date for such
Security and before the opening of business at such Office or Agency on the
related proposed date for payment of interest or Defaulted Interest, as the case
may be, interest shall not be payable on such Interest Payment Date or proposed
date for payment, as the case may be, in respect of such Definitive Registered
Security, but shall be payable on such Interest Payment Date or proposed date
for payment, as the case may be, only to the Person to whom interest in respect
of such portion of such Global Security shall be payable in accordance with the
provisions of this Indenture.

The transfer and exchange of beneficial interests in the Global Securities shall
be effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Transfers and exchanges of beneficial
interests in the Global Securities also shall require compliance with either
subparagraph (1) or (2) below, as applicable, as well as one or more of the
other following paragraphs, as applicable:

(1) Beneficial interests in any Global Security may be transferred to Persons
who take delivery thereof in the form of a beneficial interest in the same
Global Security. No written orders or instructions shall be required to be
delivered to the Registrar to effect the transfers described in this
subparagraph (1).

 

- 20 -



--------------------------------------------------------------------------------

(2) In connection with the transfer or exchange of beneficial interests in any
Global Security to Persons who take delivery thereof in the form of a beneficial
interest in a different Global Security, the transferor of such beneficial
interest must deliver to the Registrar (i) an order from a Participant or an
Indirect Participant given to the Depositary in accordance with the Applicable
Procedures directing the Depositary to credit or cause to be credited a
beneficial interest in another Global Security in an amount equal to the
beneficial interest to be transferred or exchanged and (ii) instructions given
in accordance with the Applicable Procedures containing information regarding
the Participant account to be credited with such increase. Upon satisfaction of
all of the requirements for transfer or exchange of beneficial interests in
Global Securities contained in this Indenture and such Securities or otherwise
applicable under the Securities Act, the Trustee shall adjust the principal
amount of the relevant Global Security(s) pursuant to this paragraph.

If any Holder of a beneficial interest in a Global Security proposes to exchange
such beneficial interest for a Definitive Security or to transfer such
beneficial interest to a Person who takes delivery thereof in the form of a
Definitive Security in the event of the occurrence of any of the conditions set
forth in the third paragraph of this Section 305, then, upon delivery to the
Registrar of (i) an order from a Participant or an Indirect Participant given to
the Depositary in accordance with the Applicable Procedures directing the
Depositary to cause to be issued a Definitive Security in an amount equal to the
beneficial interest to be transferred or exchanged and (ii) instructions given
by the Depositary to the Registrar containing information regarding the Person
in whose name such Definitive Security shall be registered to effect the
transfer or exchange referred to in clause (i), the Trustee shall cause the
aggregate principal amount of the applicable Global Security to be reduced
accordingly as described below, and the Company shall execute and, upon receipt
of a Company Order pursuant to Section 303, the Trustee shall authenticate and
deliver to the Person designated in the instructions, a Definitive Security in
the appropriate principal amount. Any Definitive Security issued in exchange for
a beneficial interest pursuant to this paragraph shall be registered in such
name or names and in such authorized denomination or denominations as the Holder
of such beneficial interest shall instruct the Registrar through instructions
from the Depositary and the Participant or Indirect Participant. The Trustee
shall deliver such Definitive Securities to the Persons in whose names such
Securities are so registered.

A Holder of a Definitive Security may exchange such Security for a beneficial
interest in a Global Security or transfer such Definitive Securities to a Person
who takes delivery thereof in the form of a beneficial interest in a Global
Security at any time. Upon receipt of a request for such an exchange or
transfer, the Trustee shall cancel the applicable Definitive Security and
increase or cause to be increased the aggregate principal amount of the
applicable Global Security.

At the option of the Holder, Definitive Securities of any series may be
exchanged for other Definitive Securities of the same series, of any authorized
denominations and of like tenor and aggregate principal amount, upon surrender
of the Definitive Securities to be exchanged at an Office or Agency. Whenever
any Definitive Securities are so surrendered for exchange, the Company shall
execute, and the Trustee shall authenticate and deliver, the Definitive
Securities which the Holder making the exchange is entitled to receive.

Upon request by a Holder of Definitive Securities and such Holder’s compliance
with the provisions of this paragraph, the Registrar shall register the transfer
or exchange of Definitive Securities. Prior to such registration of transfer or
exchange, the requesting Holder shall present or surrender to the Registrar the
Definitive Securities duly endorsed or accompanied by a written instrument of
transfer in form satisfactory to the Company and the Registrar duly executed by
such Holder or by its attorney, duly authorized in writing. A Holder of
Definitive Securities may transfer such Securities to a Person who takes
delivery thereof in the form of a Definitive Security. Upon receipt of a request
to register such a transfer, the Registrar shall register the Definitive
Securities pursuant to the instructions from the Holder thereof.

At such time as all beneficial interests in a particular Global Security have
been exchanged for Definitive Securities or a particular Global Security has
been redeemed, repurchased or cancelled in whole and not in part, each such
Global Security shall be returned to or retained and cancelled by the Trustee in
accordance with Section 309. At any time prior to such cancellation, if any
beneficial interest in a Global Security is exchanged for or transferred to a
Person who will take delivery thereof in the form of a beneficial interest in
another Global Security or for Definitive Securities, the principal amount of
Securities represented by such Global Security shall be reduced accordingly and
an endorsement shall be made on such Global Security by the Trustee or by the
Depositary at the

 

- 21 -



--------------------------------------------------------------------------------

direction of the Trustee to reflect such reduction; and if the beneficial
interest is being exchanged for or transferred to a Person who will take
delivery thereof in the form of a beneficial interest in another Global
Security, the principal amount of Securities represented by such other Global
Security shall be increased accordingly and an endorsement shall be made on such
Global Security by the Trustee or by the Depositary at the direction of the
Trustee to reflect such increase.

All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid and legally binding obligations of the Company
evidencing the same debt and entitling the Holders thereof to the same benefits
under this Indenture as the Securities surrendered upon such registration of
transfer or exchange.

Every Registered Security presented or surrendered for registration of transfer
or for exchange or redemption shall (if so required by the Company or the
Security Registrar for such Security) be duly endorsed, signature guaranteed, or
be accompanied by a written instrument of transfer in form satisfactory to the
Company and the Security Registrar for such Security duly executed by the Holder
thereof, signature guaranteed, or his attorney duly authorized in writing.

No service charge shall be made for any registration of transfer or exchange, or
redemption of Securities, but the Company may require payment of a sum
sufficient to cover any tax or other governmental charge and any other expenses
(including fees and expenses of the Trustee) that may be imposed in connection
with any registration of transfer or exchange of Securities, other than
exchanges pursuant to Section 304, Section 306, Section 906 and Section 1107 not
involving any transfer.

Except as otherwise provided in or pursuant to this Indenture, the Company shall
not be required (i) to issue, register the transfer of or exchange any
Securities during a period beginning at the opening of business 15 days before
the day of selection of Securities of like tenor and the same series under
Section 1103 for redemption and ending at the close of business on the day of
such selection, (ii) to register the transfer of or exchange any Registered
Security so selected for redemption in whole or in part, except in the case of
any Security to be redeemed in part, the portion thereof not to be redeemed, or
(iii) to issue, register the transfer of or exchange any Security that, in
accordance with its terms, has been surrendered for repayment or purchase at the
option of the Holder, except the portion, if any, of such Security not to be so
repaid.

The Registrar shall retain copies of all certificates, notices and other written
communications received pursuant to this Section 305. The Company shall have the
right to inspect and make copies of all such certificates, notices or other
written communications at any reasonable time upon the giving of reasonable
written notice to the Registrar.

All certifications and certificates required to be submitted to the Registrar
pursuant to this Section 305 to effect a registration of transfer or exchange
may (if acceptable to the Registrar) be submitted by facsimile or electronic
means, with an original of such document to be sent promptly thereafter.

Section 306 Mutilated, Destroyed, Lost and Stolen Securities.

If any mutilated Security is surrendered to the Trustee, subject to the
provisions of this Section 306, the Company shall execute and the Trustee shall
authenticate and deliver in exchange therefor a new Security of the same series
containing identical terms and of like principal amount and bearing a number not
contemporaneously outstanding.

If there be delivered to the Company and to the Trustee (i) evidence to their
satisfaction of the destruction, loss or theft of any Security and (ii) such
security or indemnity as may be required by them to save each of them and any
agent of either of them harmless, then, in the absence of notice to the Company
or to a Responsible Officer that such Security has been acquired by a “protected
purchaser” (as such term is defined in the New York Uniform Commercial Code),
the Company shall execute and, upon the Company’s request the Trustee shall
authenticate and deliver, in exchange for or in lieu of any such destroyed, lost
or stolen Security, a new Security of the same series containing identical terms
and of like principal amount and bearing a number not contemporaneously
outstanding.

 

- 22 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 306, in case any
mutilated, destroyed, lost or stolen Security has become or is about to become
due and payable, the Company in its discretion may, instead of issuing a new
Security, pay such Security.

Upon the issuance of any new Security under this Section 306, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.

Every new Security issued pursuant to this Section 306 in lieu of any destroyed,
lost or stolen Security shall constitute a separate obligation of the Company,
whether or not the destroyed, lost or stolen Security shall be at any time
enforceable by anyone, and shall be entitled to all the benefits of this
Indenture equally and proportionately with any and all other Securities of such
series duly issued hereunder.

The provisions of this Section 306, as amended or supplemented pursuant to this
Indenture with respect to particular Securities or generally, shall be exclusive
and shall preclude (to the extent lawful) all other rights and remedies with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Securities.

Section 307 Payment of Interest and Certain Additional Amounts; Rights to
Interest and Certain Additional Amounts Preserved.

Unless otherwise provided in or pursuant to this Indenture, any interest on and
any Additional Amounts with respect to, any Registered Security that shall be
payable, and are punctually paid or duly provided for, on any Interest Payment
Date shall be paid to the Person in whose name such Security (or one or more
Predecessor Securities) is registered as of the close of business on the Regular
Record Date for such interest.

Unless otherwise provided in or pursuant to this Indenture, any interest on and
any Additional Amounts with respect to, any Registered Security that shall be
payable, but shall not be punctually paid or duly provided for, on any Interest
Payment Date for such Registered Security (herein called “Defaulted Interest”)
shall forthwith cease to be payable to the Holder thereof on the relevant
Regular Record Date by virtue of having been such Holder; and such Defaulted
Interest may be paid by the Company, at its election in each case, as provided
in clause (1) or (2) below:

(1) The Company may elect to make payment of any Defaulted Interest to the
Person in whose name such Registered Security (or a Predecessor Security
thereof) shall be registered at the close of business on a Special Record Date
for the payment of such Defaulted Interest, which shall be fixed in the
following manner. The Company shall notify the Trustee in writing of the amount
of Defaulted Interest proposed to be paid on such Registered Security and the
date of the proposed payment, and at the same time the Company shall deposit
with the Trustee an amount of money equal to the aggregate amount proposed to be
paid in respect of such Defaulted Interest or shall make arrangements
satisfactory to the Trustee for such deposit on or prior to the date of the
proposed payment, which money when so deposited shall be held by the Trustee in
trust for the benefit of the Person entitled to such Defaulted Interest as in
this clause provided. Thereupon, the Trustee shall fix a Special Record Date for
the payment of such Defaulted Interest which shall be not more than 15 days and
not less than 10 days prior to the date of the proposed payment and not less
than 10 days after the receipt by the Trustee of the notice of the proposed
payment. The Trustee shall promptly notify the Company of such Special Record
Date and, in the name and at the expense of the Company, shall cause notice of
the proposed payment of such Defaulted Interest and the Special Record Date
therefor to be mailed, first-class postage prepaid, to the Holder of such
Registered Security (or a Predecessor Security thereof) at his address as it
appears in the Security Register not less than 10 days prior to such Special
Record Date. The Trustee may, in its discretion, in the name and at the expense
of the Company, cause a similar notice to be published at least once in an
Authorized Newspaper of general circulation in the Borough of Manhattan, The
City of New York, but such publication shall not be a condition precedent to the
establishment of such Special Record Date. Notice of the proposed payment of
such Defaulted Interest and the Special Record Date therefor having been mailed
as aforesaid, such Defaulted Interest shall be paid to the Person in whose name
such Registered Security (or a Predecessor Security thereof) shall be registered
at the close of business on such Special Record Date and shall no longer be
payable pursuant to the following clause (2).

 

- 23 -



--------------------------------------------------------------------------------

(2) The Company may make payment of any Defaulted Interest in any other lawful
manner not inconsistent with the requirements of any securities exchange on
which such Security may be listed, and upon such notice as may be required by
such exchange, if, after notice given by the Company to the Trustee of the
proposed payment pursuant to this clause, such payment shall be deemed
practicable by the Trustee.

Unless otherwise provided in or pursuant to this Indenture or the Securities of
any particular series pursuant to the provisions of this Indenture, at the
option of the Company, interest on Registered Securities that bear interest may
be paid by wire transfer in immediately available funds if the Holder of the
Registered Security has provided to the Company and the Trustee wire
instructions at least five Business Days prior to the applicable payment date,
or by check mailed to the address of that Holder as it appears on the books of
the Securities Registrar if that Holder has not provided wire instructions;
provided that any payment of principal (or premium, if any) in respect of any
Security will be made only upon presentation and surrender of such Security at
the applicable Office or Agency.

Subject to the foregoing provisions of this Section 307 and Section 305, each
Security delivered under this Indenture upon registration of transfer of or in
exchange for or in lieu of any other Security shall carry the rights to interest
accrued and unpaid, and to accrue, which were carried by such other Security.

In the case of any Registered Security of any series that is convertible, which
Registered Security is converted after any Regular Record Date and on or prior
to the immediately succeeding Interest Payment Date (other than any Registered
Security with respect to which the Maturity is prior to such Interest Payment
Date), interest on such Interest Payment Date shall be payable on such Interest
Payment Date notwithstanding such conversion, and such interest (whether or not
punctually paid or duly provided for) shall be paid to the Person in whose name
that Registered Security (or one or more predecessor Registered Securities) is
registered at the close of business on such Regular Record Date. Except as
otherwise expressly provided in the immediately preceding sentence, in the case
of any Registered Security that is converted, interest with respect to which the
Stated Maturity is after the date of conversion of such Registered Security
shall not be payable.

Section 308 Persons Deemed Owners.

Prior to due presentment of a Registered Security for registration of transfer,
the Company, any Guarantor, the Trustee and any agent of the Company, any
Guarantor, or the Trustee may treat the Person in whose name such Registered
Security is registered in the Security Register as the owner of such Registered
Security for the purpose of receiving payment of principal of, any premium and
(subject to Section 305 and Section 307) interest on, and any Additional Amounts
with respect to, such Registered Security and for all other purposes whatsoever,
whether or not any payment with respect to such Registered Security shall be
overdue, and none of the Company, any Guarantor, the Trustee or any agent of the
Company, any Guarantor, or the Trustee shall be affected by notice to the
contrary.

No holder of any beneficial interest in any Global Security held on its behalf
by a Depositary shall have any rights under this Indenture with respect to such
Global Security, and such Depositary may be treated by the Company, the Trustee
and any agent of the Company or the Trustee as the owner of such Global Security
for all purposes whatsoever. None of the Company, any Guarantor, the Trustee,
any Paying Agent or the Security Registrar will have any responsibility or
liability for any aspect of the records relating to or payments made on account
of beneficial ownership interests of a Global Security or for maintaining,
supervising or reviewing any records relating to such beneficial ownership
interests.

Section 309 Cancellation.

All Securities surrendered for payment, redemption, registration of transfer,
exchange or conversion or for credit against any sinking fund payment shall, if
surrendered to any Person other than the Trustee, be delivered to the Trustee,
and any such Securities, as well as Securities surrendered directly to the
Trustee for any such purpose, shall be cancelled promptly by the Trustee. The
Company may at any time deliver to the Trustee for cancellation any Securities
previously authenticated and delivered hereunder that the Company may have
acquired in any manner whatsoever, and all Securities so delivered shall be
cancelled promptly by the Trustee. No Securities shall be authenticated in lieu
of or in exchange for any Securities cancelled as provided in this Section 309,
except as expressly permitted by or pursuant to this Indenture. All cancelled
Securities held by the Trustee shall be disposed of by the Trustee in accordance
with its customary procedures.

 

- 24 -



--------------------------------------------------------------------------------

Section 310 Computation of Interest.

Except as otherwise provided in or pursuant to this Indenture, or in any
Security, interest on the Securities shall be computed on the basis of a 360-day
year of twelve 30-day months and interest on the Securities of each series for
any partial period shall be computed on the basis of a 360-day year of twelve 30
day months and the number of days elapsed in any particular month.

Section 311 CUSIP and ISIN Numbers.

The Company in issuing the Securities may use “CUSIP” and “ISIN” numbers (if
then generally in use), and, if so, the Trustee shall use CUSIP and ISIN numbers
in notices of redemption as a convenience to Holders; provided that any such
notice may state that no representation is made as to the correctness of such
numbers either as printed on the Securities or as contained in any notice of a
redemption and that reliance may be placed only on the other identification
numbers printed on the Securities, and any such redemption shall not be affected
by any defect in or omission of such numbers. The Company will promptly notify
the Trustee of any change in the CUSIP and ISIN numbers.

ARTICLE FOUR

SATISFACTION AND DISCHARGE OF INDENTURE

Section 401 Satisfaction and Discharge.

Upon the direction of the Company by a Company Order, this Indenture shall cease
to be of further effect with respect to any series of Securities specified in
such Company Order and the Trustee, on receipt of a Company Order, at the
expense of the Company, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture as to such series, when:

(1) Either:

(a) all Securities of such series theretofore authenticated and delivered have
been delivered to the Trustee for cancellation (other than (i) Securities of
such series that have been destroyed, lost or stolen and that have been replaced
or paid as provided in Section 306 and (ii) Securities of such series the
payment of money for which has theretofore been deposited in trust or segregated
and held in trust by the Company and thereafter repaid to the Company or
discharged from such trust, as provided in Section 1003); or

(b) all Securities of such series not theretofore delivered to the Trustee for
cancellation:

(i) have become due and payable; or

(ii) will become due and payable at their Stated Maturity within one year; or

(iii) if redeemable at the option of the Company, are to be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption by the Trustee in the name, and at the
expense, of the Company;

and the Company, in the case of (i), (ii) or (iii) above, has deposited or
caused to be deposited with the Trustee as trust funds in trust for such
purpose, (x) money in an amount or (y) Government Obligations that through the
payment of interest and principal in respect thereof in accordance with their
terms will provide, not later than one day before the due date of any payment,
in the opinion of a nationally recognized Independent Registered Public
Accounting Firm expressed in a written certification thereof delivered to the
Trustee, money in the amount, or (z) a combination of (x) and (y) in an amount
in the Currency in which such series of Securities are payable, sufficient to
pay and discharge the entire indebtedness on such Securities not theretofore
delivered to the Trustee for cancellation, including the principal of, any
premium and interest on, and any Additional Amounts with respect to such
Securities then determinable, to the date of such deposit (in the case of
Securities which have become due and payable) or to the Maturity thereof, as the
case may be;

 

- 25 -



--------------------------------------------------------------------------------

(2) the Company has paid or caused to be paid all other sums payable hereunder
by the Company with respect to the Outstanding Securities of such series; and

(3) the Company has delivered to the Trustee an Officer’s Certificate and an
Opinion of Counsel, each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture as to such
series have been complied with.

If there are Securities of two or more series hereunder, the Trustee shall be
required to execute an instrument acknowledging satisfaction and discharge of
this Indenture only if requested to do so with respect to Securities of such
series as to which it is Trustee and if the other conditions thereto are met.

Notwithstanding the satisfaction and discharge of this Indenture with respect to
any series of Securities, the obligations of the Company to the Trustee under
Section 607 and to an Authenticating Agent under Section 612, the obligations of
the Trustee under Section 403, if money, Government Obligations or a combination
thereof shall have been deposited with the Trustee pursuant to subclause (b) of
clause (1) of this Section 401, the obligations of the Company and the Trustee
with respect to the Securities of such series under Section 304, Section 305,
Section 306, Section 1002 and Section 1003, and the obligations of the Company
with respect to the payment of Additional Amounts, if any, with respect to such
Securities as contemplated by Section 1004 (but only to the extent that the
Additional Amounts payable with respect to such Securities exceed the amount
deposited in respect of such Additional Amounts pursuant to Section 401(1)(b)),
and with respect to any rights to convert or exchange such Securities into
Common Units or other securities, cash or other property, shall survive such
satisfaction and discharge.

Section 402 Defeasance and Covenant Defeasance.

(1) Unless pursuant to Section 301, either or both of (i) defeasance of the
Securities of a series under clause (2) of this Section 402 shall not be
applicable with respect to the Securities of such series or (ii) covenant
defeasance of the Securities of a series under clause (3) of this Section 402
shall not be applicable with respect to the Securities of such series, then such
provisions, together with the other provisions of this Section 402 (with such
modifications thereto as may be specified pursuant to Section 301 with respect
to any Securities), shall be applicable to such Securities, and the Company may
at its option by Board Resolution, at any time, with respect to such Securities,
elect to have Section 402(2) or Section 402(3) be applied to such Outstanding
Securities upon compliance with the conditions set forth below in this
Section 402.

(2) Upon the Company’s exercise of the above option applicable to this
Section 402(2) with respect to any Securities of or within a series, the Company
shall be deemed to have been discharged from its obligations with respect to
such Outstanding Securities on the date the conditions set forth in clause
(5) of this Section 402 are satisfied (hereinafter, “defeasance”). For this
purpose, such defeasance means that the Company shall be deemed to have paid and
discharged the entire indebtedness represented by such Outstanding Securities,
which shall thereafter be deemed to be “Outstanding” only for the purposes of
the Sections of this Indenture referred to in clauses (i) and (ii) below, and to
have satisfied all of its other obligations under such Securities and this
Indenture insofar as such Securities are concerned (and the Trustee, at the
expense of the Company, shall execute proper instruments acknowledging the
same), except for the following, which shall survive until otherwise terminated
or discharged hereunder: (i) the rights of Holders of such Outstanding
Securities to receive, solely from the trust fund described in clause (5) of
this Section 402 and as more fully set forth in such Section, payments in
respect of the principal of (and premium, if any) and interest, if any, on, and
Additional Amounts, if any, with respect to, such Securities when such payments
are due, and any rights of such Holder to convert or exchange such Securities
into Common Units or other securities, cash or other property, (ii) the
obligations of the Company and the Trustee with respect to such Securities under
Section 304, Section 305, Section 306, Section 1002 and Section 1003 and the
obligations of the Company with respect to the payment of Additional Amounts, if
any, on such Securities as contemplated by Section 1004 (but only to the extent
that the Additional Amounts payable with respect to such Securities exceed the
amount deposited in respect of such Additional Amounts pursuant to
Section 402(5)(a) below), and with respect to any rights to convert or exchange
such Securities into Common Units or other securities, cash or other property,
(iii) the rights, powers, trusts, duties and immunities of the Trustee hereunder
and (iv) this Section 402. The Company may exercise its option under this
Section 402(2) notwithstanding the prior exercise of its option under clause
(3) of this Section 402 with respect to such Securities.

 

- 26 -



--------------------------------------------------------------------------------

(3) Upon the Company’s exercise of the above option applicable to this
Section 402(3) with respect to any Securities of or within a series, (i) the
Company shall be released from its obligations to comply with any term,
provision or condition under Section 801 and Section 1007 with respect to such
Securities (and, to the extent specified pursuant to Section 301, any other
restrictive covenant added for the benefit of such Securities) and (ii) unless
otherwise specified pursuant to Section 301, the occurrence of any event
specified in Section 501(8), or with respect to the Guarantors only, the
occurrence of any event specified in Section 501(5) or (6), shall not be deemed
to be an Event of Default, in each case on and after the date the conditions set
forth in clause (5) of this Section 402 are satisfied (hereinafter, “covenant
defeasance”), and such Securities shall thereafter be deemed to be not
“Outstanding” for the purposes of any direction, waiver, consent or declaration
or Act of Holders (and the consequences of any thereof) in connection with any
such covenant or Event of Default, but shall continue to be deemed “Outstanding”
for all other purposes hereunder. For this purpose, such covenant defeasance
means that, with respect to such Outstanding Securities, the Company and, with
respect to Securities of a particular series that are entitled to the benefit of
the Guarantee, each Guarantor, may omit to comply with, and shall have no
liability in respect of, any term, condition or limitation set forth in any such
covenant or Event of Default, whether directly or indirectly, by reason of any
reference elsewhere herein to any covenant or by reason of reference in any such
covenant to any other provision herein or in any other document and such
omission to comply shall not constitute a default or an Event of Default under
Section 501(4), or Section 501(8) or otherwise, as the case may be, insofar as
it relates to Section 801 or Section 1007 and, to the extent specified pursuant
to Section 301, any other restrictive covenant added for the benefit of such
Security, but, except as specified above, the remainder of this Indenture and
such Securities shall be unaffected thereby; provided that the obligations of
the Company with respect to the payment of Additional Amounts, if any, on such
Securities as contemplated by Section 1004 shall remain unsatisfied only to the
extent that the Additional Amounts payable with respect to such Securities
exceed the amount deposited in respect of such Additional Amounts pursuant to
Section 402(5)(a) below; provided, further, that notwithstanding a covenant
defeasance with respect to Section 801 or Section 1007, any Person to whom a
sale, assignment, transfer, lease, conveyance or other disposition is made
pursuant to Section 801 or Section 1007, shall as a condition to such sale,
assignment, transfer, lease, conveyance or other disposition, assume by an
indenture supplemental hereto in form satisfactory to the Trustee, executed by
such successor Person and delivered to the Trustee, the obligations of the
Company to the Trustee under Section 607, the second to the last paragraph of
Section 402 and the last sentence of Section 1004.

(4) If either defeasance or covenant defeasance occurs with respect to
Securities of a particular series that are entitled to the benefit of the
Guarantee, the Guarantee will terminate with respect to that series of
Securities.

(5) The following shall be the conditions to the application of clause (2) or
(3) of this Section 402 to any Outstanding Securities of a series:

(a) The Company shall irrevocably have deposited or caused to be deposited with
the Trustee (or another trustee satisfying the requirements of Section 608 who
shall agree to comply with the provisions of this Section 402 applicable to it)
as trust funds in trust for the purpose of making the following payments,
specifically pledged as security for, and dedicated solely to, the benefit of
the Holders of such Securities, (1) an amount in Dollars or in such Foreign
Currency in which such Securities are then specified as payable at Stated
Maturity, or (2) Government Obligations applicable to such Securities
(determined on the basis of the Currency in which such Securities are then
specified as payable at Stated Maturity) which through the scheduled payment of
principal and interest in respect thereof in accordance with their terms will
provide, not later than one day before the due date of any payment of principal
of (and premium, if any) and interest, if any, on such Securities, money in an
amount, or (3) a combination thereof, in any case, in an amount, sufficient,
without consideration of any reinvestment of such principal and interest, in the
opinion of a nationally recognized Independent Registered Public Accounting Firm
expressed in a written certification thereof delivered to the Trustee, to pay
and discharge, and which shall be applied by the Trustee (or other qualifying
trustee) to pay and discharge, (y) the principal of (and premium, if any) and
interest or Additional Amounts then determinable, if any, on such Outstanding
Securities at the Maturity of such principal or installment of principal or at
the Stated Maturity of such

 

- 27 -



--------------------------------------------------------------------------------

interest, provided that the Company shall specify whether such Outstanding
Securities are being defeased to Stated Maturity or to the Redemption Date and
(z) any mandatory sinking fund payments or analogous payments applicable to such
Outstanding Securities on the day on which such payments are due and payable in
accordance with the terms of this Indenture and of such Securities.

(b) Such defeasance or covenant defeasance shall not result in a breach or
violation of, or constitute a default under, this Indenture or any other
material agreement or instrument to which the Company is a party or by which it
is bound.

(c) No Event of Default or Default with respect to such Securities shall have
occurred and be continuing on the date of such deposit (other than an Event of
Default resulting from non-compliance with any covenant from which the Company
is released upon the effectiveness of such defeasance or covenant defeasance, as
applicable).

(d) In the case of an election under clause (2) of this Section 402, the Company
shall have delivered to the Trustee an Opinion of Counsel stating that:

(i) the Company has received from the Internal Revenue Service a letter ruling,
or there has been published by the Internal Revenue Service a Revenue Ruling, or

(ii) since the date of execution of this Indenture, there has been a change in
the applicable federal income tax law,

in either case to the effect that, and based thereon such opinion shall confirm
that, subject to customary assumptions and exclusions, the Holders of such
Outstanding Securities will not recognize income, gain or loss for federal
income tax purposes as a result of such defeasance and will be subject to
federal income tax on the same amounts, in the same manner and at the same times
as would have been the case if such defeasance had not occurred.

(e) In the case of an election under clause (3) of this Section 402, the Company
shall have delivered to the Trustee an Opinion of Counsel to the effect that,
subject to customary assumptions and exclusions, the Holders of such Outstanding
Securities will not recognize income, gain or loss for federal income tax
purposes as a result of such covenant defeasance and will be subject to federal
income tax on the same amounts, in the same manner and at the same times as
would have been the case if such covenant defeasance had not occurred.

(f) The Company shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that all conditions precedent to the
defeasance or covenant defeasance under clause (2) or (3) of this Section 402
(as the case may be) have been complied with.

(g) If the Securities are to be redeemed prior to their Stated Maturity (other
than from mandatory sinking fund payments or analogous payments), notice of such
redemption shall have been duly given pursuant to this Indenture or provision
therefor satisfactory to the Trustee shall have been made.

(h) Notwithstanding any other provisions of this Section 402(5), such defeasance
or covenant defeasance shall be effected in compliance with any additional or
substitute terms, conditions or limitations that may be imposed on the Company
in connection therewith pursuant to Section 301.

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge, imposed on or assessed against the Government Obligations deposited
pursuant to this Section 402 or the principal or interest received in respect
thereof other than any such tax, fee or other charge which by law is for the
account of the Holders of such Outstanding Securities.

Anything in this Section 402 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon Company Request any money
or Government Obligations (or other property and any proceeds therefrom) held by
it as provided in clause (5) of this Section 402 that, in the opinion of a
nationally recognized Independent Registered Public Accounting Firm expressed in
a written certification thereof delivered to the Trustee, are in excess of the
amount thereof that would then be required to be deposited to effect a
defeasance or covenant defeasance, as applicable, in accordance with this
Section 402.

 

- 28 -



--------------------------------------------------------------------------------

Section 403 Application of Trust Money.

Subject to the provisions of the last paragraph of Section 1003, all money and
Government Obligations (including the proceeds thereof) deposited with the
Trustee or other qualifying trustee (solely for purposes of this Section 403,
the Trustee and any such other trustee are referred to collectively as the
“Trustee”) pursuant to Section 401 or Section 402 in respect of any Outstanding
Securities of any series shall be held in trust and applied by the Trustee, in
accordance with the provisions of the Securities and this Indenture, to the
payment, either directly or through any Paying Agent (including the Company
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal, premium, if any, interest and Additional
Amounts, if any, for whose payment such money has or Government Obligations have
been deposited with or received by the Trustee; but such money and Government
Obligations need not be segregated from other funds except to the extent
required by law.

Section 404 Qualifying Trustee.

Any trustee appointed pursuant to Section 402 for the purpose of holding trust
funds deposited pursuant to that Section shall be appointed under an agreement
in form acceptable to the Trustee and shall provide to the Trustee a certificate
of such trustee, upon which certificate the Trustee shall be entitled to
conclusively rely, that all conditions precedent provided for herein to the
related defeasance or covenant defeasance have been complied with. In no event
shall the Trustee be liable for any acts or omissions of said trustee.

ARTICLE FIVE

REMEDIES

Section 501 Events of Default.

“Event of Default,” wherever used herein with respect to Securities of any
series, means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body),
unless such event is specifically deleted or modified in or pursuant to any
supplemental indenture, Board Resolution or Officer’s Certificate establishing
the terms of such series pursuant to this Indenture:

(1) default for 30 days in the payment when due of any interest on, or any
Additional Amount in respect of, any Security of such series;

(2) default in the payment of the principal of or any premium or any Additional
Amounts payable in respect of such principal or premium on any Security of such
series when the principal or premium becomes due and payable at Maturity;

(3) default in the deposit of any sinking fund payment when and as due by the
terms of any Security of such series, subject to any cure period specified in
any Security of such series;

(4) failure on the part of the Company or, if any series of Outstanding
Securities under this Indenture is entitled to the benefit of a Subsidiary
Guarantee by a Subsidiary Guarantor, any of the Subsidiary Guarantors (in which
case such failure will be an “Event of Default” only for that series), duly to
observe or perform any other applicable covenants or agreements (other than
those described in clause (1), (2) or (3) above) on the part of the Company or,
if applicable, any of the Subsidiary Guarantors with respect to that series
contained in such Securities or otherwise established with respect to that
series of Securities pursuant to Section 301 hereof or contained in this
Indenture (other than a covenant or agreement that has been expressly included
in this Indenture solely for the benefit of one or more series of Securities
other than such series) and such failure shall have continued for a period of 60
days after the date on which written notice of such failure, requiring the
Company, or if applicable, the Subsidiary Guarantors, to remedy the same and
stating that such notice is a “Notice of Default” shall have been

 

- 29 -



--------------------------------------------------------------------------------

given to the Company, or if applicable, the Subsidiary Guarantors, by the
Trustee, upon direction of Holders of at least 25% in principal amount of the
Outstanding Securities of that series; provided, however, that if such failure
is not capable of cure within such 60-day period, such 60-day period shall be
automatically extended by an additional 60 days so long as (i) such failure is
subject to cure, and (ii) the Company is, or if applicable, the Subsidiary
Guarantors are, using commercially reasonable efforts to cure such failure; and
provided, further, that a failure to comply with any such covenant or agreement
in this Indenture that results from a change in GAAP shall not be deemed to be
an Event of Default;

(5) a decree or order by a court having jurisdiction in the premises shall have
been entered adjudging the Company, or if any series of Outstanding Securities
under this Indenture is entitled to the benefits of the Subsidiary Guarantee by
a Subsidiary Guarantor, any of the Subsidiary Guarantors (in which case such
event will be an “Event of Default” only for that series), bankrupt or
insolvent, or approving as properly filed a petition seeking liquidation or
reorganization of the Company of, if applicable, any of the Subsidiary
Guarantors, under any applicable bankruptcy, insolvency, reorganization or other
similar law, and such decree or order shall have continued unvacated and
unstayed for a period of 90 days; an involuntary case shall be commenced under
any applicable bankruptcy, insolvency, reorganization or other similar law in
respect of the Company, or if applicable, any of the Subsidiary Guarantors, and
shall continue undismissed for a period of 90 days or an order for relief in
such case shall have been entered and such order shall have remained in force
unvacated and unstayed for a period of 90 days; or a decree or order of a court
having jurisdiction in the premises shall have been entered for the appointment
on the ground of insolvency or bankruptcy of a receiver, custodian, liquidator,
trustee or assignee in bankruptcy or insolvency of the Company, or if
applicable, any of the Subsidiary Guarantors, or of its property, or for the
winding up or liquidation of its affairs, and such decree or order shall have
remained in force unvacated and unstayed for a period of 90 days;

(6) the Company, or if any series of Outstanding Securities under this Indenture
is entitled to the benefits of the Subsidiary Guarantee by a Subsidiary
Guarantor, any of the Subsidiary Guarantors (in which case such event will be an
“Event of Default” only for that series), shall institute proceedings to be
adjudicated a voluntary bankrupt, shall consent to the filing of a bankruptcy
proceeding against it, shall file a petition or answer or consent seeking
liquidation or reorganization under any applicable bankruptcy, insolvency,
reorganization or other similar law, shall consent to the filing of any such
petition or shall consent to the appointment on the ground of insolvency or
bankruptcy of a receiver or custodian or liquidator or trustee or assignee in
bankruptcy or insolvency of it or of its property, or shall make a general
assignment for the benefit of creditors;

(7) if any series of Outstanding Securities under this Indenture is entitled to
the benefits of a Subsidiary Guarantee by a Subsidiary Guarantor, the Subsidiary
Guarantee of any of the Subsidiary Guarantors ceases to be in full force and
effect with respect to Securities of that series (except as otherwise provided
in this Indenture) or is declared null and void in a judicial proceeding or any
of the Subsidiary Guarantors denies or disaffirms its obligations under this
Indenture or such Subsidiary Guarantee (in which case such event will be an
“Event of Default” only for that series); or

(8) any other Event of Default provided in or pursuant to the Indenture with
respect to Securities of the series, provided that any such Event of Default
that results from a change in GAAP shall not be deemed to be an Event of
Default.

Section 502 Acceleration of Maturity; Rescission and Annulment.

If an Event of Default specified in clause (5) or (6) of the definition thereof
above occurs, the principal (or in the case of Original Issue Discount
Securities, such portion of the principal amount as may be specified in the
terms of that series) of all Securities, if such Event of Default occurs with
respect to the Company, and only those series of Securities that are entitled to
the benefits of a Subsidiary Guarantee by a Subsidiary Guarantor, if such Event
of Default occurs with respect to such Subsidiary Guarantor, shall automatically
become due and payable without further action or notice, anything contained in
this Indenture or the Securities of each series or established with respect to
each series pursuant to Section 301 to the contrary notwithstanding. If upon the
occurrence and continuance of an Event of Default specified in any clause (other
than clauses (5) and (6)) of the definition thereof, the Company and the Trustee
receive notice in writing that Holders of not less than 25% in aggregate
principal amount of the Outstanding Securities of that series have declared the
principal (or in the case of Original Issue

 

- 30 -



--------------------------------------------------------------------------------

Discount Securities, such portion of the principal amount as may be specified in
the terms of that series) of all Securities of that series to be due and payable
immediately, then upon any such declaration the same shall become and shall be
immediately due and payable, anything contained in this Indenture or in the
Securities of that series or established with respect to that series to the
contrary notwithstanding.

At any time after a declaration of acceleration or automatic acceleration with
respect to the Securities of any series has been made and before a judgment or
decree for payment of the money due has been obtained by the Trustee as
hereafter provided in this Article Five, the Holders of not less than a majority
in principal amount of the Outstanding Securities of such series, by written
notice to the Company and the Trustee, may rescind and annul the declaration or
automatic acceleration and its consequences if:

(1) the Company, or if any series of Outstanding Securities under this Indenture
is entitled to the benefits of a Subsidiary Guarantee by a Subsidiary Guarantor,
any of the Subsidiary Guarantors, has paid or deposited with the Trustee a sum
of money sufficient to pay (A) all overdue installments of interest on all
Securities of such series and any Additional Amounts payable with respect
thereto, (B) the principal of and any premium on any Securities of the series
that have become due otherwise than by the declaration of acceleration or
automatic acceleration and interest thereon and any Additional Amounts with
respect thereto at the rate or rates borne by or provided in such Securities,
(C) interest upon overdue interest at the rate or rates prescribed therefor in
such Securities and (D) all sums paid or advanced by the Trustee hereunder and
the reasonable fees, expenses, disbursements and advances of the Trustee, its
agents and counsel; and

(2) all Events of Default with respect to Securities of such series, other than
the non-payment of the principal of, any premium and interest on, and any
Additional Amounts with respect to, Securities of such series that shall have
become due solely by the acceleration, shall have been cured or waived as
provided in Section 513.

No such rescission shall affect any subsequent Event of Default or impair any
right consequent thereon.

Section 503 Collection of Indebtedness and Suits for Enforcement by Trustee.

The Company covenants that if:

(1) default is made in the payment of any installment of interest on any
Security, or any Additional Amounts payable with respect thereto, when such
interest or Additional Amounts shall have become due and payable, and such
default continues through the expiration of any cure period specified with
respect to such Security;

(2) default is made in the payment of any principal of or premium, if any, on,
or any Additional Amounts payable in respect of any principal of or premium, if
any, on any Security at its Maturity; or

(3) default is made in the deposit of any sinking fund payment, when and as due
by the terms of any Security and such default continues through the expiration
of any cure period specified with respect to such Security;

the Company shall, upon demand of the Trustee, pay to the Trustee, for the
benefit of the Holders of such Securities, the whole amount of money then due
and payable with respect to such Securities, with interest upon the overdue
principal, any premium and, to the extent that payment of such interest shall be
legally enforceable, upon any overdue installments of interest and Additional
Amounts at the rate or rates borne by or provided for in such Securities, and,
in addition thereto, such further amount of money as shall be sufficient to
cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel and all other amounts due to the Trustee under Section 607.

If the Company fails to pay the money it is required to pay the Trustee pursuant
to the preceding paragraph forthwith upon the demand of the Trustee, the
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the money so due and unpaid, and may
prosecute such proceeding to judgment or final decree, and may enforce the same
against the Company or any other obligor upon such Securities and collect the
monies adjudged or decreed to be payable in the manner provided by law out of
the property of the Company or any other obligor upon such Securities, wherever
situated.

 

- 31 -



--------------------------------------------------------------------------------

If an Event of Default with respect to the Securities of any series occurs and
is continuing, the Trustee may, and if Holders of not less than 25% in aggregate
principal amount of the Outstanding Securities of such series direct, so long as
such Holders shall have provided the Trustee with such indemnity as it shall
require and subject to the provisions of Section 512, the Trustee shall, proceed
to protect and enforce its rights and the rights of the Holders of Securities of
such series by such appropriate judicial proceedings as the Trustee shall deem
most effectual to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement in this Indenture or such Securities or
in aid of the exercise of any power granted herein or therein, or to enforce any
other proper remedy.

Section 504 Trustee May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Company, or if any series of Outstanding
Securities under this Indenture is entitled to the benefits of a Subsidiary
Guarantee by a Subsidiary Guarantor, any of the Subsidiary Guarantors, upon the
Securities or the property of the Company or, if applicable, any of the
Subsidiary Guarantors, or their creditors, the Trustee (irrespective of whether
the principal of the Securities shall then be due and payable as therein
expressed or by declaration or otherwise and irrespective of whether the Trustee
shall have made any demand on the Company or, if applicable, any of the
Subsidiary Guarantors, for the payment of any overdue principal, premium,
interest or Additional Amounts) shall be entitled and empowered, by intervention
in such proceeding or otherwise:

(1) to file and prove a claim for the whole amount, or such lesser amount as may
be provided for in the Securities of such series, of the principal and any
premium, interest and Additional Amounts owing and unpaid in respect of the
Securities and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents or counsel) and of the Holders of Securities allowed in such
judicial proceeding; and

(2) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same,

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Holder of Securities to make such payments to the Trustee and, if the
Trustee shall consent to the making of such payments directly to the Holders of
Securities, to pay to the Trustee any amount due to it for the reasonable fees,
expenses, disbursements and advances of the Trustee, its agents and counsel and
any other amounts due the Trustee under Section 607.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder of a Security any plan
of reorganization, arrangement, adjustment or composition affecting the
Securities or the rights of any Holder thereof, or to authorize the Trustee to
vote in respect of the claim of any Holder of a Security in any such proceeding.

Section 505 Trustee May Enforce Claims without Possession of Securities.

All rights of action and claims under this Indenture or any of the Securities
may be prosecuted and enforced by the Trustee without the possession of any of
the Securities or the production thereof in any proceeding relating thereto, and
any such proceeding instituted by the Trustee shall be brought in its own name
as trustee of an express trust, and any recovery or judgment, after provision
for the payment of the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, shall be for the ratable
benefit of each and every Holder of a Security in respect of which such judgment
has been recovered.

 

- 32 -



--------------------------------------------------------------------------------

Section 506 Application of Money Collected.

Any money collected by the Trustee pursuant to this Article Five with respect to
Securities of any series shall be applied in the following order, at the date or
dates fixed by the Trustee and, in case of the distribution of such money on
account of principal, or any premium, interest or Additional Amounts, upon
presentation of such Securities, and the notation thereon of the payment if only
partially paid and upon surrender thereof if fully paid:

FIRST: To the payment of all amounts due the Trustee and any predecessor Trustee
under Section 607;

SECOND: To the payment of the amounts then due and unpaid upon such Securities
for principal and any premium, interest and Additional Amounts in respect of
which or for the benefit of which such money has been collected, ratably,
without preference or priority of any kind, according to the aggregate amounts
due and payable on such Securities for principal and any premium, interest and
Additional Amounts, respectively; and

THIRD: The balance, if any, to the Company or the Guarantors, as applicable.

Section 507 Limitations on Suits.

No Holder of any Security of any series shall have any right to institute any
proceeding, judicial or otherwise, with respect to this Indenture, or for the
appointment of a receiver or trustee, or for any other remedy hereunder, unless:

(1) such Holder has previously given written notice to the Trustee of a
continuing Event of Default with respect to the Securities of such series;

(2) in the case of an Event of Default other than an Event of Default specified
in clause (5) and (6) of the definition thereof, Holders of not less than 25% in
aggregate principal amount of the Outstanding Securities of such series shall
have made written request to the Trustee to institute proceedings in respect of
such Event of Default in its own name as Trustee hereunder;

(3) such Holder or Holders have offered to the Trustee indemnity satisfactory to
it against the costs, expenses and liabilities to be incurred in compliance with
such request;

(4) the Trustee for 60 days after its receipt of such notice, request and offer
of indemnity has failed to institute any such proceeding; and

(5) no direction inconsistent with such written request has been given to the
Trustee during such 60-day period by the Holders of not less than a majority in
aggregate principal amount of the Outstanding Securities of such series;

it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture or any Security to affect, disturb or prejudice the rights of
any other such Holders or Holders of Securities of any other series, or to
obtain or to seek to obtain priority or preference over any other Holders or to
enforce any right under this Indenture, except in the manner herein provided and
for the equal and ratable benefit of all such Holders.

Section 508 Unconditional Right of Holders to Receive Principal and any Premium,
Interest and Additional Amounts.

Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of, any premium and (subject to Section 305 and
Section 307) interest on, and any Additional Amounts with respect to, such
Security, on or after the respective Stated Maturity or Maturities therefor
specified in such Security (or, in the case of redemption, on the Redemption
Date or, in the case of repayment at the option of such Holder if provided in or
pursuant to this Indenture, on the date such repayment is due) and to institute
suit for the enforcement of any such payment, and such right shall not be
impaired without the consent of such Holder.

 

- 33 -



--------------------------------------------------------------------------------

Section 509 Restoration of Rights and Remedies.

If the Trustee or any Holder of a Security has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Holder, then and in every such case the Company, the
Trustee and each such Holder shall, subject to any determination in such
proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee and each such
Holder shall continue as though no such proceeding had been instituted.

Section 510 Rights and Remedies Cumulative.

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Securities in the last paragraph of
Section 306, no right or remedy herein conferred upon or reserved to the Trustee
or to each and every Holder of a Security is intended to be exclusive of any
other right or remedy, and every right and remedy, to the extent permitted by
law, shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not, to the extent permitted by law, prevent the concurrent assertion or
employment of any other appropriate right or remedy.

Section 511 Delay or Omission Not Waiver.

No delay or omission of the Trustee or of any Holder of any Security to exercise
any right or remedy accruing upon any continuing Event of Default shall impair
any such right or remedy or constitute a waiver of any such Event of Default or
an acquiescence therein. Every right and remedy given by this Article Five or by
law to the Trustee or to any Holder of a Security may be exercised from time to
time, and as often as may be deemed expedient, by the Trustee or by such Holder,
as the case may be, subject to the terms and conditions set forth in this
Article Five.

Section 512 Control by Holders of Securities.

The Holders of a majority in principal amount of the Outstanding Securities of
any series shall have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee or exercising
any trust or power conferred on the Trustee with respect to the Securities of
such series, provided that:

(1) such direction shall not be in conflict with any rule of law or with this
Indenture or with the Securities of such series and would not involve the
Trustee in personal liability;

(2) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; and

(3) such direction is not unduly prejudicial to the rights of the other Holders
of Securities of such series not joining in such action.

Section 513 Waiver of Past or Existing Defaults.

The Holders of not less than a majority in principal amount of the Outstanding
Securities of any series, on behalf of the Holders of all the Securities of such
series, may waive any past or existing Default or Event of Default hereunder
with respect to such series and its consequences, except a continuing default:

(1) in the payment of the principal of, any premium or interest on, or any
Additional Amounts with respect to, any Security of such series; or

(2) in respect of a covenant or provision hereof that under Article Nine hereof
cannot be modified or amended without the consent of the Holder of each
Outstanding Security of such series affected.

 

- 34 -



--------------------------------------------------------------------------------

Upon any such waiver, such Default or Event of Default shall cease to exist, and
any Event of Default arising therefrom shall be deemed to have been cured, for
every purpose of this Indenture; but no such waiver shall extend to any
subsequent or other default or impair any right consequent thereon.

Section 514 Waiver of Stay or Extension Laws.

The Company covenants that (to the extent that it may lawfully do so) it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law wherever enacted, now or
at any time hereafter in force, that may affect the covenants or the performance
of this Indenture; and the Company expressly waives (to the extent that it may
lawfully do so) all benefit or advantage of any such law and covenants that it
will not hinder, delay or impede the execution of any power herein granted to
the Trustee, but will suffer and permit the execution of every such power as
though no such law had been enacted.

Section 515 Undertaking for Costs.

All parties to this Indenture agree, and each Holder of any Security by such
Holder’s acceptance thereof shall be deemed to have agreed, that any court may
in its discretion require, in any suit for the enforcement of any right or
remedy under this Indenture, or in any suit against the Trustee for any action
taken or omitted by it as Trustee, the filing by any party litigant in such suit
of an undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section 515 shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Holder, or group of Holders, holding in
the aggregate more than 10% in principal amount of Outstanding Securities of any
series, or to any suit instituted by any Holder for the enforcement of the
payment of the principal of (or premium, if any) or interest, if any, on or
Additional Amounts, if any, with respect to any Security on or after the
respective Stated Maturities expressed in such Security (or, in the case of
redemption, on or after the Redemption Date, and, in the case of repayment, on
or after the date for repayment) or for the enforcement of the right, if any, to
convert or exchange any Security into Common Units or other securities, cash or
other property in accordance with its terms.

ARTICLE SIX

THE TRUSTEE

Section 601 Certain Duties and Responsibilities.

The duties and responsibilities of the Trustee shall be as provided by the Trust
Indenture Act. Except during the continuance of an Event of Default with respect
to the Securities of a series of which a Responsible Officer has actual
knowledge, the Trustee undertakes to perform such duties and only such duties as
are specifically set forth in this Indenture with respect to such Securities,
and no implied covenants or obligations shall be read into this Indenture with
respect to such Securities against the Trustee. In case an Event of Default of
which a Responsible Officer has actual knowledge with respect to the Securities
of a series has occurred (which has not been cured or waived), the Trustee shall
exercise the rights and powers vested in it by this Indenture, and use the same
degree of care and skill in their exercise, with respect to such Securities, as
a prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs. Notwithstanding the foregoing, no provision of this
Indenture shall require the Trustee to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder,
or in the exercise of any of its rights or powers. Whether or not therein
expressly so provided, every provision of this Indenture relating to the conduct
or affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Section 601.

Section 602 Certain Rights of Trustee.

Subject to the provisions of Section 601:

(1) the Trustee may conclusively rely, and shall be fully protected in acting or
refraining from acting upon, any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, coupon, other evidence of indebtedness or other paper or document (whether
in its original or facsimile or electronic form) believed by the Trustee to be
genuine and to have been signed or presented by the proper party or parties;

 

- 35 -



--------------------------------------------------------------------------------

(2) any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or a Company Order (in each case,
other than delivery of any Security to the Trustee for authentication and
delivery pursuant to Section 303 which shall be sufficiently evidenced as
provided therein) and any resolution of the Board of Directors of the General
Partner or a Guarantor may be sufficiently evidenced by a Board Resolution;

(3) whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence shall be
herein specifically prescribed) may, in the absence of bad faith on its part,
request and conclusively rely upon an Officer’s Certificate;

(4) the Trustee may consult with counsel of its selection, and the advice of
such counsel or any Opinion of Counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in reliance thereon;

(5) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by or pursuant to this Indenture or to institute, conduct or
defend any litigation hereunder or in relation hereto at the request or
direction of any of the Holders of Securities of any series pursuant to this
Indenture, unless such Holders shall have offered to the Trustee security or
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities that might be incurred by it in compliance with such request or
direction;

(6) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, coupon,
note, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may but shall not be obligated to make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such further inquiry or investigation, it
shall be entitled to examine, during business hours and upon reasonable notice,
the books, records and premises of the Company, personally or by agent or
attorney at the expense of the Company and shall incur no liability or
additional liability of any kind by reason of such inquiry or investigation;

(7) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents, attorneys or
custodians and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent, attorney or custodians appointed with due
care by it hereunder;

(8) the Trustee shall not be liable in its individual capacity for any action
taken or suffered to be taken, unless it shall be proved that the Trustee was
negligent, acted in bad faith or engaged in willful misconduct;

(9) the Authenticating Agent, Paying Agent, and Security Registrar shall have
the same protections as the Trustee set forth hereunder;

(10) the Trustee shall not be liable in its individual capacity with respect to
any action taken, suffered or omitted to be taken by it in good faith in
accordance with this Indenture, and, to the extent not so provided herein, with
respect to any act requiring the Trustee to exercise its own discretion,
relating to the time, method and place of conducting any proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred upon
the Trustee, under this Indenture or any Securities, unless it shall be proved
that, in connection with any such action taken, suffered or omitted or any such
act, the Trustee was negligent, acted in bad faith or engaged in willful
misconduct;

(11) no provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers;

 

- 36 -



--------------------------------------------------------------------------------

(12) the Trustee shall not be charged with knowledge or required to take notice
of any Default or Event of Default with respect to the Securities unless either
(A) a Responsible Officer shall have actual knowledge of such Default or Event
of Default or (B) written notice of such Default or Event of Default, which
references the Securities and this Indenture, shall have been given to a
Responsible Officer by the Company or a Guarantor or by any Holder of such
Securities;

(13) the Trustee shall not be liable in its individual capacity for any action
taken, suffered or omitted by it in good faith and reasonably believed by it to
be authorized or within the discretion or rights or powers conferred upon it by
this Indenture;

(14) the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian, director, officer, employee and other
Person employed to act hereunder;

(15) the Trustee may request that the Company deliver a certificate setting
forth the names of individuals and/or titles of Officers authorized at such time
to take specified actions pursuant to this Indenture, which certificate may be
signed by any person authorized to sign an Officer’s Certificate, including any
person specified as so authorized in any such certificate previously delivered
and not superseded;

(16) the permissive rights of the Trustee to take certain actions under or
perform any discretionary act enumerated in this Indenture shall not be
construed as a duty unless so specified herein, and the Trustee shall not be
answerable for other than its negligence or willful misconduct in the
performance of such action or act;

(17) the Trustee shall not be liable in its individual capacity with respect to
any action taken, suffered or omitted to be taken by it in good faith in
accordance with this Indenture or at the direction of the Holders of a majority
in aggregate principal amount of the Outstanding Securities relating to the
time, method and place of conducting any proceeding for any remedy available to
the Trustee, or exercising or omitting to exercise any trust or power conferred
upon the Trustee, under this Indenture;

(18) in no event shall the Trustee be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits) even if the Trustee has been advised of the likelihood of such
loss or damage and regardless of the form of action; and

(19) in no event shall the Trustee be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused
by, directly or indirectly, forces beyond its control, including, without
limitation strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts that are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

Section 603 Notice of Defaults.

Within 90 days after the occurrence of any default hereunder with respect to the
Securities of any series of which a Responsible Officer has actual knowledge,
the Trustee shall give the Holders of Securities of such series, notice in
accordance with Section 313(c) of the Trust Indenture Act of such default
hereunder actually known to a Responsible Officer, unless such default shall
have been cured or waived; provided, however, that, except in the case of a
default in the payment of the principal of (or premium, if any), or interest, if
any, on, or Additional Amounts or any sinking fund or purchase fund installment
with respect to, any Security of such series, the Trustee shall be protected in
withholding such notice if and so long as the board of directors, the executive
committee or a trust committee of directors and/or Responsible Officers of the
Trustee in good faith determine that the withholding of such notice is in the
best interest of the Holders of Securities of such series; and provided,
further, that in the case of any default of the character specified in
Section 501(4) with respect to Securities of such series, no such notice to
Holders shall be given until at least 30 days after the occurrence thereof. For
the purpose of this Section, the term “default” means any event that is, or
after notice or lapse of time or both would become, an Event of Default with
respect to Securities of such series.

 

- 37 -



--------------------------------------------------------------------------------

Section 604 Not Responsible for Recitals or Issuance of Securities.

The recitals contained herein and in the Securities, except the Trustee’s
certificate of authentication, shall be taken as the statements of the Company,
and neither the Trustee nor any Authenticating Agent assumes any responsibility
for their correctness. The Trustee makes no representations as to the validity,
sufficiency or priority of this Indenture or of the Securities. Neither the
Trustee nor any Authenticating Agent shall be accountable for the use or
application by the Company of the Securities or the proceeds thereof. Except
with respect to the authentication of Securities pursuant to Section 303, the
Trustee shall not be responsible for the legality or the validity of this
Indenture or any Securities issued or to be issued hereunder.

Section 605 May Hold Securities.

The Trustee, any Authenticating Agent, any Paying Agent, any Security Registrar
or any other Person that may be an agent of the Trustee or the Company, in its
individual or any other capacity, may become the owner or pledgee of Securities
and, subject to Sections 310(b) and 311 of the Trust Indenture Act, may
otherwise deal with the Company with the same rights it would have if it were
not the Trustee, Authenticating Agent, Paying Agent, Security Registrar or such
other Person.

Section 606 Money Held in Trust.

Money held by the Trustee in trust hereunder need not be segregated from other
funds except to the extent required by law. The Trustee shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed in writing with the Company.

Section 607 Compensation and Reimbursement.

The Company agrees:

(1) to pay to the Trustee from time to time such compensation as shall be agreed
upon from time to time in writing between the Company and the Trustee for all
services rendered by the Trustee hereunder (which compensation shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust);

(2) except as otherwise expressly provided herein, to reimburse the Trustee upon
its request for all reasonable expenses, disbursements and advances incurred or
made by the Trustee in accordance with any provision of this Indenture arising
out of or in connection with the acceptance or administration of the trust or
trusts hereunder (including the reasonable fees, expenses and disbursements of
its agents and counsel), except any such expense, disbursement or advance as may
be caused by the Trustee’s own negligence or willful misconduct; and

(3) to fully indemnify each of the Trustee and any predecessor Trustee and its
agents, officers, directors and employees for, and to hold them harmless
against, any loss, liability, damage, claim or expense (including reasonable
legal fees and expenses), including taxes (other than taxes based on the income
of the Trustee), incurred without negligence or willful misconduct on their
part, arising out of or in connection with the acceptance or administration of
the trust or trusts hereunder, including the reasonable costs and expenses of
defending themselves against any claim or liability (whether asserted by the
Company, a Holder of Securities, or any other Person) in connection with the
exercise or performance of any of their powers or duties hereunder.

As security for the performance of the payment obligations of the Company under
this Section 607, the Trustee shall have a lien prior to the Securities of any
series upon all property and funds held or collected by the Trustee as such,
except funds held in trust for the payment of principal of, and premium or
interest on, or any Additional Amounts with respect to, particular Securities.
Such lien shall survive the resignation or removal of the Trustee and the
satisfaction and discharge of this Indenture. Without prejudice to any other
rights available to the Trustee under applicable law, when the Trustee incurs
expenses or renders services after a Default or Event of Default specified in
Section 501(5) and Section 501(6) hereof occurs, the expenses and the
compensation for the services (including the reasonable fees and expenses of its
agents and counsel) are intended to constitute expense of administration under
U.S. Code, Title 11 or any other similar foreign, federal or state law for the
relief of debtors.

 

- 38 -



--------------------------------------------------------------------------------

Without prejudice to any other rights available to the Trustee under applicable
law, to the extent permitted by law, any compensation or expense incurred by the
Trustee after a default specified in or pursuant to Section 501 is intended to
constitute an expense of administration under any then applicable bankruptcy or
insolvency law. “Trustee” for purposes of this Section 607 shall include any
predecessor Trustee but the negligence or willful misconduct of any Trustee
shall not affect the rights of any other Trustee under this Section 607.

Notwithstanding any other provision of this Indenture to the contrary, in no
event shall the Trustee be liable for special, indirect or consequential damages
of any kind whatsoever (including but not limited to lost profits) even if the
Trustee had been advised of the likelihood of such loss or damage and regardless
of the form of action.

The provisions of this Section 607 shall survive the satisfaction and discharge
of this Indenture or the earlier resignation or removal of the Trustee and shall
apply with equal force and effect to the Trustee in its capacity as
Authenticating Agent, Paying Agent or Security Registrar.

Section 608 Corporate Trustee Required; Eligibility; Conflicting Interests.

There shall at all times be a Trustee hereunder that is a Corporation or a
national banking association, organized and doing business under the laws of the
United States of America, any state thereof or the District of Columbia,
eligible under Section 310(a)(1) of the Trust Indenture Act to act as trustee
under an indenture qualified under the Trust Indenture Act and that has a
combined capital and surplus (computed in accordance with Section 310(a)(2) of
the Trust Indenture Act) of at least $50,000,000 subject to supervision or
examination by federal or state authority. If at any time the Trustee shall
cease to be eligible in accordance with the provisions of this Section 608, it
shall resign immediately in the manner and with the effect hereinafter specified
in this Article Six.

If the Trustee has or shall acquire a conflicting interest within the meaning of
the Trust Indenture Act, the Trustee shall either eliminate such interest or
resign, to the extent and in the manner provided by, and subject to the
provisions of, the Trust Indenture Act and this Indenture. To the extent
permitted by such Act, the Trustee shall not be deemed to have a conflicting
interest by virtue of being a trustee under this Indenture with respect to
Securities of more than one series.

Section 609 Resignation and Removal; Appointment of Successor.

(1) No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article Six shall become effective until the acceptance
of appointment by the successor Trustee pursuant to Section 610.

(2) The Trustee may resign at any time with respect to the Securities of one or
more series by giving written notice thereof to the Company. If the instrument
of acceptance by a successor Trustee required by Section 610 shall not have been
delivered to the Trustee within 30 days after the giving of such notice of
resignation, the resigning Trustee may petition, at the expense of the Company,
any court of competent jurisdiction for the appointment of a successor Trustee
with respect to such series.

(3) The Trustee may be removed at any time with respect to the Securities of any
series by Act of the Holders of not less than a majority in principal amount of
the Outstanding Securities of such series, delivered to the Trustee and the
Company. If the instrument of acceptance by a successor Trustee required by
Section 610 shall not have been delivered to the Trustee within 30 days after
the giving of such notice of removal, the Trustee being removed may petition, at
the expense of the Company, any court of competent jurisdiction for the
appointment of a successor Trustee with respect to such series. The Trustee for
one or more series of Securities may be removed by the Company, so long as no
Default or Event of Default has occurred and is continuing with respect to such
series.

 

- 39 -



--------------------------------------------------------------------------------

(4) If at any time:

(a) the Trustee shall fail to comply with the obligations imposed upon it under
Section 310(b) of the Trust Indenture Act with respect to Securities of any
series after written request therefor by the Company or any Holder of a Security
of such series who has been a bona fide Holder of a Security of such series for
at least six months; or

(b) the Trustee shall cease to be eligible under Section 608 and shall fail to
resign after written request therefor by the Company or any such Holder; or

(c) the Trustee shall become incapable of acting or shall be adjudged a bankrupt
or insolvent or a receiver of the Trustee or of its property shall be appointed
or any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation,

then, in any such case:

(i) the Company, by or pursuant to a Company Order, may remove the Trustee with
respect to all Securities or the Securities of such series, or

(ii) subject to Section 515, any Holder of a Security who has been a bona fide
Holder of a Security of such series for at least six months may, on behalf of
such Holder and all others similarly situated, petition any court of competent
jurisdiction for the removal of the Trustee with respect to all Securities of
such series and the appointment of a successor Trustee or Trustees.

(5) If the Trustee shall resign, be removed or become incapable of acting, or if
a vacancy shall occur in the office of Trustee for any cause, with respect to
the Securities of one or more series, the Company, by or pursuant to a Company
Order, shall promptly appoint a successor Trustee or Trustees with respect to
the Securities of such series (it being understood that any such successor
Trustee may be appointed with respect to the Securities of one or more or all of
such series and that at any time there shall be only one Trustee with respect to
the Securities of any particular series) and shall comply with the applicable
requirements of Section 610. If, within one year after such resignation, removal
or incapacity, or the occurrence of such vacancy, a successor Trustee with
respect to the Securities of any series shall be appointed by Act of the Holders
of not less than a majority in principal amount of the Outstanding Securities of
such series delivered to the Company and the retiring Trustee, the successor
Trustee so appointed shall, forthwith upon its acceptance of such appointment in
accordance with the applicable requirements of Section 610, become the successor
Trustee with respect to the Securities of such series and to that extent
supersede the successor Trustee appointed by the Company. If no successor
Trustee with respect to the Securities of any series shall have been so
appointed by the Company or the Holders of Securities and accepted appointment
in the manner required by Section 610, any Holder of a Security who has been a
bona fide Holder of a Security of such series for at least six months may, on
behalf of himself and all others similarly situated, petition any court of
competent jurisdiction for the appointment of a successor Trustee with respect
to the Securities of such series.

(6) The Company shall give notice of each resignation and each removal of the
Trustee with respect to the Securities of any series and each appointment of a
successor Trustee with respect to the Securities of any series by mailing
written notice of such event by first-class mail, postage prepaid, to the
Holders of Registered Securities, if any, of such series as their names and
addresses appear in the Security Register. Each notice shall include the name of
the successor Trustee with respect to the Securities of such series and the
address of its Corporate Trust Office.

(7) In no event shall any retiring Trustee be liable for the acts or omissions
of any successor Trustee hereunder.

 

- 40 -



--------------------------------------------------------------------------------

Section 610 Acceptance of Appointment by Successor.

(1) Upon the appointment hereunder of any successor Trustee with respect to all
Securities, such successor Trustee so appointed shall execute, acknowledge and
deliver to the Company and the retiring Trustee an instrument accepting such
appointment, and thereupon the resignation or removal of the retiring Trustee
shall become effective and such successor Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties hereunder of the retiring Trustee; but, on the request of the Company or
such successor Trustee, such retiring Trustee, upon payment of its charges,
shall execute and deliver an instrument transferring to such successor Trustee
all the rights, powers and trusts of the retiring Trustee and, subject to
Section 1003, shall duly assign, transfer and deliver to such successor Trustee
all property and money held by such retiring Trustee hereunder, subject
nevertheless to its lien, if any, provided for in Section 607.

(2) Upon the appointment hereunder of any successor Trustee with respect to the
Securities of one or more (but not all) series, the Company, the retiring
Trustee and such successor Trustee shall execute and deliver an indenture
supplemental hereto wherein each successor Trustee shall accept such appointment
and that shall (1) contain such provisions as shall be necessary or desirable to
transfer and confirm to, and to vest in, such successor Trustee all the rights,
powers, trusts and duties of the retiring Trustee with respect to the Securities
of that or those series to which the appointment of such successor Trustee
relates, (2) if the retiring Trustee is not retiring with respect to all
Securities, contain such provisions as shall be deemed necessary or desirable to
confirm that all the rights, powers, trusts and duties of the retiring Trustee
with respect to the Securities of that or those series as to which the retiring
Trustee is not retiring shall continue to be vested in the retiring Trustee and
(3) add to or change any of the provisions of this Indenture as shall be
necessary to provide for or facilitate the administration of the trusts
hereunder by more than one Trustee, it being understood that nothing herein or
in such supplemental indenture shall constitute such Trustees co-trustees of the
same trust, that each such Trustee shall be trustee of a trust or trusts
hereunder separate and apart from any trust or trusts hereunder administered by
any other such Trustee and that no Trustee shall be responsible for any notice
given to, or received by, or any act or failure to act on the part of any other
Trustee hereunder, and, upon the execution and delivery of such supplemental
indenture, the resignation or removal of the retiring Trustee shall become
effective to the extent provided therein, such retiring Trustee shall have no
further responsibility for the exercise of rights and powers or for the
performance of the duties and obligations vested in the Trustee under this
Indenture with respect to the Securities of that or those series to which the
appointment of such successor Trustee relates other than as hereinafter
expressly set forth, and such successor Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Trustee with respect to the Securities of that or those
series to which the appointment of such successor Trustee relates; but, on
request of the Company or such successor Trustee, such retiring Trustee, upon
payment of its charges with respect to the Securities of that or those series to
which the appointment of such successor Trustee relates and subject to
Section 1003 shall duly assign, transfer and deliver to such successor Trustee,
to the extent contemplated by such supplemental indenture, the property and
money held by such retiring Trustee hereunder with respect to the Securities of
that or those series to which the appointment of such successor Trustee relates,
subject to its lien, if any, provided for in Section 607.

(3) Upon request of any Person appointed hereunder as a successor Trustee, the
Company shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor Trustee all such rights, powers and
trusts.

(4) No Person shall accept its appointment hereunder as a successor Trustee
unless at the time of such acceptance such successor Person shall be qualified
and eligible under this Article Six.

Section 611 Merger, Conversion, Consolidation or Succession to Business.

Any Corporation or national banking association into which the Trustee may be
merged or converted or with which it may be consolidated, or any Corporation or
national banking association resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Corporation or
national banking association succeeding to all or substantially all of the
corporate trust business of the Trustee by sale or otherwise, shall be the
successor of the Trustee hereunder, provided such Corporation or national
banking association shall otherwise be qualified and eligible under this Article
Six, in each case without the execution or filing of any paper or any further
act on the part of any of the parties hereto. If any Securities shall have been
authenticated but not delivered by the Trustee then in office, any successor by
merger, conversion or consolidation to such authenticating Trustee may adopt
such authentication and deliver the Securities so authenticated with the same
effect as if such successor Trustee had itself authenticated such Securities.

 

- 41 -



--------------------------------------------------------------------------------

Section 612 Appointment of Authenticating Agent.

The Trustee may appoint one or more Authenticating Agents acceptable to the
Company with respect to one or more series of Securities which shall be
authorized to act on behalf of the Trustee to authenticate Securities of that or
those series issued upon original issue, exchange, registration of transfer,
partial redemption or partial repayment or pursuant to Section 306, and
Securities so authenticated shall be entitled to the benefits of this Indenture
and shall be valid and obligatory for all purposes as if authenticated by the
Trustee hereunder. Wherever reference is made in this Indenture to the
authentication and delivery of Securities by the Trustee or the Trustee’s
certificate of authentication, such reference shall be deemed to include
authentication and delivery on behalf of the Trustee by an Authenticating Agent
and a certificate of authentication executed on behalf of the Trustee by an
Authenticating Agent.

Each Authenticating Agent must be acceptable to the Company and, except as
provided in or pursuant to this Indenture, shall at all times be a Corporation
or national banking association that would be permitted by the Trust Indenture
Act to act as trustee under an indenture qualified under the Trust Indenture
Act, is authorized under applicable law and by its charter to act as an
Authenticating Agent and has a combined capital and surplus (computed in
accordance with Section 310(a)(2) of the Trust Indenture Act) of at least
$50,000,000. If at any time an Authenticating Agent shall cease to be eligible
in accordance with the provisions of this Section 612, it shall resign
immediately in the manner and with the effect specified in this Section 612.

Any Corporation or national banking association into which an Authenticating
Agent may be merged or converted or with which it may be consolidated, or any
Corporation or national banking association resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any Corporation or national banking association succeeding to all or
substantially all of the corporate agency or corporate trust business of an
Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, provided such Corporation or national banking association shall be
otherwise eligible under this Section 612, without the execution or filing of
any paper or any further act on the part of the Trustee or the Authenticating
Agent.

An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and the Company. The Trustee may at any time terminate the agency
of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent and the Company. Upon receiving such a notice of
resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section 612, the Trustee may appoint a successor
Authenticating Agent acceptable to the Company and shall mail written notice of
such appointment by first-class mail, postage prepaid, to all Holders of
Registered Securities, if any, of the series with respect to which such
Authenticating Agent shall serve, as their names and addresses appear in the
Security Register. Any successor Authenticating Agent, upon acceptance of its
appointment hereunder, shall become vested with all the rights, powers and
duties of its predecessor hereunder, with like effect as if originally named as
an Authenticating Agent. No successor Authenticating Agent shall be appointed
unless eligible under the provisions of this Section 612.

The Company shall pay each Authenticating Agent from time to time reasonable
compensation for its services under this Section 612 to the extent agreed by the
Company in writing.

The provisions of Section 303, Section 601, Section 604 and Section 605 shall be
applicable to each Authenticating Agent.

If an Authenticating Agent is appointed with respect to one or more series of
Securities pursuant to this Section 612, the Securities of such series may have
endorsed thereon, in addition to or in lieu of the Trustee’s certificate of
authentication, an alternate certificate of authentication in substantially the
following form:

This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.

 

- 42 -



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Trustee

By

     

As Authenticating Agent

By

     

As Authorized Officer

Dated:

   

If all of the Securities of any series may not be originally issued at one time,
and if the Trustee does not have an office capable of authenticating Securities
upon original issuance located in a Place of Payment where the Company wishes to
have Securities of such series authenticated upon original issuance, the
Trustee, if so requested by Company Request (which writing need not be
accompanied by or contained in an Officer’s Certificate), shall appoint in
accordance with this Section 612 (and subject to such procedures as shall be
acceptable to the Trustee) an Authenticating Agent having an office in a Place
of Payment designated by the Company with respect to such series of Securities.

Section 613 Preferential Collection of Claims Against Company.

The Trustee shall comply with Section 311(a) of the Trust Indenture Act,
excluding any creditor relationship listed in Section 311(b) of the Trust
Indenture Act. A Trustee who has resigned or been removed shall be subject to
Section 311(a) of the Trust Indenture Act to the extent indicated therein.

ARTICLE SEVEN

HOLDERS LISTS AND REPORTS BY TRUSTEE AND COMPANY

Section 701 Company to Furnish Trustee Names and Addresses of Holders.

In accordance with Section 312(a) of the Trust Indenture Act, the Company shall
furnish or cause to be furnished to the Trustee:

(1) semi-annually with respect to Securities of each series, not later than 15
days after each Regular Record Date in respect of Securities of a series, a
list, in each case in such form as the Trustee may reasonably require, of the
names and addresses of Holders of such Securities as of the applicable date; and

(2) at such other times as the Trustee may request in writing, within 30 days
after the receipt by the Company of any such request, a list of similar form and
content as of a date not more than 15 days prior to the time such list is
furnished; provided, however, that so long as the Trustee is the Security
Registrar, no such list shall be required to be furnished.

Section 702 Preservation of Information; Communications to Holders.

The Trustee shall comply with the obligations imposed upon it pursuant to
Section 312 of the Trust Indenture Act.

Every Holder of Securities, by receiving and holding the same, agrees with the
Company and the Trustee that neither the Company, any Guarantor, the Trustee,
any Paying Agent or any Security Registrar shall be held accountable by reason
of the disclosure of any such information as to the names and addresses of the
Holders of Securities in accordance with Section 312 of the Trust Indenture Act,
regardless of the source from which such information was derived, and that the
Trustee shall not be held accountable by reason of mailing any material pursuant
to a request made under Section 312(b) of the Trust Indenture Act.

 

- 43 -



--------------------------------------------------------------------------------

Section 703 Reports by Trustee.

(1) Within 60 days after May 15 of each year commencing with the first May 15
following the first issuance of Securities pursuant to Section 301, if required
by Section 313(a) of the Trust Indenture Act, the Trustee shall transmit,
pursuant to Section 313(c) of the Trust Indenture Act, a brief report dated as
of such May 15 with respect to any of the events specified in said
Section 313(a) that have occurred since the later of the immediately preceding
May 15 and the date of this Indenture.

(2) The Trustee shall transmit, in accordance with Section 313(c) of the Trust
Indenture Act, any reports required by Section 313(b) of the Trust Indenture Act
at the times specified therein.

(3) A copy of each report, if any, described in Section 703(1) and (2) shall, at
the time of such transmission to Holders, be filed by the Trustee with each
stock exchange, if any, upon which the Securities are listed, with the
Commission and with the Company. The Company will promptly notify the Trustee
when the Securities are listed on any stock exchange and of any delisting
thereof.

Section 704 Reports by Company.

The Company and each Guarantor pursuant to Section 314(a) of the Trust Indenture
Act, shall:

(1) file with the Trustee, within 30 days after the Company or such Guarantor
has filed the same with the Commission, unless such reports are available on the
Commission’s EDGAR filing system (or any successor thereto), copies of the
annual reports and of the information, documents and other reports (or copies of
such portions of any of the foregoing as the Commission may from time to time by
rules and regulations prescribe) that the Company or any Guarantor is required
to file with the Commission pursuant to Section 13 or Section 15(d) of the
Exchange Act; or, if the Company or such Guarantor is not required to file
information, documents or reports pursuant to either of Section 13 or
Section 15(d) of the Exchange Act, then it shall furnish to the Trustee and file
with the Commission, in accordance with rules and regulations prescribed from
time to time by the Commission, such of the supplementary and periodic
information, documents and reports that are required pursuant to Section 13 of
the Exchange Act in respect of a security listed and registered on a national
securities exchange as may be prescribed from time to time in such rules and
regulations;

(2) file with the Trustee and the Commission, in accordance with rules and
regulations prescribed from time to time by the Commission, such additional
information, documents and reports with respect to compliance by the Company or
any Guarantor with the conditions and covenants of this Indenture as are
required from time to time by such rules and regulations; and

(3) transmit within 30 days after the filing thereof with the Trustee, in the
manner and to the extent provided in Section 313(c) of the Trust Indenture Act,
such summaries of any information, documents and reports required to be filed by
the Company or any Guarantor pursuant to paragraphs (1) and (2) of this
Section 704 as may be required by rules and regulations prescribed from time to
time by the Commission.

Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s and any
Guarantor’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to rely exclusively on Officer’s Certificates). The Trustee
shall have no duty to review or analyze such reports, information and documents
and shall hold such reports, information and documents solely as a repository
for the benefit of the Holders of the Securities.

 

- 44 -



--------------------------------------------------------------------------------

ARTICLE EIGHT

CONSOLIDATION, MERGER AND SALES

Section 801 Company and Guarantors May Consolidate, etc., Only on Certain Terms.

The Company shall not directly or indirectly consolidate with or merge with or
into, or sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of the assets and properties of the Company and its
Subsidiaries to another a Person other than the Company or its Subsidiaries in
one or more related transactions unless:

(1) either: (A) in the case of a merger or consolidation, the Company is the
survivor; or (B) the Person formed by or surviving any such consolidation or
merger (if other than the Company) or to which such sale, assignment, transfer,
lease, conveyance or other disposition has been made, is a Person formed,
organized or existing under the laws of the United States, any state of the
United States or the District of Columbia;

(2) the Person formed by or surviving any such consolidation or merger (if other
than the Company) or the Person to which such sale, assignment, transfer, lease,
conveyance or other disposition has been made shall expressly assume, by an
indenture (or indentures, if at such time there is more than one Trustee)
supplemental hereto, in form reasonably satisfactory to the Trustee, executed by
the successor Person and delivered to the Trustee, the due and punctual payment
of the principal of, any premium and interest on and any Additional Amounts with
respect to, all the Securities, and the performance of every obligation in this
Indenture and the Outstanding Securities on the part of the Company to be
performed or observed and shall provide for conversion or exchange rights in
accordance with the provisions of the Securities of any series that are
convertible or exchangeable into Common Units or other securities, cash or other
property;

(3) either the Company or the successor Person shall have delivered to the
Trustee an Officer’s Certificate and an Opinion of Counsel, each stating that
such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition and, if a supplemental indenture or other agreement is
required in connection with such transaction, such supplemental indenture or
other agreement, complies with this Article Eight, and that all conditions
precedent herein provided for relating to such transaction have been complied
with;

(4) if the Company is not the survivor and if any series of Outstanding
Securities under this Indenture is entitled to the benefit of a Guarantee by a
Guarantor (and so long as such Guarantee is in place), such Guarantor shall
confirm that its Guarantee shall continue to apply to the obligations under such
series and this Indenture; and

(5) immediately after giving effect to such transaction, no Event of Default or
Default shall have occurred and be continuing.

Each Subsidiary Guarantor (other than any Subsidiary Guarantor whose Subsidiary
Guarantee is to be released in accordance with the terms of the Subsidiary
Guarantee and this Indenture in connection with any transaction) shall not
directly or indirectly consolidate with or merge with or into, or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of the
asset and properties of such Subsidiary Guarantor and its Subsidiaries to
another Person in one or more related transactions unless:

(1) either (A) in the case of a merger or consolidation, such Subsidiary
Guarantor is the survivor; or (B) the Person formed by or surviving any such
consolidation or merger (if other than such Subsidiary Guarantor) or to which
such sale, assignment, transfer, lease, conveyance or other disposition has been
made, is a Person formed, organized or existing under the laws of the United
States or any State thereof or the District of Columbia;

(2) the Person formed by or surviving any such consolidation or merger (if other
than such Subsidiary Guarantor), or the Person to which such sale, assignment,
transfer, lease, conveyance or other disposition has been made, shall expressly
assume by an indenture (or indentures, if at such time there is more than one
Trustee) supplemental hereto, in form reasonably satisfactory to the Trustee,
executed by the successor Person and delivered to the Trustee, all of the
obligations of the Subsidiary Guarantor under the Subsidiary Guarantee and the
performance of every covenant of the Subsidiary Guarantee and this Indenture;

(3) either the Subsidiary Guarantor or the successor Person shall have delivered
to the Trustee an Officer’s Certificate and an Opinion of Counsel, each stating
that such consolidation, merger, sale, assignment, transfer, lease, conveyance
or other disposition and, if a supplemental indenture is required in connection
with such transaction, such supplemental indenture, complies with this Article
Eight, and that all conditions precedent herein provided for relating to such
transaction have been complied with; and

 

- 45 -



--------------------------------------------------------------------------------

(4) immediately after giving effect to such transaction, no Event of Default or
Default shall have occurred and be continuing.

Any merger or consolidation of a Subsidiary Guarantor or the Company with an
Affiliate organized solely for the purpose of reincorporating or reorganizing
such Guarantor or the Company in another jurisdiction in the United States or
any state thereof or the District of Columbia need only comply with (i) clause
(3) of the two immediately preceding paragraphs of this covenant, as applicable;
and (ii) (a) in the case of a merger or consolidation involving the Company as
described in this paragraph, clause (2) of the first paragraph of this covenant
and (b) in the case of a merger or consolidation involving the Subsidiary
Guarantor as described in this paragraph, clause (2) of the immediately
preceding paragraph.

Section 802 Successor Person Substituted for Company or Subsidiary Guarantor.

Upon any consolidation by the Company or any Subsidiary Guarantor with, or
merger of the Company or any Subsidiary Guarantor into, any other Person or
Persons in a transaction in which the Company or such Subsidiary Guarantor is
not the survivor, or any sale, assignment, transfer, lease, conveyance or other
disposition of all or substantially all of the properties and assets of the
Company or any Subsidiary Guarantor and the properties and assets of its
Subsidiaries (taken as a whole with the properties and assets of the Company of
such Subsidiary Guarantor, as applicable) to any Person or Persons in accordance
with Section 801, the successor Person formed by such consolidation or into
which the Company or such Subsidiary Guarantor is merged or to which such sale,
assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for, and may exercise every right and power of,
the Company and such Subsidiary Guarantor under this Indenture and the
Subsidiary Guarantee, respectively, with the same effect as if such successor
Person had been named as the Company or such Subsidiary Guarantor herein; and
thereafter (except in the case of a lease of the type described above), the
predecessor Person shall be discharged from all obligations and covenants under
this Indenture, the Securities and any applicable Subsidiary Guarantee.

ARTICLE NINE

SUPPLEMENTAL INDENTURES

Section 901 Supplemental Indentures Without Consent of Holders.

Without the consent of any Holders of Securities, the Company and any Guarantor
(when authorized by or pursuant to Board Resolutions) and the Trustee, at any
time and from time to time, may enter into one or more indentures supplemental
hereto, in form satisfactory to the Trustee, for any of the following purposes:

(1) to evidence the succession of another Person to the Company or any
Guarantor, and the assumption by any such successor of the covenants of the
Company or such Guarantor contained herein and in the Securities or in the
Guarantees; or

(2) to add to the covenants of the Company or the Guarantors for the benefit of
the Holders of all or any series of Securities (as shall be specified in such
supplemental indenture or indentures) or to surrender any right or power herein
conferred upon the Company or the Guarantors; provided, that in respect of any
such additional covenant, such supplemental indenture may provide for a
particular period of grace after default (which period may be shorter or longer
than that allowed in the case of other defaults) or may provide for an immediate
enforcement upon such a default or may limit the remedies available to the
Trustee upon an Event of Default or may limit the right of the Holders of a
majority in aggregate principal amount of the Securities of such series to waive
such an Event of Default; or

(3) to establish the form or terms of Securities of any series as permitted by
Section 201 and Section 301; or

(4) to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee with respect to the Securities of one or more series and to
add to or change any of the provisions of this Indenture as shall be necessary
to provide for or facilitate the administration of the trusts hereunder by more
than one Trustee, pursuant to the requirements of Section 610; or

 

- 46 -



--------------------------------------------------------------------------------

(5) to cure any ambiguity, to correct or supplement any provision herein that
may be defective or inconsistent with any other provision herein, to comply with
any applicable mandatory provision of law, or to make any other provisions with
respect to matters or questions arising under this Indenture; provided that no
action pursuant to this clause (5) shall adversely affect the interests of the
Holders of Securities of any series then Outstanding in any material respect; or

(6) to add to, delete from or revise the conditions, limitations and
restrictions on the authorized amount, terms or purposes of issue,
authentication and delivery of Securities, as herein set forth; or

(7) to add any additional Events of Default with respect to all or any series of
Securities (as shall be specified in such supplemental indenture); or

(8) to supplement any of the provisions of this Indenture to such extent as
shall be necessary for the defeasance and discharge of any series of Securities
pursuant to Article Four, provided that any such action shall not adversely
affect the interests of any Holder of an Outstanding Security of such series or
any other Security in any material respect; or

(9) to make provisions with respect to conversion or exchange rights of Holders
of Securities of any series; or

(10) to reflect the release of any Guarantor in accordance with Article Sixteen;
or

(11) to add Guarantors in respect of the Securities of one or more series and to
provide for the terms and conditions of release thereof; or

(12) to convey, transfer, assign, mortgage or pledge to the Trustee as security
for the Securities of one or more series any property or assets and to provide
for the terms and conditions of release thereof; or

(13) to change or eliminate any of the provisions of this Indenture, provided
that any such change or elimination shall become effective only when there is no
Outstanding Security of any series created prior to the execution of such
supplemental indenture that is entitled to the benefit of such provision; or

(14) to provide for Definitive Securities in addition to or in place of Global
Securities; or

(15) to qualify the Indenture under the Trust Indenture Act; or

(16) with respect to the Securities of a series, to conform the text of the
Indenture or the Securities of such series to any provision of the description
thereof in the Company’s offering memorandum or prospectus relating to the
initial offering of such Securities, to the extent that such provision, in the
good faith judgment of the Company, was intended to be a verbatim recitation of
a provision of the Indenture or such Securities and provided further, that such
change does not adversely affect the rights of Holders of Outstanding Securities
in any material respect, or

(17) to make any other change that does not adversely affect the rights of
Holders of Outstanding Securities in any material respect.

The Trustee is hereby required to join with the Company and any Guarantors in
the execution of any such supplemental indenture, to make any further
appropriate agreements and stipulations which may be therein contained and to
accept the conveyance, transfer, assignment, mortgage or pledge of any property
thereunder, but the Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise.

 

- 47 -



--------------------------------------------------------------------------------

Section 902 Supplemental Indentures With Consent of Holders.

With the consent of the Holders of not less than a majority (or such greater
amount as is provided for a particular series of Securities) in principal amount
of the Outstanding Securities of each series affected by such supplemental
indenture (including consents obtained in connection with a purchase of, or
tender offer or exchange offer for, Securities of such series), by Act of said
Holders delivered to the Company and the Trustee, the Company and any Guarantor
(in each case, when authorized by or pursuant to a Board Resolution) and the
Trustee may enter into an indenture or indentures supplemental hereto for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Indenture or of modifying in any manner the rights of
the Holders of Securities of such series under this Indenture or of the
Securities of such series; provided, however, that no such supplemental
indenture, without the consent of the Holder of each Outstanding Security
affected thereby, shall:

(1) change the Stated Maturity of the principal of, or any premium or
installment of interest on or any Additional Amounts with respect to, any
Security, or reduce the principal amount thereof or the rate (or modify the
calculation of such rate in a manner that reduces such rate) of interest thereon
or any Additional Amounts with respect thereto, or any premium payable upon the
redemption thereof or otherwise, or change the obligation of the Company to pay
Additional Amounts pursuant to Section 1004, or reduce the amount of the
principal of an Original Issue Discount Security that would be due and payable
upon a declaration of acceleration of the Maturity thereof pursuant to
Section 502 or the amount thereof provable in bankruptcy pursuant to
Section 504, or change the redemption provisions or adversely affect the right
of repayment at the option of any Holder as contemplated by Article Thirteen, or
change the Place of Payment for any Security or the Currency in which the
principal of, any premium or interest on, or any Additional Amounts with respect
to any Security is payable, or impair the right to institute suit for the
enforcement of any such payment on or after the Stated Maturity thereof (or, in
the case of redemption, on or after the Redemption Date or, in the case of
repayment at the option of the Holder, on or after the date for repayment); or

(2) reduce the percentage in principal amount of the Outstanding Securities of
any series the consent of the Holders of which are required for any such
supplemental indenture, or the consent of whose Holders is required for any
waiver (of compliance with certain provisions of this Indenture or certain
defaults hereunder and their consequences) provided for in this Indenture, or
reduce the requirements of Section 1504 for quorum or voting; or

(3) modify any of the provisions of this Section 902 or Section 513 or
Section 1005, except to increase any percentage set forth in such sections or to
provide that certain other provisions of this Indenture cannot be modified or
waived without the consent of the Holder of each Outstanding Security affected
thereby;

(4) release any Guarantor from any of its obligations under its Guarantee or
this Indenture, other than in accordance with the terms of this Indenture;

(5) modify the Guarantee in any manner adverse to the Holders of Securities of
each Outstanding Security covered by such Guarantee; or

(6) make any change that adversely affects the right to convert or exchange any
Security into or for Common Units or other securities, cash or other property in
accordance with the terms of such Security.

A supplemental indenture that changes or eliminates any covenant or other
provision of this Indenture that shall have been included expressly and solely
for the benefit of one or more particular series of Securities, or that modifies
the rights of the Holders of Securities of such series with respect to such
covenant or other provision, shall be deemed not to affect the rights under this
Indenture of the Holders of Securities of any other series.

It shall not be necessary for any Act of Holders of Securities under this
Section 902 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such Act shall approve the substance
thereof.

 

- 48 -



--------------------------------------------------------------------------------

Upon the request of the Company and, if applicable, any Guarantor, accompanied
by a copy of Board Resolutions authorizing the execution of any such
supplemental indenture, and upon the filing with the Trustee of evidence of the
consent of Holders of Securities as aforesaid, the Trustee shall join with the
Company and any Guarantors in the execution of such supplemental indenture
unless such supplemental indenture affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise, in which case the Trustee may in
its discretion, but shall not be obligated to, enter into such supplemental
indenture.

Section 903 Execution of Supplemental Indentures.

As a condition to executing, or accepting the additional trusts created by, any
supplemental indenture permitted by this Article Nine or the modifications
thereby of the trusts created by this Indenture, the Trustee shall be entitled
to receive, and shall be fully protected in relying upon, an Officer’s
Certificate and Opinion of Counsel stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture. The Trustee
may, but shall not be obligated to, enter into any such supplemental indenture
that affects the Trustee’s own rights, duties or immunities under this Indenture
or otherwise.

Section 904 Revocation of Consents.

Notwithstanding clause (5) of Section 104, any Holder of a Security or future
Holder of the same Security may revoke a consent as to its Security or portion
of a Security. Any revocation of a consent by the Holder of a Security or any
such future Holder shall be effective only if the Trustee receives the notice of
revocation before the date on which the Trustee receives an Officer’s
Certificate from the Company certifying that the requisite number of consents
have been received. If, however, a record date is fixed pursuant to Section 104,
then notwithstanding the second preceding sentence, those Persons who were
Holders at such record date (or their duly designated proxies), and only those
Persons, shall be entitled to revoke any consent previously given, whether or
not such Persons continue to be Holders after such record date.

Section 905 Effect of Supplemental Indentures.

A supplemental indenture or waiver becomes effective upon the (A) receipt by the
Company or the Trustee of the requisite number of consents (if required),
(B) satisfaction of any conditions to effectiveness as set forth in this
Indenture or any such supplemental indenture or waiver and (C) with respect to a
supplemental indenture, execution of such supplemental indenture by the Company,
any Guarantors, if applicable, and the Trustee. After a supplemental indenture
or waiver becomes effective, it shall bind every Holder, unless such
supplemental indenture or waiver makes a change described in any of clauses
(1) through (6) of Section 902, in which case, the supplemental indenture or
waiver shall bind a Holder of a Security who is affected thereby only if such
Holder has consented to such supplemental indenture or waiver, and every
subsequent Holder of a Security or portion of a Security that evidences the same
debt as the consenting Holder’s Security. Upon the effectiveness of any
supplemental indenture under this Article, this Indenture shall be modified in
accordance therewith, and such supplemental indenture shall form a part of this
Indenture for all purposes; and, except as provided in the preceding sentence,
every Holder of Securities theretofore or thereafter authenticated and delivered
hereunder shall be bound thereby.

Section 906 Reference in Securities to Supplemental Indentures.

Securities of any series authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article Nine may, and shall if required
by the Trustee, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Company shall so determine,
new Securities of any series so modified as to conform, in the opinion of the
Trustee and the Company, to any such supplemental indenture may be prepared and
executed by the Company and authenticated and delivered by the Trustee in
exchange for Outstanding Securities of such series.

Section 907 Conformity with Trust Indenture Act.

Every supplemental indenture executed pursuant to this Article Nine shall
conform to the requirements of the Trust Indenture Act as then in effect.

 

- 49 -



--------------------------------------------------------------------------------

Section 908 Notice of Supplemental Indenture.

Promptly after the execution by the Company and, if applicable, the relevant
Guarantor, and the Trustee of any supplemental indenture pursuant to
Section 902, the Company shall transmit to the Holders of Outstanding Securities
of any series affected thereby a notice setting forth the substance of such
supplemental indenture; provided, that any failure to provide, or any defect in
any such notice, shall not impair the validity of any such supplemental
indenture.

ARTICLE TEN

COVENANTS

Section 1001 Payment of Principal, any Premium, Interest and Additional Amounts.

The Company covenants and agrees for the benefit of the Holders of the
Securities of each series that it will duly and punctually pay the principal of,
any premium and interest on and any Additional Amounts with respect to, the
Securities of such series in accordance with the terms thereof and this
Indenture.

Section 1002 Maintenance of Office or Agency.

The Company shall maintain in each Place of Payment for any series of Securities
an Office or Agency where Securities of such series may be presented or
surrendered for payment, where Securities of such series may be surrendered for
registration of transfer or exchange, where Securities of such series that are
convertible or exchangeable may be surrendered for conversion or exchange, and
where notices and demands to or upon the Company in respect of the Securities of
such series relating thereto and this Indenture may be served. The Company will
give prompt written notice to the Trustee of the location, and any change in the
location, of such Office or Agency. If at any time the Company shall fail to
maintain any such required Office or Agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the Corporate Trust Office of the Trustee, and the
Company hereby appoints the Trustee as its agent to receive all such
presentations, surrenders, notices and demands.

The Company may also from time to time designate one or more other Offices or
Agencies where the Securities of one or more series may be presented or
surrendered for any or all such purposes and may from time to time rescind such
designations; provided, however, that no such designation or rescission shall in
any manner relieve the Company of its obligation to maintain an Office or Agency
in each Place of Payment for Securities of any series for such purposes. The
Company shall give prompt written notice to the Trustee of any such designation
or rescission and of any change in the location of any such other Office or
Agency.

Unless otherwise provided in or pursuant to this Indenture, the Company hereby
designates as the Place of Payment for each series of Securities the Borough of
Manhattan, The City of New York, and initially appoints the Corporate Trust
Office of U.S. Bank National Association located at 100 Wall Street, New York,
New York 10005, as the Office or Agency of the Company in the Borough of
Manhattan, The City of New York for the foregoing purposes. The Company may
subsequently appoint a different Office or Agency in the Borough of Manhattan,
The City of New York for the Securities of any series.

Section 1003 Money for Securities Payments to Be Held in Trust.

If the Company shall at any time act as its own Paying Agent with respect to any
series of Securities, it shall, on or before each due date of the principal of,
any premium or interest on or Additional Amounts with respect to any of the
Securities of such series, segregate and hold in trust for the benefit of the
Persons entitled thereto a sum in the currency or currencies, currency unit or
units or composite currency or currencies in which the Securities of such series
are payable (except as otherwise specified pursuant to Section 301 for the
Securities of such series) sufficient to pay the principal or any premium,
interest or Additional Amounts so becoming due until such sums shall be paid to
such Persons or otherwise disposed of as herein provided, and shall promptly
notify the Trustee of its failure so to act.

 

- 50 -



--------------------------------------------------------------------------------

Whenever the Company shall have one or more Paying Agents for any series of
Securities, it shall, on or prior to each due date of the principal of, any
premium or interest on or any Additional Amounts with respect to any Securities
of such series, deposit with any Paying Agent a sum (in the currency or
currencies, currency unit or units or composite currency or currencies described
in the preceding paragraph) sufficient to pay the principal or any premium,
interest or Additional Amounts so becoming due, such sum to be held in trust for
the benefit of the Persons entitled thereto, and (unless such Paying Agent is
the Trustee) the Company will promptly notify the Trustee of its failure so to
act.

The Company shall cause each Paying Agent for any series of Securities (other
than the Trustee) to execute and deliver to the Trustee an instrument in which
such Paying Agent shall agree with the Trustee, subject to the provisions of
this Section 1003, that such Paying Agent shall:

(1) hold all sums held by it for the payment of the principal of, any premium or
interest on or any Additional Amounts with respect to Securities of such series
in trust for the benefit of the Persons entitled thereto until such sums shall
be paid to such Persons or otherwise disposed of as provided in or pursuant to
this Indenture;

(2) give the Trustee notice of any default by the Company (or any other obligor
upon the Securities of such series) in the making of any payment of principal,
any premium or interest on or any Additional Amounts with respect to the
Securities of such series; and

(3) at any time during the continuance of any such default, upon the written
request of the Trustee, forthwith pay to the Trustee all sums so held in trust
by such Paying Agent.

The Company may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Company or such Paying Agent, such sums to be held by the Trustee upon the same
terms as those upon which such sums were held by the Company or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such sums.

Except as otherwise provided herein or pursuant hereto, any money deposited with
the Trustee or any Paying Agent, or then held by the Company, in trust for the
payment of the principal of, any premium or interest on or any Additional
Amounts with respect to any Security of any series and remaining unclaimed for
two years after such principal or any such premium or interest or any such
Additional Amounts shall have become due and payable shall be paid to the
Company on Company Request, or (if then held by the Company) shall be discharged
from such trust; and the Holder of such Security shall thereafter, as an
unsecured general creditor, look only to the Company for payment thereof, and
all liability of the Trustee or such Paying Agent with respect to such trust
money, and all liability of the Company as trustee thereof, shall thereupon
cease; provided, however, that the Trustee or such Paying Agent, before being
required to make any such repayment, may at the expense of the Company either
cause to be published once, in an Authorized Newspaper in each Place of Payment
for such series, or may cause to be mailed once to Holders of Registered
Securities of such series, notice that such money remains unclaimed and that,
after a date specified therein, which shall not be less than 30 days from the
date of such publication or mailing nor later than two years after such
principal and any premium or interest or Additional Amounts shall have become
due and payable, any unclaimed balance of such money then remaining will be
repaid to the Company.

Section 1004 Additional Amounts.

If any Securities of a series provide for the payment of Additional Amounts, the
Company shall pay to the Holder of any such Security Additional Amounts as
provided in or pursuant to this Indenture or such Securities. Whenever in this
Indenture there is mentioned, in any context, the payment of the principal of or
any premium or interest on, or in respect of, any Security of any series, such
mention shall be deemed to include mention of the payment of Additional Amounts
provided by the terms of such series established hereby or pursuant hereto to
the extent that, in such context, Additional Amounts are, were or would be
payable in respect thereof pursuant to such terms, and express mention of the
payment of Additional Amounts (if applicable) in any provision hereof shall not
be construed as excluding Additional Amounts in those provisions hereof where
such express mention is not made.

 

- 51 -



--------------------------------------------------------------------------------

Except as otherwise provided in or pursuant to this Indenture or the Securities
of the applicable series, if the Securities of a series provide for the payment
of Additional Amounts, at least 10 days prior to the first Interest Payment Date
with respect to such series of Securities (or if the Securities of such series
shall not bear interest prior to Maturity, the first day on which a payment of
principal is made), and at least 10 days prior to each date of payment of
principal or interest if there has been any change with respect to the matters
set forth in the below-mentioned Officer’s Certificate, the Company shall
furnish to the Trustee and the principal Paying Agent or Paying Agents, if other
than the Trustee, an Officer’s Certificate instructing the Trustee and such
Paying Agent or Paying Agents whether such payment of principal of and premium,
if any, or interest on the Securities of such series shall be made to Holders of
Securities of such series who are United States Aliens (as demonstrated by
delivery of appropriate tax forms) without withholding for or on account of any
tax, assessment or other governmental charge described in the Securities of such
series. If any such withholding shall be required, then such Officer’s
Certificate shall specify by country the amount, if any, required to be withheld
on such payments to such Holders of Securities, and the Company shall pay to the
Trustee or such Paying Agent the Additional Amounts required by the terms of
such Securities. The Company covenants to indemnify the Trustee and any Paying
Agent for, and to hold them harmless against, any loss, liability or expense
reasonably incurred without negligence or bad faith on their part arising out of
or in connection with actions taken or omitted by any of them in reliance on any
Officer’s Certificate furnished pursuant to this Section 1004.

Section 1005 Waiver of Certain Covenants.

The Company and the Guarantors may omit in any particular instance to comply
with any term, provision or condition specified pursuant to Section 301 with
respect to the Securities of any series if the Company shall have obtained or
filed with the Trustee, prior to the time of such failure or omission, evidence
(as described in Section 104) of the consent of the Holders of not less than a
majority in aggregate principal amount of the Outstanding Securities of such
series, by Act of such Holders, either waiving such compliance in such instance
or generally waiving compliance with such term, provision or condition, but no
such waiver shall extend to or affect such term, provision or condition except
to the extent so expressly waived, and, until such waiver shall become effective
in accordance with Section 905, the obligations of the Company and the
Guarantors and the duties of the Trustee in respect of any such term, provision
or condition shall remain in full force and effect.

Section 1006 Company and Guarantor Statement as to Compliance.

(1) If any Securities are Outstanding under this Indenture, the Company and any
Guarantors shall deliver to the Trustee, within 120 days after the end of each
fiscal year of the Company or such Guarantors, a written statement (which need
not be contained in or accompanied by an Officer’s Certificate) signed by the
principal executive officer, the principal financial officer or the principal
accounting officer of the General Partner and of each Guarantor, stating that:

(a) in the course of the performance of his or her duties as an Officer of the
General Partner or a Guarantor, he or she would normally have knowledge of any
default by the Company or such Guarantor in the performance of the covenants
contained in this Indenture; and

(b) to his or her knowledge, the Company or such Guarantor has complied with all
the conditions and covenants imposed on it under this Indenture throughout such
year, or, if there has been a noncompliance in the fulfillment of any such
condition or covenant, specifying each such noncompliance known to him or her
and the nature and status thereof.

(2) The Trustee shall have no duty to monitor the Company’s or any Guarantor’s
compliance with the covenants contained in this Indenture other than to receive
written statements described in Section 1006(1).

Section 1007 Existence.

Subject to Article Eight, the Company and any Guarantor will do or cause to be
done all things necessary to preserve and keep in full force and effect its
existence, rights (charter and statutory) and franchises; provided, however,
that neither the Company nor such Guarantor shall be required to preserve any
such right or franchise if it shall determine that the preservation thereof is
no longer desirable in the conduct of the business of the Company.

 

- 52 -



--------------------------------------------------------------------------------

ARTICLE ELEVEN

REDEMPTION OF SECURITIES

Section 1101 Applicability of Article.

Redemption of Securities of any series at the option of the Company as permitted
or required by the terms of such Securities shall be made in accordance with the
terms of such Securities and (except as otherwise provided herein or pursuant
hereto) this Article Eleven.

Section 1102 Election to Redeem; Notice to Trustee.

The election of the Company to optionally redeem any Securities shall be
evidenced by or pursuant to a Board Resolution. In case of any redemption at the
election of the Company of the Securities of any series, the Company shall, at
least 45 days, in the case of any redemption of all of the Securities of such
series, and 60 days, in the case of redemption of fewer than all of the
Securities of such series, prior to the Redemption Date fixed by the Company
(unless a shorter notice shall be satisfactory to the Trustee), notify the
Trustee of such Redemption Date and of the principal amount of Securities of
such series to be redeemed. In the case of any redemption of Securities
(A) prior to the expiration of any restriction on such redemption provided in
the terms of such Securities or elsewhere in this Indenture, or (B) pursuant to
an election of the Company which is subject to a condition specified in the
terms of such Securities or elsewhere in this Indenture, the Company shall
furnish the Trustee with an Officer’s Certificate evidencing compliance with
such restriction or condition.

Section 1103 Selection by Trustee of Securities to be Redeemed.

If fewer than all of the Securities of any series with the same issue date,
interest rate or formula, Stated Maturity and other terms are to be redeemed,
the particular Securities to be redeemed shall be selected not more than 45 days
prior to the Redemption Date by the Trustee from the Outstanding Securities of
such series not previously called for redemption, on a pro rata basis or by lot
(whichever is consistent with the Trustee’s customary practice); provided, that
if Securities of any series are represented by one or more Global Securities,
interests in such Global Securities shall be selected for redemption by the
Depositary in accordance with its customary procedures; provided, further, that
no such partial redemption shall reduce the portion of the principal amount of a
Registered Security of such series not redeemed to less than the minimum
denomination for a Security of such series established herein or pursuant
hereto.

The Trustee shall promptly notify the Company and the Security Registrar (if
other than itself) in writing of the Securities selected for redemption and, in
the case of any Securities selected for partial redemption, the principal amount
thereof to be redeemed.

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Securities shall relate, in the case of
any Securities redeemed or to be redeemed only in part, to the portion of the
principal of such Securities that has been or is to be redeemed.

Unless otherwise specified in or pursuant to this Indenture or the Securities of
any series, if any Security selected for partial redemption is converted into or
exchanged for Common Units or other securities, cash or other property in part
before termination of the conversion or exchange right with respect to the
portion of the Security so selected, the converted portion of such Security
shall be deemed (so far as may be) to be the portion selected for redemption.
Securities that have been converted or exchanged during a selection of
Securities to be redeemed shall be treated by the Trustee as Outstanding for the
purpose of such selection.

Section 1104 Notice of Redemption.

Notice of redemption shall be given in the manner provided in Section 106 not
less than 30 nor more than 60 days prior to the Redemption Date, unless a
shorter period is specified in the Securities to be redeemed, to the Holders of
Securities to be redeemed. Failure to give notice by mailing in the manner
herein provided to the Holder of any Registered Securities designated for
redemption as a whole or in part, or any defect in the notice to any such
Holder, shall not affect the validity of the proceedings for the redemption of
any other Securities or portion thereof.

 

- 53 -



--------------------------------------------------------------------------------

Any notice that is mailed to the Holder of any Registered Securities in the
manner herein provided shall be conclusively presumed to have been duly given,
whether or not such Holder receives the notice.

All notices of redemption shall state:

(1) the Redemption Date;

(2) the Redemption Price or if not then ascertainable, the manner of calculation
thereof;

(3) if less than all Outstanding Securities of any series are to be redeemed,
the identification (and, in the case of partial redemption, the principal
amount) of the particular Security or Securities to be redeemed;

(4) in case any Security is to be redeemed in part only, the notice that relates
to such Security shall state that on and after the Redemption Date, upon
surrender of such Security, the Holder of such Security will receive, without
charge, a new Security or Securities of authorized denominations for the
principal amount thereof remaining unredeemed;

(5) that, on the Redemption Date, the Redemption Price shall become due and
payable upon each such Security or portion thereof to be redeemed, and, if
applicable, that interest thereon shall cease to accrue on and after said date,
subject to such conditions as may be specified pursuant to Section 301 with
respect to such Security;

(6) the place or places where such Securities are to be surrendered for payment
of the Redemption Price and any accrued interest and Additional Amounts
pertaining thereto;

(7) that the redemption is for a sinking fund, if such is the case;

(8) in the case of Securities of any series that are convertible or exchangeable
into Common Units or other securities, cash or other property, the conversion or
exchange price or rate, the date or dates on which the right to convert or
exchange the principal of the Securities of such series to be redeemed will
commence or terminate and the place or places where such Securities may be
surrendered for conversion or exchange; and

(9) the CUSIP number (or any other numbers used by a Depositary to identify such
Securities).

Notice of redemption of Securities to be redeemed at the election of the Company
shall be given by the Company or, upon Company Request, by the Trustee in the
name and at the expense of the Company.

Section 1105 Deposit of Redemption Price.

At or prior to 10:00 a.m., New York City time, on any Redemption Date, the
Company shall deposit, with respect to the Securities of any series called for
redemption pursuant to Section 1104, with the Trustee or with a Paying Agent
(or, if the Company is acting as its own Paying Agent, segregate and hold in
trust as provided in Section 1003) an amount of money in the applicable Currency
sufficient to pay the Redemption Price of, and (except if the Redemption Date
shall be an Interest Payment Date, unless otherwise specified pursuant to
Section 301 or in the Securities of such series) any accrued interest on and
Additional Amounts with respect to such accrued interest, all such Securities or
portions thereof which are to be redeemed on that date.

Section 1106 Securities Payable on Redemption Date.

Notice of redemption having been given as aforesaid and all conditions specified
pursuant to Section 301 having been satisfied, the Securities so to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and from and after such date (unless the Company shall
default in the payment of the Redemption Price and accrued interest) such
Securities shall cease to bear interest. Upon surrender of any such Security for
redemption in accordance with said notice, such Security shall be paid by the
Company at the Redemption Price, together with any accrued interest and
Additional Amounts to the Redemption Date; provided, however, that, except as
otherwise specified in or pursuant to this Indenture or the Registered
Securities of such series, installments of interest on Registered Securities
whose Stated Maturity is on or prior to the Redemption Date shall be payable to
the Holders of such Securities, or one or more Predecessor Securities,
registered as such at the close of business on the Regular Record Dates therefor
according to their terms and the provisions of Section 307.

 

- 54 -



--------------------------------------------------------------------------------

Unless otherwise specified in or pursuant to this Indenture or the Securities of
any series, if any Security called for redemption shall not be so paid upon
surrender thereof for redemption, the principal and any premium, until paid,
shall bear interest from the Redemption Date at the rate prescribed therefor in
the Security.

Section 1107 Securities Redeemed in Part.

Any Registered Security that is to be redeemed only in part shall be surrendered
at any Office or Agency for such Security (with, if the Company or the Trustee
so requires, due endorsement by, or a written instrument of transfer in form
satisfactory to the Company and the Trustee duly executed by, the Holder thereof
or his attorney duly authorized in writing) and the Company shall execute and
the Trustee shall authenticate and deliver to the Holder of such Security
without service charge, a new Registered Security or Securities of the same
series, containing identical terms and provisions, of any authorized
denomination as requested by such Holder in aggregate principal amount equal to
and in exchange for the unredeemed portion of the principal amount of the
Security so surrendered. Subject to Section 203, if a Global Security is so
surrendered, the Company shall execute, and the Trustee shall authenticate and
deliver to or on behalf of the U.S. Depositary or other Depositary for such
Global Security as shall be specified in the Company Order with respect thereto
to the Trustee, without service charge, a new Global Security in a denomination
equal to and in exchange for the unredeemed portion of the principal of the
Global Security so surrendered.

Section 1108 Repurchases on the Open Market.

The Company or any Affiliate of the Company may at any time or from time to time
repurchase any of the Securities in the open market or otherwise. Such
Securities may, at the option of the Company or the relevant Affiliate of the
Company, be held, resold or surrendered to the Trustee for cancellation.

ARTICLE TWELVE

SINKING FUNDS

Section 1201 Applicability of Article.

The provisions of this Article Twelve shall be applicable to any sinking fund
for the retirement of Securities of a series, except as otherwise permitted or
required in or pursuant to this Indenture or any Security of such series issued
pursuant to this Indenture.

The minimum amount of any sinking fund payment provided for by the terms of
Securities of any series is herein referred to as a “mandatory sinking fund
payment,” and any payment in excess of such minimum amount provided for by the
terms of Securities of such series is herein referred to as an “optional sinking
fund payment.” If provided for by the terms of Securities of any series, the
cash amount of any sinking fund payment may be subject to reduction as provided
in Section 1202. Each sinking fund payment shall be applied to the redemption of
Securities of any series as provided for by the terms of Securities of such
series and this Indenture.

Section 1202 Satisfaction of Sinking Fund Payments with Securities.

The Company may, in satisfaction of all or any part of any sinking fund payment
with respect to the Securities of any series to be made pursuant to the terms of
such Securities (1) deliver Outstanding Securities of such series (other than
any of such Securities previously called for redemption or any of such
Securities in respect of which cash shall have been released to the Company) and
(2) apply as a credit Securities of such series that have been redeemed either
at the election of the Company pursuant to the terms of such series of
Securities or through the application of permitted optional sinking fund
payments pursuant to the terms of such Securities, provided that such Securities
have not been previously so credited. Such Securities shall be received and
credited for such purpose by the Trustee at the Redemption Price specified in
such Securities for redemption through operation of the sinking fund and the
amount of such sinking fund payment shall be reduced accordingly. If as a result
of the delivery or credit of Securities of any series in lieu of cash payments
pursuant to this Section 1202, the principal amount of

 

- 55 -



--------------------------------------------------------------------------------

Securities of such series to be redeemed in order to satisfy the remaining
sinking fund payment shall be less than $100,000, the Trustee need not call
Securities of such series for redemption, except upon Company Request, and such
cash payment shall be held by the Trustee or a Paying Agent and applied to the
next succeeding sinking fund payment, provided, however, that the Trustee or
such Paying Agent shall at the request of the Company from time to time pay over
and deliver to the Company any cash payment so being held by the Trustee or such
Paying Agent upon delivery by the Company to the Trustee of Securities of that
series purchased by the Company having an unpaid principal amount equal to the
cash payment requested to be released to the Company.

Section 1203 Redemption of Securities for Sinking Fund.

Not less than 60 days prior to each sinking fund payment date for any series of
Securities, the Company shall deliver to the Trustee an Officer’s Certificate
specifying the amount of the next ensuing mandatory sinking fund payment for
that series pursuant to the terms of that series, the portion thereof, if any,
that is to be satisfied by payment of cash and the portion thereof, if any, that
is to be satisfied by delivering and crediting of Securities of that series
pursuant to Section 1202, and the basis for such credit and the optional amount,
if any, to be added in cash to the next ensuing mandatory sinking fund payment,
and will also deliver to the Trustee any Securities to be so credited and not
theretofore delivered. If such Officer’s Certificate shall specify an optional
amount to be added in cash to the next ensuing mandatory sinking fund payment,
the Company shall thereupon be obligated to pay the amount therein specified.
Not less than 60 days before each such sinking fund payment date the Trustee
shall select the Securities to be redeemed upon such sinking fund payment date
in the manner specified in Section 1103 and cause notice of the redemption
thereof to be given in the name of and at the expense of the Company in the
manner provided in Section 1104. Such notice having been duly given, the
redemption of such Securities shall be made upon the terms and in the manner
stated in Section 1106 and Section 1107.

ARTICLE THIRTEEN

REPAYMENT AT THE OPTION OF HOLDERS

Section 1301 Applicability of Article.

Securities of any series that are repayable at the option of the Holders thereof
before their Stated Maturity shall be repaid in accordance with the terms of the
Securities of such series. The repayment of any principal amount of Securities
pursuant to such option of the Holder to require repayment of Securities before
their Stated Maturity, for purposes of Section 309, shall not operate as a
payment, redemption or satisfaction of the indebtedness represented by such
Securities unless and until the Company, at its option, shall deliver or
surrender the same to the Trustee with a directive that such Securities be
cancelled. Notwithstanding anything to the contrary contained in this
Section 1301, in connection with any repayment of Securities, the Company may
arrange for the purchase of any Securities by an agreement with one or more
investment bankers or other purchasers to purchase such Securities by paying to
the Holders of such Securities on or before the close of business on the
repayment date an amount not less than the repayment price payable by the
Company on repayment of such Securities, and the obligation of the Company to
pay the repayment price of such Securities shall be satisfied and discharged to
the extent such payment is so paid by such purchasers.

ARTICLE FOURTEEN

SECURITIES IN FOREIGN CURRENCIES

Section 1401 Applicability of Article.

Whenever this Indenture provides for (1) any action by, or the determination of
any of the rights of, Holders of Securities of any series in which not all of
such Securities are denominated in the same Currency, or (2) any distribution to
Holders of Securities, in the absence of any provision to the contrary pursuant
to this Indenture or the Securities of any particular series, any amount in
respect of any Security denominated in a Foreign Currency shall be treated for
any such action or distribution as that amount of Dollars that could be obtained
for such amount on such reasonable basis of exchange and as of the record date
with respect to Registered Securities of such series (if any) for such action,
determination of rights or distribution (or, if there shall be no applicable
record date, such other date reasonably proximate to the date of such action,
determination of rights or distribution) as the Company may specify in a written
notice to the Trustee or, in the absence of such written notice, as the Trustee
may determine.

 

- 56 -



--------------------------------------------------------------------------------

The Trustee shall be protected in basing any such exchange on the noon dollar
buying rate in The City of New York for cable transfers of such Foreign Currency
published by the Federal Reserve Bank of New York on the Business Day
immediately preceding the date of such determination or on any other basis that
the Trustee determines in good faith to be customary.

ARTICLE FIFTEEN

MEETINGS OF HOLDERS OF SECURITIES

Section 1501 Purposes for Which Meetings May Be Called.

A meeting of Holders of Securities of any series may be called at any time and
from time to time pursuant to this Article Fifteen to make, give or take any
request, demand, authorization, direction, notice, consent, waiver or other Act
provided by this Indenture to be made, given or taken by Holders of Securities
of such series.

Section 1502 Call, Notice and Place of Meetings.

(1) The Trustee may at any time call a meeting of Holders of Securities of any
series for any purpose specified in Section 1501, to be held at such time and at
such place in the Borough of Manhattan, The City of New York as the Trustee may
select and as shall be acceptable to the Company. Notice of every meeting of
Holders of Securities of any series, setting forth the time and the place of
such meeting and in general terms the action proposed to be taken at such
meeting, shall be given, in the manner provided in Section 106, not less than 21
nor more than 180 days prior to the date fixed for the meeting.

(2) In case at any time the Company (by or pursuant to a Board Resolution) or
the Holders of at least 10% in principal amount of the Outstanding Securities of
any series shall have requested the Trustee to call a meeting of the Holders of
Securities of such series for any purpose specified in Section 1501, by written
request setting forth in reasonable detail the action proposed to be taken at
the meeting, and the Trustee shall not have mailed notice of such meeting within
21 days after receipt of such request or shall not thereafter proceed to cause
the meeting to be held as provided herein, then the Company or the Holders of
Securities of such series in the amount above specified, as the case may be, may
determine the time and the place in the Borough of Manhattan, The City of New
York for such meeting and may call such meeting for such purposes by giving
notice thereof as provided in clause (1) of this Section 1504.

Section 1503 Persons Entitled to Vote at Meetings.

To be entitled to vote at any meeting of Holders of Securities of any series, a
Person shall be (1) a Holder of one or more Outstanding Securities of such
series, or (2) a Person appointed by an instrument in writing as proxy for a
Holder or Holders of one or more Outstanding Securities of such series by such
Holder or Holders. The only Persons who shall be entitled to be present or to
speak at any meeting of Holders of Securities of any series shall be the Persons
entitled to vote at such meeting and their counsel, any representatives of the
Trustee and its counsel and any representatives of the Company and its counsel.

Section 1504 Quorum; Action.

The Persons entitled to vote a majority in principal amount of the Outstanding
Securities of a series shall constitute a quorum for a meeting of Holders of
Securities of such series; provided, however, that if any action is to be taken
at such meeting with respect to a consent or waiver that this Indenture
expressly provides may be given by the Holders of a different percentage in
principal amount of the Outstanding Securities of a series, the Persons entitled
to vote such percentage in principal amount of the Outstanding Securities of
such series shall constitute a quorum. In the absence of a quorum within 30
minutes after the time appointed for any such meeting, the meeting shall, if
convened at the request of Holders of Securities of such series, be dissolved.
In any other case the meeting may be adjourned for a period of not less than 10
days as determined by the chairman of the meeting prior to the adjournment of
such meeting. In the absence of a quorum at any such adjourned meeting, such
adjourned meeting may be further adjourned for a period of not less than 10 days
as determined by the chairman of the meeting prior to the adjournment of such
adjourned meeting. Notice of the reconvening of any adjourned meeting shall be
given as provided in Section 1502(1), except that such notice need be given only
once not less than five days prior to the date on which the meeting is scheduled
to be reconvened. Notice of the reconvening of an adjourned meeting shall state
expressly the percentage, as provided above, of the principal amount of the
Outstanding Securities of such series that shall constitute a quorum.

 

- 57 -



--------------------------------------------------------------------------------

Except as limited by the proviso to Section 902, any resolution presented to a
meeting or adjourned meeting duly reconvened at which a quorum is present as
aforesaid may be adopted only by the affirmative vote of the Holders of a
majority in principal amount of the Outstanding Securities of that series;
provided, however, that, except as limited by the proviso to Section 902, any
resolution with respect to any consent or waiver that this Indenture or any
supplemental indenture expressly provides may be given by the Holders of at
least 66 2/3% in principal amount of the Outstanding Securities of a series may
be adopted at a meeting or an adjourned meeting duly convened and at which a
quorum is present as aforesaid only by the affirmative vote of the Holders of 66
2/3% in principal amount of the Outstanding Securities of that series; and
provided, further, that, except as limited by the proviso to Section 902, any
resolution with respect to any request, demand, authorization, direction,
notice, consent, waiver or other Act that this Indenture or any supplemental
indenture expressly provides may be made, given or taken by the Holders of a
different specified percentage, which is less than a majority in principal
amount of the Outstanding Securities of a series, may be adopted at a meeting or
an adjourned meeting duly reconvened and at which a quorum is present as
aforesaid by the affirmative vote of the Holders of such specified percentage in
principal amount of the Outstanding Securities of such series.

Any resolution passed or decision taken at any meeting of Holders of Securities
of any series duly held in accordance with this Section 1504 shall be binding on
all the Holders of Securities of such series, whether or not such Holders were
present or represented at the meeting.

Section 1505 Determination of Voting Rights; Conduct and Adjournment of
Meetings.

(1) Notwithstanding any other provisions of this Indenture, the Trustee may make
such reasonable regulations as it may deem advisable for any meeting of Holders
of Securities of such series in regard to proof of the holding of Securities of
such series and of the appointment of proxies and in regard to the appointment
and duties of inspectors of votes, the submission and examination of proxies,
certificates and other evidence of the right to vote, and such other matters
concerning the conduct of the meeting as it shall deem appropriate. Except as
otherwise permitted or required by any such regulations, the holding of
Securities shall be proved in the manner specified in Section 104 and the
appointment of any proxy shall be proved in the manner specified in Section 104.
Such regulations may provide that written instruments appointing proxies,
regular on their face, may be presumed valid and genuine without the proof
specified in Section 104 or other proof.

(2) The Trustee shall, by an instrument in writing, appoint a temporary chairman
of the meeting, unless the meeting shall have been called by the Company or by
Holders of Securities as provided in Section 1502(2), in which case the Company
or the Holders of Securities of the series calling the meeting, as the case may
be, shall in like manner appoint a temporary chairman. A permanent chairman and
a permanent secretary of the meeting shall be elected by vote of the Persons
entitled to vote a majority in principal amount of the Outstanding Securities of
such series represented at the meeting.

(3) At any meeting, each Holder of a Security of such series or proxy shall be
entitled to one vote for each $1,000 principal amount of Securities of such
series held or represented by him; provided, however, that no vote shall be cast
or counted at any meeting in respect of any Security challenged as not
Outstanding and ruled by the chairman of the meeting to be not Outstanding. The
chairman of the meeting shall have no right to vote, except as a Holder of a
Security of such series or proxy.

(4) Any meeting of Holders of Securities of any series duly called pursuant to
Section 1502 at which a quorum is present may be adjourned from time to time by
Persons entitled to vote a majority in principal amount of the Outstanding
Securities of such series represented at the meeting; and the meeting may be
held as so adjourned without further notice.

 

- 58 -



--------------------------------------------------------------------------------

Section 1506 Counting Votes and Recording Action of Meetings.

The vote upon any resolution submitted to any meeting of Holders of Securities
of any series shall be by written ballots on which shall be subscribed the
signatures of the Holders of Securities of such series or of their
representatives by proxy and the principal amounts and serial numbers of the
Outstanding Securities of such series held or represented by them. The permanent
chairman of the meeting shall appoint two inspectors of votes who shall count
all votes cast at the meeting for or against any resolution and who shall make
and file with the permanent secretary of the meeting their verified written
reports in triplicate of all votes cast at the meeting. A record, at least in
triplicate, of the proceedings of each meeting of Holders of Securities of any
series shall be prepared by the permanent secretary of the meeting and there
shall be attached to said record the original reports of the inspectors of votes
on any vote by ballot taken thereat and affidavits by one or more Persons having
knowledge of the facts setting forth a copy of the notice of the meeting and
showing that said notice was given as provided in Section 1502 and, if
applicable, Section 1504. Each copy shall be signed and verified by the
affidavits of the permanent chairman and secretary of the meeting and one such
copy shall be delivered to the Company, and another to the Trustee to be
preserved by the Trustee, the latter to have attached thereto the ballots voted
at the meeting. Any record so signed and verified shall be conclusive evidence
of the matters therein stated.

ARTICLE SIXTEEN

GUARANTEE

Section 1601 Guarantee Only of Securities of Any Series Designated.

(1) Notwithstanding any provision of this Article Sixteen to the contrary, the
provisions of this Article Sixteen shall be applicable only to, and inure solely
to the benefit of, the Securities of any series so designated, pursuant to
Section 301, as entitled to the benefits of the Guarantee of each of the
Guarantors.

Section 1602 Subordinated or Conditional Guarantee

(1) To the extent set forth in a supplement to this Indenture or any Securities,
the terms of any Guarantee of Securities of any series may provide that such
Guarantee is conditional and/or subject to subordination (a “Conditional
Guarantee”) and may include terms that provide, among other things, that such
Conditional Guarantee is a Guarantee of collection, and not of payment, of the
Company’s obligations under such Securities and this Indenture and that the
duration of such Conditional Guarantee is limited or that such Conditional
Guarantee is subject to automatic termination, release or discharge.

Section 1603 Subsidiary Guarantee

(1) For value received, each Subsidiary Guarantor party to a supplement to this
Indenture or any Securities and identified as the same hereby fully,
unconditionally and absolutely guarantees (the “Subsidiary Guarantee”) to the
Holders and to the Trustee the due and punctual payment of the principal of, and
premium, if any, and interest on the Securities and all other amounts due and
payable under this Indenture and the Securities by the Company (including,
without limitation, all costs and expenses (including reasonable legal fees and
disbursements) incurred by the Trustee or the Holders in connection with the
enforcement of this Indenture and the Subsidiary Guarantee), when and as such
principal, premium, if any, and interest shall become due and payable, whether
at the Stated Maturity or by declaration of acceleration, call for redemption or
otherwise, and when and as such other amounts shall become due and payable,
according to the terms of the Securities and this Indenture, subject to the
limitations set forth in Section 1605.

(2) Failing payment when due of any amount guaranteed pursuant to the Subsidiary
Guarantee, for whatever reason, each of the Subsidiary Guarantors will be
jointly and severally obligated to pay the same immediately to the Trustee,
without set off or counterclaim or other reduction whatsoever (whether for
taxes, withholding or otherwise). The Subsidiary Guarantee hereunder is intended
to be a general, unsecured, senior obligation of each of the Subsidiary
Guarantors and will rank pari passu in right of payment with all debt of each
Subsidiary Guarantor that is not, by its terms, expressly subordinated in right
of payment to the Subsidiary Guarantee, and is intended to be a guarantee of
payment, and not of collection. Each of the Subsidiary Guarantors hereby agrees
that its obligations hereunder shall be full, unconditional and absolute,
irrespective of the validity,

 

- 59 -



--------------------------------------------------------------------------------

regularity or enforceability of the Securities, the Subsidiary Guarantee
(including the Subsidiary Guarantee of any other Subsidiary Guarantor) or this
Indenture, the absence of any action to enforce the same, any waiver or consent
by any Holder of the Securities with respect to any provisions hereof or
thereof, the recovery of any judgment against the Company or any other
Subsidiary Guarantor, or any action to enforce the same or any other
circumstances which might otherwise constitute a legal or equitable discharge or
defense of any of the Subsidiary Guarantors. Each of the Subsidiary Guarantors
hereby agrees that in the event of a default in payment of the principal of, or
premium, if any, or interest on the Securities, whether at the Stated Maturity
or by declaration of acceleration, call for redemption or otherwise, legal
proceedings may be instituted by the Trustee on behalf of the Holders on the
terms and conditions set forth in this Indenture, directly against such
Subsidiary Guarantor to enforce the Subsidiary Guarantee without first
proceeding against the Company or any other Subsidiary Guarantor.

(3) The obligations of each of the Subsidiary Guarantors under this Article
Sixteen shall be as aforesaid full, unconditional and absolute and shall not be
impaired, modified, released or limited by any occurrence or condition
whatsoever, including, without limitation, (a) any compromise, settlement,
release, waiver, renewal, extension, indulgence or modification of, or any
change in, any of the obligations and liabilities of the Company or any of the
Subsidiary Guarantors contained in the Securities or this Indenture, (b) any
impairment, modification, release or limitation of the liability of the Company,
any of the Subsidiary Guarantors or any of their estates in bankruptcy, or any
remedy for the enforcement thereof, resulting from the operation of any present
or future provision of any applicable bankruptcy, insolvency, reorganization or
other similar law, or other statute or from the decision of any court, (c) the
assertion or exercise by the Company, any of the Subsidiary Guarantors or the
Trustee of any rights or remedies under the Securities or this Indenture or
their delay in or failure to assert or exercise any such rights or remedies,
(d) the assignment or the purported assignment of any property as security for
the Securities, including all or any part of the rights of the Company or any of
the Subsidiary Guarantors under this Indenture, (e) the extension of the time
for payment by the Company or any of the Subsidiary Guarantors of any payments
or other sums or any part thereof owing or payable under any of the terms and
provisions of the Securities or this Indenture or of the time for performance by
the Company or any of the Subsidiary Guarantors of any other obligations under
or arising out of any such terms and provisions or the extension or the renewal
of any thereof, (f) the modification or amendment (whether material or
otherwise) of any duty, agreement or obligation of the Company or any of the
Subsidiary Guarantors set forth in this Indenture, (g) the voluntary or
involuntary liquidation, dissolution, sale or other disposition of all or
substantially all of the assets, marshaling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment of, or other similar
proceeding affecting, the Company or any of the Subsidiary Guarantors or any of
their respective assets, or the disaffirmance of the Securities, the Subsidiary
Guarantee or this Indenture in any such proceeding, (h) the release or discharge
of the Company or any of the Subsidiary Guarantors from the performance or
observance of any agreement, covenant, term or condition contained in any of
such instruments by operation of law, (i) the unenforceability of the
Securities, the Subsidiary Guarantee or this Indenture or (j) any other
circumstances (other than payment in full or discharge of all amounts guaranteed
pursuant to the Subsidiary Guarantee) that might otherwise constitute a legal or
equitable discharge of a surety or guarantor.

(4) Each of the Subsidiary Guarantors hereby (a) waives diligence, presentment,
demand of payment, filing of claims with a court in the event of the merger,
insolvency or bankruptcy of the Company or any of the Subsidiary Guarantors, and
all demands whatsoever, (b) acknowledges that any agreement, instrument or
document evidencing the Subsidiary Guarantee may be transferred and that the
benefit of its obligations hereunder shall extend to each holder of any
agreement, instrument or document evidencing the Subsidiary Guarantee without
notice to it and (c) covenants that the Subsidiary Guarantee will not be
discharged except by complete performance of the Subsidiary Guarantee. Each of
the Subsidiary Guarantors further agrees that if at any time all or any part of
any payment theretofore applied by any Person to the Guarantee is, or must be,
rescinded or returned for any reason whatsoever, including without limitation,
the insolvency, bankruptcy or reorganization of the Company or any of the
Subsidiary Guarantors, the Subsidiary Guarantee shall, to the extent that such
payment is or must be rescinded or returned, be deemed to have continued in
existence notwithstanding such application, and the Subsidiary Guarantee shall
continue to be effective or be reinstated, as the case may be, as though such
application had not been made.

(5) Each of the Subsidiary Guarantors shall be subrogated to all rights of the
Holders and the Trustee against the Company in respect of any amounts paid by
such Subsidiary Guarantor pursuant to the provisions of this Indenture,
provided, however, that such Subsidiary Guarantor, shall not be entitled to
enforce or to receive any payments arising out of, or based upon, such right of
subrogation until all of the Securities and the Subsidiary Guarantee shall have
been paid in full or discharged.

 

- 60 -



--------------------------------------------------------------------------------

Section 1604 Execution and Delivery of Guarantee.

To further evidence a Guarantee set forth in this Article Sixteen, each of the
Guarantors hereby agrees that a notation relating to such Guarantee
(substantially in the form attached hereto as Annex A in the case of a
Subsidiary Guarantee), shall be endorsed on each Security entitled to the
benefits of the Guarantee authenticated and delivered by the Trustee and
executed by either manual, facsimile or electronic signature of an officer of
such Guarantor, or in the case of a Guarantor that is a limited partnership, an
officer of the general partner of such Guarantor. Each of the Guarantors hereby
agrees that the Guarantee set forth in this Article Sixteen shall remain in full
force and effect notwithstanding any failure to endorse on each Security a
notation relating to the Guarantee. If any officer of any Guarantor, or in the
case of a Guarantor that is a limited partnership, any officer of the general
partner of the Guarantor, whose signature is on this Indenture or a Security no
longer holds that office at the time the Trustee authenticates such Security or
at any time thereafter, the Guarantee of such Security shall be valid
nevertheless. The delivery of any Security by the Trustee, after the
authentication thereof hereunder, shall constitute due delivery of the Guarantee
set forth in this Indenture on behalf of the Guarantors.

The Trustee hereby accepts the trusts in this Indenture upon the terms and
conditions herein set forth.

Section 1605 Limitation on Guarantors’ Liability.

Each Guarantor and by its acceptance hereof each Holder of a Security entitled
to the benefits of the Guarantee hereby confirm that it is the intention of all
such parties that the guarantee by such Guarantor pursuant to the Guarantee not
constitute a fraudulent transfer or conveyance for purposes of any Federal or
state law. To effectuate the foregoing intention, the Holders of a Security
entitled to the benefits of the Guarantee and the Guarantors hereby irrevocably
agree that the obligations of each Guarantor under the Guarantee shall be
limited to the maximum amount as will, after giving effect to all other
contingent and fixed liabilities of such Guarantor and to any collections from
or payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor under the Guarantee, not result in the
obligations of such Guarantor under the Guarantee constituting a fraudulent
conveyance or fraudulent transfer under Federal or state law.

Section 1606 Release of Guarantors from Guarantee.

(1) Notwithstanding any other provisions of this Indenture, the Guarantee of any
Guarantor may be released upon the terms and subject to the conditions set forth
in Section 402 and in this Section 1606 or, in any event, in accordance with the
terms of such Guarantee or the supplement to this Indenture pursuant to which
such Guarantee was issued. Provided that no Default shall have occurred and
shall be continuing under this Indenture, the Guarantee incurred by a Guarantor
pursuant to this Article Sixteen shall be unconditionally released and
discharged (i) following delivery of an Officer’s Certificate to the Trustee to
the effect that such release or discharge has occurred pursuant to the terms and
conditions of any series of Securities covered by such Guarantee, or
(ii) automatically upon (A) any sale, exchange or transfer, whether by way of
merger or otherwise, to any Person that is not an Affiliate of the Company, of
all of the Company’s direct or indirect limited partnership or other equity
interests in such Guarantor (provided such sale, exchange or transfer is not
prohibited by this Indenture) or (B) the merger of such Guarantor into the
Company or any other Guarantor or the liquidation and dissolution of such
Guarantor (to the extent such liquidation or dissolution is expressly permitted
(without regard to Section 101(12)) by this Indenture or the applicable
Securities).

(2) The Trustee shall deliver an appropriate instrument evidencing any release
of a Guarantor from the Guarantee upon receipt of a written request of the
Company accompanied by an Officers’ Certificate and an Opinion of Counsel to the
effect that the Guarantor is entitled to such release in accordance with the
provisions of this Indenture. Any Guarantor not so released shall remain
obligated under such Guarantee as provided in this Indenture, subject to the
limitations of Section 1605.

 

- 61 -



--------------------------------------------------------------------------------

Section 1607 Guarantor Contribution.

In order to provide for just and equitable contribution among Subsidiary
Guarantors, the Subsidiary Guarantors hereby agree, inter se, that in the event
any payment or distribution is made by any Subsidiary Guarantor (a “Funding
Guarantor”) under the Subsidiary Guarantee, such Funding Guarantor shall be
entitled to a contribution from each other Subsidiary Guarantor (if any) in a
pro rata amount based on the net assets of each Subsidiary Guarantor (including
the Funding Guarantor) for all payments, damages and expenses incurred by that
Funding Guarantor in discharging the Company’s obligations with respect to the
Securities or any other Subsidiary Guarantor’s obligations with respect to the
Subsidiary Guarantee.

 

- 62 -



--------------------------------------------------------------------------------

The parties hereto have caused this Indenture to be duly executed as of the day
and year first above written.

 

ENABLE MIDSTREAM PARTNERS, LP By:   /s/ Rodney J. Sailor Name:   Rodney J.
Sailor Title:   Executive Vice President and Chief Financial Officer U.S. BANK
NATIONAL ASSOCIATION, as Trustee By:   /s/ Mauri J. Cowen Name:   Mauri J. Cowen
Title:   Vice President

Base Indenture

 

- 63 -



--------------------------------------------------------------------------------

ANNEX A

NOTATION OF SUBSIDIARY GUARANTEE

Each of the Subsidiary Guarantors (which term includes any successor Person
under the Indenture), has fully, unconditionally and absolutely guaranteed, to
the extent set forth in the Indenture and subject to the provisions in the
Indenture, the due and punctual payment of the principal of, and premium, if
any, and interest on the Securities and all other amounts due and payable under
the Indenture and the Securities by the Company.

The obligations of the Subsidiary Guarantors to the Holders of Securities and to
the Trustee pursuant to the Subsidiary Guarantee and the Indenture are expressly
set forth in Article Sixteen of the Indenture and reference is hereby made to
the Indenture for the precise terms of the Subsidiary Guarantee.

 

[NAME OF GUARANTOR]

By:

   

Name:

   

Title:

   

 

- 64 -